Exhibit 10.1

 

EXECUTION VERSION

 

$1,500,000,000

 

CREDIT AGREEMENT

 

Dated July 7, 2017

 

among

 

MOLSON COORS BREWING COMPANY

 

THE BORROWING SUBSIDIARIES PARTY HERETO

 

THE LENDERS PARTY HERETO

 

CITIBANK, N.A.
as Administrative Agent and a US Issuing Bank

 

BANK OF AMERICA, N.A. and
THE BANK OF TOKYO MITSUBISHI UFJ, LTD.
as US Issuing Banks

 

--------------------------------------------------------------------------------

 

CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and THE BANK OF TOKYO MITSUBISHI UFJ, LTD.
as Joint Lead Arrangers and Joint Bookrunners

 

and

 

BANK OF AMERICA, N.A. and
THE BANK OF TOKYO MITSUBISHI UFJ, LTD.
as Co-Syndication Agents



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

Definitions

 

 

 

 

 

SECTION 1.01.

 

Defined Terms

 

1

SECTION 1.02.

 

Classification of Loans and Borrowings

 

30

SECTION 1.03.

 

Terms Generally

 

30

SECTION 1.04.

 

Accounting Terms; GAAP

 

31

SECTION 1.05.

 

Exchange Rates

 

31

SECTION 1.06.

 

Letter of Credit Amounts

 

32

 

 

 

 

 

ARTICLE II

The Credits

 

 

 

 

 

SECTION 2.01.

 

Commitments

 

32

SECTION 2.02.

 

Loans and Borrowings

 

32

SECTION 2.03.

 

Requests for Borrowings

 

33

SECTION 2.04.

 

Letters of Credit

 

34

SECTION 2.05.

 

Canadian Bankers’ Acceptances

 

40

SECTION 2.06.

 

Funding of Borrowings and B/A Drawings

 

42

SECTION 2.07.

 

Interest Elections and Contract Periods

 

43

SECTION 2.08.

 

Termination, Reduction, Increase and Extension of Commitments

 

45

SECTION 2.09.

 

Repayment of Loans and B/As; Evidence of Debt

 

48

SECTION 2.10.

 

Prepayment of Loans

 

48

SECTION 2.11.

 

Fees

 

50

SECTION 2.12.

 

Interest

 

51

SECTION 2.13.

 

Alternate Rate of Interest

 

52

SECTION 2.14.

 

Increased Costs

 

52

SECTION 2.15.

 

Break Funding Payments

 

53

SECTION 2.16.

 

Taxes

 

54

SECTION 2.17.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

57

SECTION 2.18.

 

Mitigation Obligations; Replacement of Lenders

 

59

SECTION 2.19.

 

Designation of Borrowing Subsidiaries

 

59

SECTION 2.20.

 

Additional Reserve Costs

 

60

SECTION 2.21.

 

Defaulting Lenders

 

60

 

 

 

 

 

ARTICLE III

Representations and Warranties

 

 

 

 

 

SECTION 3.01.

 

Organization; Powers

 

63

SECTION 3.02.

 

Authorization; Enforceability

 

63

SECTION 3.03.

 

Governmental Approvals; No Conflicts

 

63

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

 

63

SECTION 3.05.

 

Properties

 

64

SECTION 3.06.

 

Litigation and Environmental Matters

 

64

SECTION 3.07.

 

Compliance with Laws and Agreements

 

64

SECTION 3.08.

 

Investment Company Status

 

64

SECTION 3.09.

 

Taxes

 

64

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

SECTION 3.10.

 

ERISA and Pension Plans

 

65

SECTION 3.11.

 

Disclosure

 

65

SECTION 3.12.

 

Margin Stock

 

65

SECTION 3.13.

 

Subsidiaries; Guarantee Requirement

 

65

SECTION 3.14.

 

USA PATRIOT ACT; FCPA; OFAC

 

66

 

 

 

 

 

ARTICLE IV

Conditions

 

 

 

 

 

SECTION 4.01.

 

Closing Date

 

66

SECTION 4.02.

 

Each Credit Event

 

67

SECTION 4.03.

 

Initial Credit Event for each Borrowing Subsidiary

 

68

SECTION 4.04.

 

Existing 2014 Credit Agreement

 

68

 

 

 

 

 

ARTICLE V

Affirmative Covenants

 

SECTION 5.01.

 

Financial Statements and Other Information

 

69

SECTION 5.02.

 

Notices of Material Events

 

70

SECTION 5.03.

 

Existence; Conduct of Business

 

71

SECTION 5.04.

 

Payment of Taxes

 

71

SECTION 5.05.

 

Maintenance of Properties; Insurance

 

71

SECTION 5.06.

 

Books and Records; Inspection Rights

 

71

SECTION 5.07.

 

Compliance with Laws

 

71

SECTION 5.08.

 

Use of Proceeds

 

72

SECTION 5.09.

 

Guarantee Requirement; Elective Guarantor

 

72

 

 

 

 

 

ARTICLE VI

Negative Covenants

 

 

 

 

 

SECTION 6.01.

 

Priority Indebtedness

 

73

SECTION 6.02.

 

Liens

 

74

SECTION 6.03.

 

Fundamental Changes

 

76

SECTION 6.04.

 

Transactions with Affiliates

 

76

SECTION 6.05.

 

Leverage Ratio

 

76

 

 

 

 

 

ARTICLE VII

Events of Default

 

 

 

 

 

SECTION 7.01.

 

Events of Default

 

77

 

 

 

 

 

ARTICLE VIII

Guarantee

 

 

 

 

 

ARTICLE IX

The Administrative Agent

 

ARTICLE X

Miscellaneous

 

 

 

 

 

SECTION 10.01.

 

Notices

 

84

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

SECTION 10.02.

 

Waivers; Amendments

 

85

SECTION 10.03.

 

Expenses; Indemnity; Damage Waiver

 

86

SECTION 10.04.

 

Successors and Assigns

 

88

SECTION 10.05.

 

Survival

 

92

SECTION 10.06.

 

Counterparts; Integration; Effectiveness

 

92

SECTION 10.07.

 

Severability

 

92

SECTION 10.08.

 

Right of Setoff

 

92

SECTION 10.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

93

SECTION 10.10.

 

WAIVER OF JURY TRIAL

 

93

SECTION 10.11.

 

Headings

 

93

SECTION 10.12.

 

Confidentiality

 

93

SECTION 10.13.

 

Interest Rate Limitation

 

94

SECTION 10.14.

 

Conversion of Currencies

 

95

SECTION 10.15.

 

USA PATRIOT Act

 

95

SECTION 10.16.

 

Interest Act (Canada)

 

96

SECTION 10.17.

 

Acknowledgment and Consent to Bail-In of EEA Financial Institution

 

96

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 2.01

 

Commitments

Schedule 2.04

 

LC Commitments

Schedule 2.17

 

Payment Instructions

Schedule 3.13

 

Subsidiary Guarantors

Schedule 6.01

 

Existing Priority Indebtedness

Schedule 6.02

 

Existing Liens

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

 

Form of Borrowing Request

Exhibit B-1

 

Form of Borrowing Subsidiary Agreement

Exhibit B-2

 

Form of Borrowing Subsidiary Termination

Exhibit C

 

Form of Assignment and Assumption

Exhibit D

 

[Reserved]

Exhibit E

 

Form of Subsidiary Guarantee Agreement

Exhibit F

 

Form of Issuing Bank Agreement

Exhibit G

 

Form of Extension Agreement

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of July 7, 2017 among MOLSON COORS BREWING COMPANY, a
Delaware corporation; MOLSON COORS BREWING COMPANY (UK) LIMITED, MOLSON CANADA
2005, MOLSON COORS CANADA INC. and MOLSON COORS INTERNATIONAL LP, each a
subsidiary of the Company; the LENDERS party hereto; CITIBANK, N.A., as
Administrative Agent and an Issuing Bank; and BANK OF AMERICA, N.A. and THE BANK
OF TOKYO MITSUBISHI UFJ, LTD. as Issuing Banks.

 

The Borrowers have requested that the Lenders establish the credit facility
provided for herein in an aggregate initial principal amount of
US$1,500,000,000.  The proceeds of the Loans and B/A Drawings made hereunder
will be used to provide working capital from time to time for the Borrowers and
their Subsidiaries and for their other general corporate purposes (including,
without limitation, capital expenditures, investments, refinancings, restricted
payments and share repurchases) of the Company and the Subsidiaries.  The
Lenders are willing to establish such credit facility upon the terms and subject
to the conditions set forth herein.  Accordingly, the parties hereto agree as
follows:

 

ARTICLE I
Definitions

 

SECTION 1.01.                              Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
divided by (b) 1.00 minus the Statutory Reserves (other than reserves to the
extent covered by Section 2.20) applicable to such Eurocurrency Borrowing.

 

“Adjusted Global Tranche Percentage” means any Lender’s Global Tranche
Percentage adjusted to exclude from the calculation thereof the Commitment of
any Defaulting Lender.  If the Commitments have terminated, the Adjusted Global
Tranche Percentages shall be determined based upon the Commitments most recently
in effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

“Adjusted Tranche Percentage” means an Adjusted Global Tranche Percentage or an
Adjusted US/UK Tranche Percentage, as applicable.

 

“Adjusted US/UK Tranche Percentage” means any Lender’s US/UK Tranche Percentage
adjusted to exclude from the calculation thereof the Commitment of any
Defaulting Lender.  If the Commitments have terminated, the Adjusted US/UK
Tranche Percentages shall be determined based upon the Commitments most recently
in effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder, or any successor administrative agent appointed
in accordance with Article IX.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified in accordance with the
terms hereof.

 

“Agreement Currency” has the meaning set forth in Section 10.14(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
Eurocurrency Loan with a one month Interest Period commencing on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1%.  Any change in the Alternate Base Rate due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“Applicable Canadian Pension Legislation” means, at any time, any Canadian
pension legislation then applicable to any Canadian Borrowing Subsidiary,
including all regulations made thereunder, and all rules, regulations, rulings
and interpretations made or issued by any Governmental Authority having or
asserting jurisdiction in respect thereof, excluding, all such legislation,
rules, regulations, rulings and interpretations applicable to the Canada Pension
Plan, the Québec Pension Plan and any other similar plan established and
maintained by any Governmental Authority.

 

“Applicable Creditor” has the meaning set forth in Section 10.14(b).

 

“Applicable Date of Determination” means the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b).

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
B/A Drawing, or with respect to the Commitment Fees, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency and
B/A Drawing Rate,” “Commitment Fee Rate” or “Letter of Credit Participation Fee
Rate,” as the case may be, based upon the ratings by S&P and Moody’s,
respectively, applicable on such date to the Index Debt on such date:

 

Index Debt Ratings
(S&P or Moody’s)

 

Eurocurrency
and
B/A Drawing
Rate

 

Commitment
Fee Rate

 

Letter of Credit
Participation
Fee Rate

 

 

 

 

 

 

 

 

 

Rating Level 1

BBB+ / Baa1 or above

 

0.875

%

0.100

%

0.775

%

Rating Level 2

BBB / Baa2

 

1.125

%

0.125

%

1.000

%

Rating Level 3

BBB- / Baa3

 

1.250

%

0.150

%

1.100

%

Rating Level 4

BB+ / Ba1

 

1.625

%

0.200

%

1.425

%

Rating Level 5

BB / Ba2 or below

 

1.875

%

0.300

%

1.575

%

 

2

--------------------------------------------------------------------------------


 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Rating Level 5; (b) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall fall in different Ratings Levels, the Applicable Rate shall
be based on the higher of the two ratings, unless one of the ratings is two or
more Ratings Levels lower than the other, in which case the Applicable Rate
shall be determined by reference to the Rating Level next below that of the
higher of the two ratings; and (c) if the ratings established by any of Moody’s
or S&P for the Index Debt shall be changed (other than as a result of a change
in the rating system of such rating agency), such change shall be effective as
of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Company to the Administrative Agent and the Lenders pursuant to
Section 5.01(f) hereof or otherwise.  Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if any such
rating agency shall cease to be in the business of rating corporate debt
obligations, or if any such rating agency shall not have in effect a rating for
the Index Debt notwithstanding the Company’s good faith efforts to cause such a
rating to be in effect, the Company and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating of the other rating agencies or, if there shall be no such rating,
the applicable ratings of Moody’s or S&P most recently in effect.

 

“Arrangers” means Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement) and The Bank of Tokyo Mitsubishi UFJ, Ltd., each in its capacity as a
joint lead arranger and joint bookrunner for the revolving credit facility
evidenced by this Agreement.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and a permitted assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit C or any other form approved by the Administrative Agent and
agreed by the Borrower.

 

“Attributable Debt” means, with respect to any Sale-Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale-Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items which do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale-Leaseback Transaction (including any period for which such lease has been
extended).  In the case of any lease which is terminable by the lessee upon the
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

 

“B/A” means a bill of exchange, including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by a Canadian

 

3

--------------------------------------------------------------------------------


 

Borrowing Subsidiary and accepted by a Global Tranche Lender in accordance with
the terms of this Agreement.

 

“B/A Drawing” means B/As accepted and purchased on the same date and as to which
a single Contract Period is in effect, including any B/A Equivalent Loans made
on the same date and as to which a single Contract Period is in effect.

 

“B/A Equivalent Loan” is defined in Section 2.05(k).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Levy” means any amount payable by any Lender, the Administrative Agent,
any Issuing Bank or any of their respective Affiliates in relation to (a) the UK
bank levy as set out in the Finance Act 2011, (b) the French taxe bancaire de
risque systémique as set out in Article 235 ter ZE of the French Code Général
des impôts, (c) the German bank levy as set out in the German Restructuring Fund
Act 2010 (Restrukturierungsfondsgesetz) (as amended), (d) the Dutch
bankenbelasting as set out in the bank levy act (Wet bankenbelasting), (e) the
Swedish bank levy as set out in the Swedish Act on State Support to Credit
Institutions (Sw. lag (2008:814) (lag om statligt stöd till kreditinstitut)) and
(f) any other Tax of a similar nature imposed in any jurisdiction in a similar
context for a similar reason, provided that the entirety of this definition
shall be construed solely by reference to law and practice no more onerous than
as it stood as at the date of this Agreement.

 

“Bank of England Base Rate” means, a fluctuating rate per annum, for any day,
equal to the interest per annum as set and published by the Bank of England
known as the BOE Official Bank Rate (or any successor rate).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Borrowing Subsidiary.

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, $5,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn.$5,000,000, (c) in the case of a Borrowing denominated in Sterling,
£5,000,000 and (d) in the case of a Borrowing denominated in Euro, €5,000,000.

 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn.$1,000,000, (c) in the case of a Borrowing denominated in Sterling,
£1,000,000 and (d) in the case of a Borrowing denominated in Euro, €1,000,000.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 in the form of Exhibit A hereto.

 

“Borrowing Subsidiary” means the Initial Borrowing Subsidiaries and any other
Subsidiary that has been designated as a Borrowing Subsidiary pursuant to
Section 2.19, in each case to the extent any such Borrowing Subsidiary has not
ceased to be a Borrowing Subsidiary as provided in Section 2.19.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with (i) a
Eurocurrency Loan, (ii) a Loan denominated in Sterling or Euro or (iii) a Loan
made to a UK Borrowing Subsidiary, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the applicable
currency in the London interbank market, (b) when used in connection with (i) a
Loan denominated in Canadian Dollars or made to a Canadian Borrowing Subsidiary,
(ii) a B/A or (iii) a Letter of Credit issued for the account of a Canadian
Borrowing Subsidiary, the term “Business Day” shall also exclude any day that is
not a day on which banks are open for dealings in deposits in Canadian Dollars
in both Toronto and Montréal and (c) when used in connection with a Loan
denominated in Euro, the term “Business Day” shall also exclude any day on which
the TARGET payment system is not open for the settlement of payments in Euro.

 

“Calculation Date” means the last Business Day of each fiscal quarter of the
Company.

 

“Canadian Base Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
interest rate per annum publicly announced from time to time by the
Administrative Agent as its reference rate in effect on such day at its
principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars and made by it in Canada (each
change in such reference rate being effective from and including the date such
change is publicly announced as being effective) and (b) the interest rate per
annum equal to the sum of (i) the CDOR Rate on such day (or, if such rate is not
so reported on the Reuters Screen CDOR Page, the average of the rate quotes for
bankers’ acceptances denominated in Canadian Dollars with a term of 30 days
received by the Administrative Agent at approximately 10:00 a.m., Toronto time,
on such day (or, if such day is not a Business Day, on the next preceding
Business Day) from one or more banks of recognized standing selected by it) and
(ii) 0.50% per annum.

 

“Canadian Borrowing Subsidiary” means any Borrowing Subsidiary that is
incorporated or otherwise organized under the laws of Canada or any political
subdivision thereof.

 

“Canadian Dollars” or “Cdn.$” means the lawful money of Canada.

 

“Canadian Issuing Bank” means each Lender that has become a Canadian Issuing
Bank hereunder as provided in Section 2.04(i), in each case in its capacity as
issuer of Global Tranche Letters of Credit for the accounts of Canadian
Borrowing Subsidiaries hereunder, and its successors in such capacity as
provided in Section 2.04(j).  A Canadian Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by its Affiliates, in
which case the term “Canadian Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

5

--------------------------------------------------------------------------------


 

“Canadian Loan Party” means any Loan Party that is incorporated or otherwise
organized under the laws of Canada or any political subdivision thereof.

 

“Canadian Obligations” means the due and punctual payment of (a) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans made to any
Canadian Borrowing Subsidiary, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (b) all
payments required to be made by any Canadian Borrowing Subsidiary under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral, (c) all reimbursement obligations of any
Canadian Borrowing Subsidiary in respect of B/As accepted hereunder and (d) all
other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Canadian Loan Parties under this Agreement
and the other Loan Documents.

 

“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any political subdivision thereof.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CDOR Rate” means, on any date, an interest rate per annum equal to the average
discount rate applicable to bankers’ acceptances denominated in Canadian Dollars
with a term of 30 days (for purposes of the definition of “Canadian Base Rate”)
or with a term equal to the Contract Period of the relevant B/As (for purposes
of the definition of “Discount Rate”) appearing on the Reuters Screen CDOR
Page (or on any successor or substitute page of such Screen, or any successor to
or substitute for such Screen, providing rate quotations comparable to those
currently provided on such page of such Screen, as determined by the
Administrative Agent from time to time) at approximately 10:00 a.m., Toronto
time, on such date (or, if such date is not a Business Day, on the next
preceding Business Day); provided that if the CDOR Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

 

“Change in Control” means (a) at any time when the Permitted Holders do not
beneficially own Equity Interests representing more than 50% of the aggregate
voting power for the election of a majority of the board of directors
represented by the issued and outstanding Equity Interests of the Company, the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the Closing Date), other than any Permitted Holder, of Equity Interests
representing more than 50% of the aggregate voting power for the election of the
board of directors represented by the issued and outstanding Equity Interests of
the Company or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Company by Persons who were neither
(i) nominated by the board of directors of the Company or a majority in interest
of the Permitted Holders nor (ii) appointed or approved by directors so
nominated.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by

 

6

--------------------------------------------------------------------------------


 

any Governmental Authority after the date of this Agreement or (c) compliance by
any Lender or any Issuing Bank (or, for purposes of Section 2.14(b), by any
lending office of such Lender or by such Lender’s or Issuing Bank’s holding
company, if any) with any request, rule, guideline or directive (whether or not
having the force of law, but if not having the force of law, being of a type
with which such Person would ordinarily comply) of any Governmental Authority
made or issued after the date of this Agreement; provided that notwithstanding
anything in this Agreement to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”
regardless of the date enacted, adopted or issued, other than requests, rules,
guidelines or directives under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or Basel III that Lenders are required to comply with on or prior
to the Closing Date.

 

“Charges” has the meaning set forth in Section 10.13.

 

“Citibank” means Citibank, N.A.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Global Tranche Loans, US/UK
Tranche Loans or Loans made under Commitments established pursuant to
Section 2.08(e) and, when used in reference to any Commitment, refers to whether
such Commitment is a US/UK Tranche Commitment, a Global Tranche Commitment or a
Commitment established pursuant to Section 2.08(e).

 

“Closing Date” means July 7, 2017, the date on which the conditions in
Section 4.01 were first satisfied.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means a Global Tranche Commitment or a US/UK Tranche Commitment or
any combination thereof (as the context requires).

 

“Commitment Fees” has the meaning set forth in Section 2.11(a).

 

“Commitment Increase” has the meaning set forth in Section 2.08(d).

 

“Commitment Letter” means the commitment letter, dated as of June 12, 2017 with
respect to the financing of the Transactions, among the Company and the
Arrangers.

 

“Competitor” means any Person that competes with any Borrower and its
Subsidiaries in the industries in which they conduct their business or any of
such Person’s Affiliates.

 

“Company” means Molson Coors Brewing Company, a Delaware corporation.

 

“Consolidated EBITDA” means, for any period, consolidated net income of the
Company and the Subsidiaries for such period plus (a) without duplication and to
the extent deducted in determining such consolidated net income, the sum of
(i) Consolidated Interest Expense for such period, (ii) consolidated income tax
expense, franchise taxes and state single business unitary and similar taxes
imposed in lieu of income taxes or capital taxes for such period, (iii) all
amounts attributable to depreciation and amortization (or other impairment of
intangible assets) for such period, (iv) any non-cash charges and

 

7

--------------------------------------------------------------------------------


 

non-cash losses (including any write-off of deferred financing costs and the
effects of purchase accounting) for such period (provided that any cash payment
made with respect to any such non-cash charge or non-cash loss shall be
subtracted in computing Consolidated EBITDA during the period in which such cash
payment is made), (v) any extraordinary, unusual or nonrecurring charges or
losses for such period, (vi) all costs, fees and expenses during such period
related to any restructuring (including, without limitation, related severance
costs, retention bonuses, relocation expenses, expenses related to the closure
of facilities and similar costs and expenses), issuance of equity,
recapitalization, asset disposition, acquisition or Indebtedness, (vii) all
expenses and charges which have been reimbursed by a third party, to the extent
such reimbursement has not been included in consolidated net income,
(viii) losses realized upon the disposition of property (other than inventory),
(ix) expenses, charges and losses associated with the sale or discontinuance of
any business operation to the extent such expenses, charges or losses are
recorded at or about the time of such sale or discontinuance, (x) to the extent
not included in consolidated net income, payments received from business
interruption insurance or product recalls and (xi) any non-cash costs or expense
incurred pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement (provided that any cash payment made with respect to
any such non-cash cost or non-cash expense shall be subtracted in computing
Consolidated EBITDA during the period in which such cash payment is made), minus
(b) without duplication and to the extent included in determining consolidated
net income of the Company and the Subsidiaries, the sum of (i) any
extraordinary, unusual or nonrecurring gains for such period and (ii) gains
realized upon the disposition of property (other than inventory), all determined
on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Company and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including (a) the amortization of
debt discounts to the extent included in interest expense in accordance with
GAAP, (b) the amortization of all fees (including fees with respect to interest
rate protection agreements or other interest rate hedging arrangements) payable
in connection with the incurrence of Indebtedness to the extent included in
interest expense in accordance with GAAP, (c) commissions, discounts and other
fees and charges owed in respect of letters of credit to the extent included in
interest expense in accordance with GAAP and (d) the portion of any rents
payable under capital leases allocable to interest expense in accordance with
GAAP.

 

“Consolidated Net Tangible Assets” means, at any time, the aggregate amount of
assets (less applicable accumulated depreciation, depletion and amortization and
other reserves and other properly deductible items) of the Company and the
Subsidiaries, minus (a) all current liabilities of the Company and the
Subsidiaries (excluding (i) liabilities that by their terms are extendable or
renewable at the option of the obligor to a date more than 12 months after the
date of determination and (ii) current maturities of long-term debt) and (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other intangible assets of the Company and the Subsidiaries, all as
set forth in the most recent consolidated balance sheet of the Company and the
Subsidiaries delivered pursuant to Section 5.01 (or, prior to the delivery of
such first balance sheet pursuant to Section 5.01, pursuant to
Section 5.01(a) or (b) of the Existing 2014 Credit Agreement).

 

“Consolidated Total Debt” means, at any time, an amount equal to all
Indebtedness of the Company and the Subsidiaries at such time (other than
obligations referred to in clause (h) or (i) of the definition of “Indebtedness”
and obligations in respect of surety bonds to the extent they support
liabilities that do not themselves constitute Indebtedness), net of all cash and
cash equivalents of the Company and the Subsidiaries at such time (including any
amount on deposit in a Prepayment Account established pursuant to
Section 2.10(d)), determined without duplication, on a consolidated basis in
accordance with GAAP.

 

8

--------------------------------------------------------------------------------


 

“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued and accepted and ending on the date 30, 60, 90 or 180
days thereafter, as the applicable Canadian Borrowing Subsidiary may elect or,
to the extent available from all Global Tranche Lenders, such other number of
days requested by the applicable Canadian Borrowing Subsidiary (each such
election hereunder to be subject to availability); provided that if such
Contract Period would end on a day other than a Business Day, such Contract
Period shall be extended to the next succeeding Business Day.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement
Act (Canada) and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States,
Canada or other applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both, as set forth in Article VII, would
become an Event of Default.

 

“Defaulting Lender” means any Lender that (a) (i) in the case of any Loan or
participation in Letters of Credit to be made on the Closing Date, has failed to
fund any portion of its Loans on the Closing Date unless such Lender notifies
the Administrative Agent and the Company in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, and (ii) in the case of any Loan or participation in Letters of
Credit to be made after the Closing Date, has failed to fund any portion of its
Loans within two Business Days of the date required to be funded by such Lender
hereunder, (b) has notified the Company, the Administrative Agent, any Issuing
Bank or any Lender in writing, or has stated publicly, that such Lender does not
intend or expect to comply with any of its funding obligations under this
Agreement, (c) unless subject to a good faith dispute, has failed to confirm in
writing to the Administrative Agent upon its request (or at the request of the
Company), within three Business Days after such request is received by such
Lender (provided that (i) in the case of any request made prior to the Closing
Date, such Lender shall cease to be a Defaulting Lender upon receipt of such
confirmation prior to the Closing Date by the Administrative Agent and (ii) in
the case of any request made on and after the Closing Date, such Lender shall
cease to be a Defaulting Lender upon receipt of such confirmation by the
Administrative Agent), that such Lender will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, (d) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by such Lender hereunder within two Business Days of the
date when due, unless such amount is the subject of a good faith dispute, or
(e) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not qualify as a “Defaulting Lender” solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or any Person
controlling such Lender, or the exercise of control over such Lender or any
Person controlling such Lender, by a governmental authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the

 

9

--------------------------------------------------------------------------------


 

enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.

 

“Disclosure Documents” means (a) any of the Schedules to the Term Loan
Agreement, (b) the Company’s Annual Report on Form 10-K filed with the
Securities and Exchange Commission for the period ended December 31, 2016,
(c) the Company’s Quarterly Reports on Form 10-Q for the period ending March 31,
2017, and (d) the Company’s Current Reports on Form 8-K filed with or furnished
to the Securities Exchange Commission on or before the Closing Date; provided
that (other than with respect to Section 3.06(a)) with respect to the documents
described in clauses (b), (c) and (d) any risk factor disclosure under the
headings “Risk Factors”, “Forward Looking Statements” or any similar
precautionary sections shall be excluded.

 

“Disqualified Institution” means (a) Competitors and (b) those financial
institutions, lenders and other Persons previously specified in writing by the
Company to the Administrative Agent prior to the Closing Date (and, in each
case, Affiliates of such financial institutions, lenders and other Persons).

 

“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest Cdn.$.01) calculated by multiplying (a) the face
amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the
sum of (A) one and (B) the product of (x) the Discount Rate (expressed as a
decimal) applicable to such B/A and (y) a fraction of which the numerator is the
Contract Period applicable to such B/A and the denominator is 365, with such
quotient being rounded upward or downward to the fifth decimal place and .000005
being rounded upward.

 

“Discount Rate” means, with respect to a B/A being accepted and purchased on any
day, (a) for a Global Tranche Lender which is a Schedule I Lender, (i) the CDOR
Rate applicable to such B/A or, (ii) if the discount rate for a particular
Contract Period is not quoted on the Reuters Screen CDOR Page, the arithmetic
average (as determined by the Administrative Agent) of the percentage discount
rates (expressed as a decimal and rounded upward, if necessary, to the nearest
1/100 of 1%) quoted to the Administrative Agent by the Schedule I Reference
Lenders as the percentage discount rate at which each such bank would, in
accordance with its normal practices, at approximately 10:00 a.m., Toronto time,
on such day, be prepared to purchase bankers’ acceptances accepted by such bank
having a face amount and term comparable to the face amount and Contract Period
of such B/A, and (b) for a Global Tranche Lender which is a Non-Schedule I
Lender, the lesser of (i) the CDOR Rate applicable to such B/A plus 0.10% per
annum and (ii) the arithmetic average (as determined by the Administrative
Agent) of the percentage discount rates (expressed as a decimal and rounded
upward, if necessary, to the nearest 1/100 of 1%) quoted to the Administrative
Agent by the Non-Schedule I Reference Lender as the percentage discount rate at
which such bank would, in accordance with its normal practices, at approximately
10:00 a.m., Toronto time, on such day, be prepared to purchase bankers’
acceptances accepted by such bank having a face amount and term comparable to
the face amount and Contract Period of such B/A.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

10

--------------------------------------------------------------------------------


 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Elective Guarantor” has the meaning set forth in Section 5.09(b).

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

 

“Environmental Laws” means all applicable and legally binding laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to environmental or workplace health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a determination that
any Plan is or is reasonably expected to be in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (c) the filing
pursuant to Section 412 (d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any

 

11

--------------------------------------------------------------------------------


 

ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
“insolvent” (within the meaning of Section 4245 of ERISA) or in “endangered” or
“critical” status (each within the meaning of Section 432 of the Code or
Section 305 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

 

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“European Central Bank Base Rate” means, a fluctuating rate per annum, for any
day, equal to the rate as set and published by the European Central Bank known
as the ECB Marginal Lending Facility Rate (or any successor rate).

 

“Event of Default” has the meaning set forth in Section 7.01.

 

“Exchange Rate” means on any day, (a) with respect to either Euro or Sterling in
relation to US Dollars, the rate at which such currency may be exchanged into US
Dollars, as set forth at approximately 11:00 a.m., London time, on such day on
the Bloomberg Index WCR page for such currency, or if such rate does not appear
on the Bloomberg Index WCR, on the Reuters World Currency Page for such currency
(and in the event that such rate does not appear on any Reuters World Currency
Page, the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company; provided that if at the time of any such
determination, for any reason, no such rate is being quoted, the Administrative
Agent may, after consultation with the Company, use any reasonable method it
deems appropriate to determine such rate, and such determination shall be
conclusive absent manifest error), and (b) with respect to Canadian Dollars in
relation to US Dollars, the spot rate quoted by the Bank of Canada as its 4:30
p.m. spot rate at which Canadian Dollars are exchangeable at 4:30 p.m. on the
immediately preceding Business Day into US Dollars; provided that if at the time
of any such determination, for any reason, no such 4:30 p.m. rate is being
quoted, the Administrative Agent may, after consultation with the Company, use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Taxes” means, with respect to any Lender, the Administrative Agent or
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of a Borrower hereunder, (a) income or franchise Taxes
imposed on (or measured by) its net income or net profits by the United States
of America (or any political subdivision thereof), or by the jurisdiction under
which such recipient is organized or incorporated or in which its principal
office or applicable lending office is located (or any political subdivision
thereof) or, if different, any jurisdiction in which it is treated as resident
for tax purposes, (b) any branch profits Taxes imposed by the United States of
America (or any political subdivision thereof) or any similar Tax imposed by any
other jurisdiction described in clause (a) above, (c) any withholding Tax that
is imposed (i) by the United States of America (or any political subdivision
thereof) on payments made by the Company or any US Borrowing Subsidiary, (ii) by
the United Kingdom on payments made by any UK Borrowing Subsidiary or (iii) by
Canada (or any political subdivision thereof) on payments made by any Canadian
Borrowing Subsidiary, in any case to the extent such Tax (A) is in effect and
would apply, including with prospective effect, as of the date (i) such

 

12

--------------------------------------------------------------------------------


 

Lender, the Administrative Agent or such Issuing Bank becomes a party to this
Agreement or (ii) such other recipient first becomes entitled to receive any
payment to be made by or on account of any obligation of a Borrower hereunder or
(B) relates to payments received by a Lender Affiliate or a new lending office
designated by such Lender and is in effect and would apply at the time such
Lender Affiliate or such lending office is designated, in each case except to
the extent that such Lender, the Administrative Agent or such Lender Affiliate
(or assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from such Borrower with
respect to such withholding Tax pursuant to Section 2.16(a) and provided that in
the case of a Lender, the Administrative Agent, an Issuing Bank or a Lender
Affiliate (or assignee, if any) required to complete an application for a
reduced withholding tax rate under an applicable income tax treaty with the
United Kingdom in order to receive the benefit of such reduced withholding tax
rate, the rate of withholding in effect on the date on which such application is
approved (in the event such application is in fact approved) shall be deemed to
be the rate in effect on the date on which such Lender, the Administrative
Agent, such Issuing Bank or such Lender Affiliate (or assignee, if any) becomes
a party to this Agreement, (d) any withholding Taxes imposed by FATCA, (e) any
Bank Levy or any amount attributable to, or liability arising as a consequence
of, a Bank Levy, (f) any withholding Tax that is attributable to any Lender’s,
the Administrative Agent’s or any Issuing Bank’s failure to comply with Sections
2.16(e) and/or 2.16(f) and (g) Taxes imposed by any jurisdiction (i) in which
such Borrower (or, to the extent any withholding Tax is imposed as a result of
the existence of any Guarantor hereunder, such Guarantor hereunder) is not
organized or resident for Tax purposes, (ii) through which no payment is made by
or on behalf of such Borrower (or, to the extent any withholding Tax is imposed
as a result of the existence of any Guarantor hereunder, such Guarantor
hereunder) under this Agreement, and (iii) with respect to which there is no
other connection between the making of a payment by or on behalf of such
Borrower (or, to the extent any withholding Tax is imposed as a result of the
existence of any Guarantor hereunder, such Guarantor hereunder) under this
Agreement and such jurisdiction that would directly result in the imposition of
Taxes by such jurisdiction on that payment.

 

“Existing 2014 Credit Agreement” means the Credit Agreement dated as of June 18,
2014, as amended by the First Amendment dated December 16, 2015, among the
Company, certain other parties thereto, Deutsche Bank AG New York Branch, as
administrative agent, Deutsche Bank AG, Canada Branch, as Canadian
administrative agent, and the lenders party thereto.

 

“Existing Dismissed Administrative Agent” has the meaning set forth in
Article IX.

 

“Extension Request” has the meaning set forth in Section 2.08(f).

 

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement, or any amendment or revision thereof so long as such amendment or
revision is substantially similar to Sections 1471 to 1474 of the Code as of the
date of this Agreement, together in each case with any current or future
regulations, guidance or official interpretations thereof, and including any
intergovernmental agreements relating thereto, (b) any treaty, law, agreement
(including any intergovernmental agreement), regulation or other official
guidance enacted in any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of paragraph (a) above, or
(c) any agreement pursuant to the implementation of paragraphs (a) or (b) above
with the United States Internal Revenue Service, the United States government or
any governmental or taxation authority in any other jurisdiction.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended from time to
time, and the rules and regulations thereunder.

 

13

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average rate (rounded upwards, if necessary, to the next 1/100 of 1%)
charged by the Administrative Agent on such day for such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means (i) the fee letter, dated as of June 12, 2017, among the
Company and Citigroup Global Markets Inc., (ii) the fee letter, dated as of
June 12, 2017, among the Company, Bank of America, N.A. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated and (iii) the fee letter, dated as of
June 12, 2017, among the Company and The Bank of Tokyo Mitsubishi UFJ, Ltd.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Finance Party” has the meaning set forth in Section 2.16(g).

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as construed in accordance with Section 1.04.

 

“Global Tranche Borrowing” means a Borrowing comprised of Global Tranche Loans.

 

“Global Tranche Commitment” means, with respect to each Global Tranche Lender,
the commitment of such Global Tranche Lender to make Global Tranche Loans
pursuant to Section 2.01(a), to accept and purchase B/As pursuant to
Section 2.05 and to acquire participations in Global Tranche Letters of Credit
pursuant to Section 2.04, expressed as an amount representing the maximum
aggregate permitted amount of such Global Tranche Lender’s Global Tranche Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender under Section 10.04.  The initial
amount of each Global Tranche Lender’s Global Tranche Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Global
Tranche Lender shall have assumed its Global Tranche Commitment, as applicable. 
The aggregate amount of the Global Tranche Commitments on the date hereof is
US$1,500,000,000.

 

“Global Tranche Credit Exposure” means, on any date, the sum of (a) the
aggregate principal amount of the Global Tranche Loans denominated in US Dollars
outstanding on such date taking into account any such Loans to be made or repaid
on such date, (b) the US Dollar Equivalent on such date of the aggregate
principal amount of the Global Tranche Loans denominated in Canadian Dollars,
Sterling and Euro outstanding on such date taking into account any such Loans to
be made or repaid on such date, (c) the US Dollar Equivalent on such date of the
aggregate face amount of the B/As accepted by the Global Tranche Lenders and
outstanding on such date taking into account any B/As to be drawn or that mature
on such date and (d) the aggregate Global Tranche LC Exposure on such date.  The
Global Tranche Credit Exposure of any Lender at any time shall be such Lender’s
Global Tranche Percentage of the total Global Tranche Credit Exposure at such
time.

 

“Global Tranche LC Exposure” means at any time the sum of (a) the aggregate of
the US Dollar Equivalents of the undrawn amounts of all outstanding Global
Tranche Letters of Credit at such time and (b) the aggregate of the US Dollar
Equivalents of the amounts of all LC Disbursements made pursuant to

 

14

--------------------------------------------------------------------------------


 

Global Tranche Letters of Credit that have not yet been reimbursed by or on
behalf of the relevant Borrower at such time.  The Global Tranche LC Exposure of
any Lender at any time shall be such Lender’s Global Tranche Percentage of the
aggregate Global Tranche LC Exposure.

 

“Global Tranche Lender” means a Lender with a Global Tranche Commitment or with
outstanding Global Tranche Credit Exposure.

 

“Global Tranche Letter of Credit” means an Existing Letter of Credit or a Letter
of Credit issued pursuant to Section 2.04(a)(i) for the account of the Company
or a US Borrowing Subsidiary or pursuant to Section 2.04(a)(ii) for the account
of a Canadian Borrowing Subsidiary and designated in the applicable Borrower’s
request therefor as a Global Tranche Letter of Credit.

 

“Global Tranche Loan” means a Loan made by a Global Tranche Lender pursuant to
Section 2.01(a).  Each Global Tranche Loan denominated in US Dollars and made to
the Company, a US Borrowing Subsidiary or a Canadian Borrowing Subsidiary shall
be a Eurocurrency Loan or an ABR Loan, each Global Tranche Loan denominated in
US Dollars and made to a UK Borrowing Subsidiary shall be a Eurocurrency Loan,
each Global Tranche Loan denominated in Canadian Dollars and made to a Canadian
Borrowing Subsidiary shall be a Canadian Base Rate Loan, each Global Tranche
Loan denominated in Canadian Dollars and made to the Company or a US Borrowing
Subsidiary shall be a Eurocurrency Loan and each Global Tranche Loan denominated
in Sterling or Euro shall be a Eurocurrency Loan.

 

“Global Tranche Percentage” means, with respect to any Global Tranche Lender,
the percentage of the total Global Tranche Commitments represented by such
Lender’s Global Tranche Commitment.  If the Global Tranche Commitments have
terminated or expired, the Global Tranche Percentages shall be determined based
upon the Global Tranche Commitments most recently in effect, giving effect to
any assignments.

 

“Governmental Authority” means the government of the United States of America,
Canada, the United Kingdom, any other nation or any political subdivision
thereof, whether state, provincial, territorial or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Bank” has the meaning set forth in Section 10.04(h).

 

“Guarantee” of or by any Person (a “Guarantor”) means any obligation, contingent
or otherwise, of the Guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “Primary Obligor”) in any
manner, whether directly or indirectly, and including any obligation of the
Guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the Primary Obligor so as to enable the Primary
Obligor to pay such Indebtedness or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness;
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.

 

“Guarantee Requirement” means, at any time, the requirement that the Subsidiary
Guarantee Agreement (or a supplement referred to therein) shall have been
executed by (i) Molson Coors International General, ULC, Molson Coors Callco ULC
and Molson Canada 2005, in each case so long as

 

15

--------------------------------------------------------------------------------


 

such entity remains a Subsidiary, (ii) each Subsidiary that Guarantees or is
otherwise liable for any of (x) the Senior Notes, (y) the “Obligations” under
and as defined in the Term Loan Agreement or (z) any “Obligations” (or similar
term) under and as defined in any Specified Refinancing Indebtedness, (iii) each
Canadian Subsidiary existing at such time that is a Significant Subsidiary (as
Guarantor of the Canadian Obligations, other than its own Canadian Obligations
as a Canadian Borrowing Subsidiary) and (iv) each UK Subsidiary existing at such
time that is a Significant Subsidiary (as Guarantor of the UK Obligations, other
than its own UK Obligations as a UK Borrowing Subsidiary), and in each case
shall have been delivered to the Administrative Agent and shall be in full force
and effect; provided, however, that, with respect to clauses (iii) or
(iv) above, if any Person that becomes a Significant Subsidiary after the date
hereof, the Guarantee Requirement shall be satisfied if such Person executes a
supplement to the Subsidiary Guarantee Agreement within 15 days after it becomes
a Significant Subsidiary (or such later date as agreed by the Administrative
Agent); provided, further that any Subsidiary required to Guarantee the
Obligations pursuant to clause (i), (ii), (iii) or (iv) above may be released
from the Guarantee Requirement pursuant to Section 5.09(c) and any Subsidiary
that elects to Guarantee the Obligations pursuant to Section 5.09(b) may be
released from the Obligations pursuant to Section 5.09(c).  Notwithstanding the
provisions of clause (iv) of the foregoing sentence, Molson Coors European
Holdco Limited shall not be required to execute a Subsidiary Guarantee
Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.  The
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting) that the Company or such Subsidiary would
be required to pay to the counterparty thereunder in accordance with the terms
of such Hedging Agreement if such Hedging Agreement were terminated at such
time.

 

“Increase Effective Date” has the meaning set forth in Section 2.08(d).

 

“Increase Joinder” has the meaning set forth in Section 2.08(d).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds (other than surety, stay, customs or performance bonds or obligations of a
like nature), debentures, notes or similar instruments, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person (other than (i) customary title retention
provisions in supply contracts entered into in the ordinary course of business
with payment terms not exceeding 90 days and (ii) any earn-out obligations until
such earn-out obligations become a liability on the balance sheet of such Person
in accordance with GAAP and if not paid after becoming due and payable), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable and accrued expenses incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that the amount of Indebtedness of such Person existing at any time
under this clause shall be deemed to be an amount equal to the maximum amount
secured by (or the holder of which has a right to be secured by) such Lien
pursuant to the terms of the instruments

 

16

--------------------------------------------------------------------------------


 

embodying such Indebtedness of others, (f) all Guarantees by such Person of
Indebtedness of others, provided that the amount of any such Guarantee at any
time shall be deemed to be an amount equal to the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee, (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all Securitization Transactions of such Person.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, in no event shall the following constitute Indebtedness: 
(w) liabilities (including funding obligations) with respect to pension plans,
(x) operating leases to the extent not Capital Lease Obligations, (y) customary
obligations under employment agreements and deferred compensation and
(z) deferred revenue and deferred tax liabilities.  The amount of Indebtedness
of any Person for purposes of clause (e) above shall be deemed to be equal to
the lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the
fair market value of the property encumbered thereby as determined by such
Person in good faith.

 

“Indemnified Taxes” means Taxes imposed on account of any Obligation of any
Borrower or Guarantor hereunder, other than Excluded Taxes and Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 10.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is (i) not guaranteed by any Person that does not guarantee
all the Obligations under this Agreement and (ii) not benefited by any other
credit enhancement. For purposes of determining a rating provided by Moody’s, to
the extent that the Company does not otherwise have an “Index Debt” rating from
Moody’s, “Index Debt” shall include the senior, unsecured, long-term
indebtedness for borrowed money of Coors Brewing Company that is (i) not
guaranteed by any Person that does not guarantee all the Obligations under this
Agreement and (ii) not benefited by any other credit enhancement.

 

“Initial Borrowing Subsidiaries” means Molson Coors Brewing Company (UK)
Limited, Molson Canada 2005, Molson Coors Canada Inc. and Molson Coors
International LP.

 

“Initial Loans” has the meaning set forth in Section 2.08(d).

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing or B/A Drawing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Base
Rate Loan, the last day of each March, June, September and December and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available from all applicable Lenders, twelve months or other
periods requested by the Company and agreed by the Administrative Agent in
writing), thereafter, as the applicable Borrower may elect; provided that (i) if
any Interest Period would end on a day other

 

17

--------------------------------------------------------------------------------


 

than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means each of the US Issuing Banks and the Canadian Issuing
Banks.

 

“Issuing Bank Agreement” means an agreement in the form of Exhibit F, or in any
other form reasonably satisfactory to the Administrative Agent and the Company,
pursuant to which a Lender agrees to act as an Issuing Bank.

 

“Judgment Currency” has the meaning set forth in Section 10.14(b).

 

“LC Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the LC Exposures that may be attributable to Letters of Credit issued
by such Issuing Bank.  The initial amount of each Issuing Bank’s LC Commitment
is set forth on Schedule 2.04 or in such Issuing Bank’s Issuing Bank Agreement.

 

“LC Disbursement” means a payment made by an Issuing Bank in respect of a
drawing under a Letter of Credit.

 

“LC Exposure” means the aggregate amount of the Global Tranche LC Exposure and
the US/UK Tranche LC Exposure.

 

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lenders” means the Persons listed on Schedule 2.01, their successors and any
other Person that shall have become a Lender hereunder pursuant to
Section 2.08(d) or 10.04, other than any such Person that ceases to be a party
hereto pursuant to Section 10.04.

 

“Letter of Credit” means, as the context may require, a Global Tranche Letter of
Credit or a US/UK Tranche Letter of Credit.

 

“Leverage Ratio” means, at any time, the ratio, calculated on a Pro Forma Basis,
of (a) Consolidated Total Debt at such time to (b) Consolidated EBITDA for the
most recent period of four consecutive fiscal quarters of the Company ended at
or prior to such time.

 

18

--------------------------------------------------------------------------------


 

“LIBO Rate” means,

 

(i)                  with respect to any Eurocurrency Borrowing (other than
Eurocurrency Borrowings in Canadian Dollars) for any Interest Period, the rate
per annum determined by the Administrative Agent at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period by reference to the
rate set by the ICE Benchmark Administration Limited (or any other person which
takes over the administration of that rate) for deposits in the currency of such
Borrowing (as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or
any replacement Reuters page which displays that rate)), for a period equal to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing
for such Interest Period shall be the rate (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the arithmetic average of the respective rates
per annum at which deposits in the applicable currency approximately equal in
principal amount to such Eurocurrency Borrowing and for a maturity comparable to
such Interest Period are offered in immediately available funds to the London
branches of the Reference Banks in the London interbank market at approximately
11:00 a.m., London time, on the Quotation Day for such Interest Period; provided
that only the average of such rates shall be provided by the Administrative
Agent to the Borrower; and

 

(ii)               with respect to any Eurocurrency Borrowing for any Interest
Period in Canadian Dollars, the rate per annum equal to the average rate
applicable to Canadian Dollar bankers’ acceptances having an identical or
comparable term as the proposed Eurocurrency Loan displayed and identified as
such on the display referred to as the “CDOR Page” (or any display substituted
therefor) of Reuters Monitor Money Rates Service as at approximately 10:00
a.m. Toronto time on such day (or, if such day is not a Business Day, as of
10:00 a.m. Toronto time on the immediately preceding Business Day); provided
that if such rate does not appear on the CDOR Page at such time on such date,
the rate for such date will be the average of the annual discount rate (rounded
upward to the nearest whole multiple of 1/100 of 1%) as of 10:00 a.m. Toronto
time on such day at which the Schedule I Reference Lenders then offering to
purchase Canadian Dollar bankers’ acceptances accepted by them having such
specified term (or a term as closely as possible comparable to such specified
term);

 

provided that if the LIBO rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of equity securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Limitation Acts” means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.

 

“Loan” means a loan made pursuant to Section 2.01.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guarantee Agreement, each
Issuing Bank Agreement, each B/A and each Letter of Credit, letter of credit
application or any promissory note delivered pursuant to this Agreement.

 

19

--------------------------------------------------------------------------------


 

“Loan Parties” means the Borrowers and the Subsidiary Guarantors.

 

“Local Time” means (a) with respect to (i) a Loan or Borrowing, (ii) a B/A or
(iii) a Letter of Credit issued for the account of the Company, a US Borrowing
Subsidiary or a Canadian Borrowing Subsidiary, New York time, and (b) with
respect to a Loan to or a Borrowing by a UK Borrowing Subsidiary, (A) in
connection with any notice related to such Loan or Borrowing, New York time, and
(B) in connection with the funding of or any payment of the principal of or
interest on such Loan or Borrowing, London time.

 

“Margin Stock” means “margin stock” as defined in Regulation U of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their payment obligations under the Loan Documents or (c) the material
rights of or material benefits available to the Lenders under the Loan
Documents, taken as a whole.

 

“Material Indebtedness” means (a) Indebtedness (other than the Loans) of the
Company and the Subsidiaries in an aggregate principal amount exceeding
US$200,000,000 or (b) obligations of the Company and the Subsidiaries in respect
of Hedging Agreements for which the aggregate amount of such obligations (after
taking in account the effect of all netting of all Hedging Agreements) exceeds
US$200,000,000.

 

“Maturity Date” means the fifth anniversary of the Closing Date or such later
date to which the Maturity Date may be extended pursuant to Section 2.08(f), in
each case unless such day is not a Business Day, then it shall be the
immediately preceding Business Day.

 

“Maximum Rate” has the meaning set forth in Section 10.13.

 

“Molson” means Molson Inc., a Canadian corporation.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

 

“Non-Schedule I Lender” means any Global Tranche Lender not named on Schedule I
to the Bank Act (Canada).

 

“Non-Schedule I Reference Lender” means Citibank, N.A. Canadian Branch.

 

“Obligations” means collectively, the US Obligations, the Canadian Obligations
and the UK Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, or similar Taxes, charges or levies arising from any payment
made hereunder or from the execution, delivery or enforcement of this Agreement
or any other Loan Document other than an Assignment and Assumption and a sale of
a participation pursuant to Section 10.04.

 

20

--------------------------------------------------------------------------------


 

“Participant” has the meaning set forth in Section 10.04(e).

 

“Participant Register” has the meaning set forth in Section 10.04(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means a pension plan which is maintained or contributed to by any
Canadian Borrowing Subsidiary for its employees or former employees other than
the Canada Pension Plan, the Québec Pension Plan or any similar plan established
and maintained by any Governmental Authority.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for taxes of any kind,
unemployment insurance, pension obligations and other types of social security,
workers’ compensation and vacation pay, that are not yet due or required to be
paid (or are not more than 30 days overdue) or are being contested in compliance
with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, landlords’,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 60 days or are being contested in good faith by appropriate
proceedings;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.01(j);

 

(f)                                   easements, restrictions, rights-of-way and
similar encumbrances or charges on real property imposed by law or any
restrictions imposed by any grant from Her Majesty in Right of Canada or any
province or territory of Canada or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

(g)                                  any interest or title of a lessor in the
property subject to any lease other than a capital lease or a lease entered into
as part of a Sale- Leaseback Transaction, in each case permitted under
Section 6.01;

 

(h)                                 Liens in favor of customs or revenue
authorities imposed by law and arising in the ordinary course of business in
connection with the importation of goods;

 

(i)                                     interests of suppliers in respect of
customary title retention provisions in supply contracts entered into in the
ordinary course of business and with payment terms not exceeding 90 days; and

 

21

--------------------------------------------------------------------------------


 

(j)                                    rights of set-off or combination or
consolidation in favor of financial institutions (other than in respect of
amounts deposited to secure Indebtedness);

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holders” means (a) (i) the Adolph Coors, Jr. Trust, (ii) any trustee
of such Trust acting in its capacity as such, (iii) any Person that is a
beneficiary of such trust on the date hereof, (iv) any other trust or similar
arrangement for the benefit of such beneficiaries, (v) the successors of any
such Persons, (vi) any Persons Controlled by such Persons, (vii) Peter H. Coors
and Marilyn E. Coors, their estates, their lineal descendants and any other
trust for the benefit of such Persons and (viii) any Person who any of the
foregoing have voting control over the Equity Interests of the Borrower held by
such Person; and (b) (i) Pentland Securities (1981) Inc., a Canadian
corporation, (ii) Lincolnshire Holdings Inc., (iii) Nooya Investments Inc.,
(iv) Eric Molson and Stephen Molson, their spouses, their estates, their lineal
descendants and any trusts for the benefit of such Persons (including, as to any
common stock of the Company held by it for the benefit of such Persons, the
trust established under the Voting and Exchange Trust Agreement (as defined in
the Combination Agreement dated as of July 21, 2004 between the Company and
Molson), (v) the successors of any such Persons, (vi) any Persons Controlled by
such Persons and (vii) any Person who any of the foregoing have voting control
over the Equity Interests of the Company held by such Person.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Account” has the meaning set forth in Section 2.10(d).

 

“Prime Rate” means (a) except in the case of any Borrowing in US Dollars by a
Canadian Borrowing Subsidiary, the rate of interest per annum publicly announced
from time to time by the Administrative Agent as its “base rate” in effect at
its principal office in New York and (b) in the case of any Borrowing in US
Dollars by a Canadian Borrowing Subsidiary, the rate of interest per annum
publicly announced from time to time by the Administrative Agent as its
reference rate in effect at its principal office in Toronto for loans made in
Canada and denominated in US Dollars.  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Priority Indebtedness” means, without duplication, (a) all Indebtedness of any
Subsidiary (other than any Subsidiary that shall be a Subsidiary Guarantor with
respect to all the Obligations of the Company under the Subsidiary Guarantee
Agreement), (b) all Indebtedness of the Company or any Subsidiary that is
secured by any Lien on any asset of the Company or any Subsidiary, (c) all
Indebtedness of the Company or any Subsidiary (including any Subsidiary
Guarantor) that is referred to in clause (j) of the definition of Indebtedness
in this Section 1.01 and (d) all Attributable Debt of the Company or any
Subsidiary (including any Subsidiary Guarantor) in respect of Sale-Leaseback
Transactions.

 

“Pro Forma Basis” means, with respect to the calculation of the Leverage Ratio,
the amount of Consolidated EBITDA or Consolidated Net Tangible Assets or any
other financial test or ratio hereunder, for any specified purpose hereunder,
and for purposes of determining compliance with the covenant under

 

22

--------------------------------------------------------------------------------


 

Section 6.05, in each case as of any date, that such calculation shall give pro
forma effect to the Transactions and all Specified Transactions (with any such
incurrence of Indebtedness being deemed to be amortized over the applicable
testing period in accordance with its terms) (and the application of the
proceeds from any such asset sale or debt incurrence) that have occurred during
the relevant testing period for which such financial test or ratio is being
calculated and, except for the purpose of Section 6.05, during the period
immediately following the Applicable Date of Determination therefor and prior to
or simultaneously with the event for which the calculation of any such ratio on
such date of determination is made, including pro forma adjustments arising out
of events which are attributable to the Transactions or the proposed Specified
Transaction, including giving effect to those specified in accordance with the
definition of “Consolidated EBITDA,” using, for purposes of determining such
compliance with a financial test or ratio (including any incurrence test), the
historical financial statements of all entities, divisions or lines or assets so
acquired or sold and the consolidated financial statements of the Company and/or
any of its Subsidiaries, calculated as if the Transactions or such Specified
Transaction, and all other Specified Transactions that have been consummated
during the relevant period, and any Indebtedness incurred or repaid in
connection therewith, had been consummated (and the change in Consolidated
EBITDA resulting therefrom) and incurred or repaid at the beginning of such
period and Consolidated Net Tangible Assets shall be calculated after giving
effect thereto.  Such pro forma calculations shall include adjustments for cost
savings and synergies resulting from the Transactions or such Specified
Transaction, in each case, calculated in accordance with Regulation S-X under
the Securities Act of 1933.

 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation is made had
been the applicable rate for the entire test period (taking into account any
interest hedging arrangements applicable to such Indebtedness).  Interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a Financial Officer of the Company to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP. 
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as the
Company or the applicable Subsidiary may designate.

 

“Projections” has the meaning set forth in Section 3.11.

 

“Qualifying Lender” means a Lender which is, on the date a payment of interest
falls due under this Agreement, (a) beneficially entitled to that payment and is
a Lender (x) which is a bank (as defined for the purpose of section 879 of the
United Kingdom Income Tax Act 2007) making an advance under this Agreement and
is within the charge to United Kingdom corporation tax as respects any payments
of interest made in respect of that advance or would be within such charge as
respects such payments apart from section 18A of the United Kingdom Corporation
Tax Act 2009, or (y) in respect of an advance made under this Agreement by a
person that was a bank (as defined for the purpose of section 879 of the United
Kingdom Income Tax Act 2007) at the time that that advance was made and within
the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance, (b) subject to HM Revenue & Customs
first granting a direction to that effect under Regulation 2 of the United
Kingdom Double Taxation Relief (Taxes on Income) (General) Regulations 1970 (SI
1970/488), a person beneficially entitled to that payment and to whom that
payment may be made without deduction or withholding for or on account of United
Kingdom taxes by reason of an applicable double taxation treaty between the
United Kingdom and the country in which that Lender is, or is treated as,
resident (any such person described in this clause (b) and that does not
otherwise qualify as a “Qualifying Lender” pursuant to clause (a) or clause
(c) of this definition, a “Treaty Lender”), or (c) beneficially entitled to that
payment

 

23

--------------------------------------------------------------------------------


 

and is (i) a company resident in the United Kingdom for United Kingdom tax
purposes, (ii) a partnership each member of which is a company falling within
the foregoing clause (i) or clause (iii) below or (iii) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing its chargeable profits (within the
meaning given by Section 19 of the Corporation Tax Act 2009).

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period (which,
in the case of any Eurocurrency Loan, shall be date two Business Days prior to
the commencement of such Interest Period).  If such quotations would normally be
given by prime banks on more than one day, the Quotation Day will be the last of
such days.

 

“Receivables” means accounts receivable (including, without limitation, all
rights to payment created by or arising from the sales of goods, leases of goods
or the rendition of services, no matter how evidenced and whether or not earned
by performance) and payments owing to the Company or any Subsidiary from public
house businesses in respect of loans made by the Company or any Subsidiary to
such businesses.

 

“Reference Banks” means Citibank and any other bank reasonably selected by the
Administrative Agent in consultation with the Company so long as such bank
consents to being a Reference Bank.

 

“Register” has the meaning set forth in Section 10.04(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors,
controlling Persons and other representatives and their respective successors of
such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the aggregate Revolving
Credit Exposures and unused Commitments at such time.

 

“Relevant Accession Date” has the meaning set forth in Section 2.16(h).

 

“Replaced Lender” has the meaning set forth in Section 2.18(b).

 

“Replacement Administrative Agent” has the meaning set forth in Article IX.

 

“Responsible Officer” means the chief executive officer, president, secretary,
any Financial Officer or other similar officer of the Company.

 

“Reset Date” has the meaning set forth in Section 1.05.

 

“Resigning Administrative Agent” has the meaning set forth in Article IX.

 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments pursuant to Section 2.08 or Section 7.01.

 

24

--------------------------------------------------------------------------------


 

“Revolving Credit Exposure” means, as to each Lender, such Lender’s Global
Tranche Credit Exposure and US/UK Tranche Credit Exposure.

 

“Reuters Screen CDOR Page” means the display designated as page CDOR on the
Reuters Monitor Money Rates Service or such other page as may, from time to
time, replace that page on that service for the purpose of displaying bid
quotations for bankers’ acceptances accepted by leading Canadian banks.

 

“Sale-Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and, as part of such
arrangement, rent or lease such property or other property that it intends to
use for substantially the same purpose or purposes as the property sold or
transferred; provided that any such arrangement entered into within 180 days
after the acquisition, construction or substantial improvement of the subject
property shall not be deemed to be a “Sale-Leaseback Transaction.”

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

 

“Sanctions” has the meaning set forth in Section 3.14(a).

 

“Schedule I Lender” means any Global Tranche Lender named on Schedule I to the
Bank Act (Canada).

 

“Schedule I Reference Lenders” means Bank of Montréal, The Bank of Nova Scotia,
Royal Bank of Canada, and any other Schedule I Lender as may be agreed by the
Company and the Administrative Agent from time to time.

 

“Securitization Transaction” means (a) any transfer by the Company or any
Subsidiary of Receivables or interests therein (together, if the Company elects,
with all collateral securing such Receivables, all contracts and contract rights
and all guarantees or other obligations in respect of such Receivables, all
other assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving such Receivables and all proceeds of any of the
foregoing) (i) to a trust, partnership, corporation or other entity (other than
the Company or a Subsidiary that is not an SPE Subsidiary), which transfer is
funded in whole or in part, directly or indirectly, by the incurrence or
issuance by the transferee or any successor transferee of indebtedness or other
securities that are to receive payments from, or that represent interests in,
the cash flow derived from such Receivables or interests in Receivables, or
(ii) directly to one or more investors or other purchasers (other than the
Company or any Subsidiary that is not an SPE Subsidiary), or (b) any transaction
in which the Company or a Subsidiary incurs Indebtedness or other obligations
secured by Liens on Receivables.  The “amount” or “principal amount” of any
Securitization Transaction shall be deemed at any time to be (A) in the case of
a transaction described in clause (a) of the preceding sentence, the aggregate
principal or stated amount of the Indebtedness or other securities referred to
in such clause or, if there shall be no such principal or stated amount, the
uncollected amount of the Receivables transferred pursuant to such
Securitization Transaction net of (i) any such Receivables that have been
written off as uncollectible and (ii) any retained or other interests held by
the Company or any Subsidiary, and (B) in the case of a transaction described in
clause (b) of the preceding sentence, the aggregate outstanding principal amount
of the Indebtedness secured by Liens on the subject Receivables.

 

“Senior Notes” means (i) any outstanding notes issued under any of (a) the
Indenture, dated as of October 6, 2010, by and among Molson Coors International
LP, the guarantors named therein and Computershare Trust Company of Canada, as
Trustee, (b) the Indenture, dated as of May 3, 2012, by and

 

25

--------------------------------------------------------------------------------


 

among Molson Coors Brewing Company, the guarantors named therein and Deutsche
Bank Trust Company Americas, as Trustee, (c) the Indenture, dated as of
September 18, 2015, by and among Molson Coors International LP, the guarantors
named therein and Computershare Trust Company of Canada, as Trustee, (d) the
Indenture dated as of March 15, 2017, by and among the Company, the guarantors
named therein and The Bank of New York Mellon Trust Company, N.A., as Trustee,
with respect to the 1.900% senior notes due 2019 and 2.250% senior notes due
2020, (e) the Indenture dated as of March 15, 2017, by and among the Company,
the guarantors named therein and The Bank of New York Mellon Trust Company,
N.A., as Trustee with respect to the senior floating rate notes due 2019,
(f) the Indenture, dated as of July 7, 2016, by and among the Company, the
guarantors  named therein and Deutsche Bank Trust Company Americas, as Trustee,
in each case, as amended, restated and supplemented from time to time and
(g) the Indenture, dated as of July 7, 2016, by and among Molson Coors
International LP, the guarantors named therein and Computershare Trust Company
of Canada, as Trustee, in each case, as amended, restated and supplemented from
time to time and (ii) any other outstanding senior notes issued by the Company
or its Subsidiaries after the date hereof pursuant to a registered public
offering or Rule 144A or other private placement.

 

“Significant Subsidiary” means (a) each Borrowing Subsidiary, (b) each
Subsidiary that on the Closing Date directly or indirectly owns or Controls any
other Significant Subsidiary, until such time as such Subsidiary no longer
directly or indirectly owns or Controls any other Significant Subsidiary,
(c) each Subsidiary identified as a Significant Subsidiary on Schedule 3.13,
(d) each Subsidiary designated from time to time by the Company as a Significant
Subsidiary by written notice to the Administrative Agent, (e) each Domestic
Subsidiary (other than an SPE Subsidiary) that is an obligor or Guarantor in
respect of any Material Indebtedness, and (f) each other Subsidiary (other than
an SPE Subsidiary) (i) the consolidated revenues of which for the most recently
ended period of four consecutive fiscal quarters for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) (or, prior to the
delivery of any such financial statements, pursuant to Section 5.01(a) or (b) of
the Existing 2014 Credit Agreement) was more than US$300,000,000 or (ii) the
consolidated assets of which as of the last day of the most recent period for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, prior to the delivery of any such financial statements, pursuant to
Section 5.01(a) or (b) of the Existing 2014 Credit Agreement) were greater than
5% of the Company’s consolidated total assets as of such date as shown on such
financial statements.  For purposes of making the determinations required by
this definition, the consolidated revenues and assets of Foreign Subsidiaries
shall be converted into US Dollars at the rates used in preparing the
consolidated balance sheets of the Company.

 

“SPC” has the meaning set forth in Section 10.04(h).

 

“SPE Subsidiary” means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Securitization Transactions.

 

“Specified Event” means an Event of Default specified in paragraph (h) or
paragraph (i) of Section 7.01.

 

“Specified Refinancing Indebtedness” has the meaning set forth in
Section 6.01(a)(v).

 

“Specified Transaction” means any (a) disposition of all or substantially all
the assets of or all the Equity Interests of any Subsidiary of the Company or of
any product line, business unit, line of business or division of the Company or
any of its Subsidiaries for which historical financial statements are available
(including the termination or discontinuance of activities constituting a
business) or  (b) acquisition of all or substantially all the assets of or all
the Equity Interests of any Person that will become a Subsidiary of the Company
or of any product line, business unit, line of business or division of

 

26

--------------------------------------------------------------------------------


 

any Person for which historical financial statements are available any related
incurrence or repayment of Indebtedness had occurred on the first day of such
period.

 

“Statutory Reserves” means, with respect to any currency, any reserve, liquid
asset or similar requirements established by any Governmental Authority of the
United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made or funded to which banks
in such jurisdiction are subject for any category of deposits or liabilities
customarily used to fund loans in such currency or by reference to which
interest rates applicable to Loans in such currency are determined, in each case
expressed as a decimal.

 

“Sterling” or “£” means the lawful currency of the United Kingdom.

 

“Subsequent Borrowings” has the meaning set forth in Section 2.08(d).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement
substantially in the form of Exhibit E, made by the Subsidiary Guarantors in
favor of the Administrative Agent for the benefit of the Lenders, the
Administrative Agent and the Issuing Banks.

 

“Subsidiary Guarantors” means each Subsidiary who has executed the Subsidiary
Guarantee Agreement, each Person that becomes an Elective Guarantor pursuant to
the provisions of Section 5.09(b) and who has executed the Subsidiary Guarantee
Agreement and each other Person that becomes party to a Subsidiary Guarantee
Agreement as a Subsidiary Guarantor, and the successors and assigns of each such
Person, but excluding any Person that ceases to be a Subsidiary Guarantor in
accordance with the provisions of the Loan Documents.

 

“Successor Administrative Agent” has the meaning set forth in Article IX.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
together with any interest, penalties or additions to tax thereon.

 

“Term Loan Agreement” means the Term Loan Agreement dated as of December 16,
2015, as amended, restated, supplemented or otherwise modified from time to
time, among the Borrower, the lenders party thereto and Citibank, N.A., as
administrative agent.

 

“Tranche” means a category of Commitments and the extensions of credit
thereunder.  For purposes hereof, each of the following comprises a separate
Tranche:  (a) the Global Tranche Commitments, the Global Tranche Loans, the B/As
and the Global Tranche Letters of Credit, (b) the US/UK Tranche Commitments, the
US/UK Tranche Loans and the US/UK Tranche Letters of Credit and (c) any Class of
Commitments and Loans established pursuant to Section 2.08(e).

 

“Tranche Percentage” means a Global Tranche Percentage or a US/UK Tranche
Percentage.

 

27

--------------------------------------------------------------------------------


 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the refinancing of the Existing
2014 Credit Agreement, the borrowing of Loans, the issuance of Letters of Credit
and purchase and acceptance of B/As hereunder and the use of the respective
proceeds thereof on the Closing Date.

 

“Treaty Lender” has the meaning set forth in the definition of “Qualifying
Lender.”

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or
the Canadian Base Rate.

 

“UK Borrowing Subsidiary” means any Borrowing Subsidiary organized under the
laws of England and Wales.

 

“UK Loan Party” means any Loan Party organized under the laws of England and
Wales.

 

“UK Obligations” means the due and punctual payment of (a) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to any UK Borrowing
Subsidiary, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (b) all payments required to be made
by any UK Borrowing Subsidiary under this Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of LC
Disbursements, interest thereon and obligations to provide cash collateral and
(c) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) any UK Borrowing Subsidiary or any UK
Loan Party under this Agreement and the other Loan Document.

 

“UK Subsidiary” means a Subsidiary organized under the laws of England and
Wales.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“US Borrowing Subsidiary” means any Borrowing Subsidiary that is organized under
the laws of the United States of America or any state thereof.

 

“US Dollars” or “US$” refers to lawful money of the United States of America.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in
Canadian Dollars, Sterling or Euro, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to Canadian Dollars, Sterling or Euro, as the case
may be, at the time in effect under the provisions of such Section.

 

“US Issuing Bank” means Citibank, Bank of America, N.A., The Bank of Tokyo
Mitsubishi UFJ, Ltd. and each other Lender that has become a US Issuing Bank
hereunder as provided in Section 2.04(i), in each case in its capacity as an
issuer of Global Tranche and US/UK Tranche Letters of Credit for the accounts of
the Company and US Borrowing Subsidiaries hereunder, and its successors in such
capacity as provided in Section 2.04(j).  A US Issuing Bank may, in its
discretion, arrange for one or more Letters

 

28

--------------------------------------------------------------------------------


 

of Credit to be issued by its Affiliates, in which case the term “US Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

 

“US Loan Party” means any Loan Party that is organized under the laws of the
United States of America or any state thereof.

 

“US Obligations” means the due and punctual payment of (a) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to the Company or any
US Borrowing Subsidiary, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (b) all payments
required to be made by the Company or any US Borrowing Subsidiary under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral and (c) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding and
including the Obligations of the Company under Article VIII), of the Company,
any US Borrowing Subsidiary or any US Loan Party under this Agreement and the
other Loan Document.

 

“US/UK Tranche Borrowing” means a Borrowing comprised of US/UK Tranche Loans.

 

“US/UK Tranche Commitment” means, with respect to each US/UK Tranche Lender, the
commitment of such US/UK Tranche Lender to make US/UK Tranche Loans pursuant to
Section 2.01(b) and to acquire participations in US/UK Tranche Letters of Credit
pursuant to Section 2.04, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s US/UK Tranche Credit Exposure
hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender under Section 10.04.  The initial amount of
each US/UK Tranche Lender’s US/UK Tranche Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such US/UK Tranche
Lender shall have assumed its US/UK Tranche Commitment, as applicable.  The
aggregate amount of the US/UK Tranche Commitments on the date hereof is US$0.

 

“US/UK Tranche Credit Exposure” means, on any date, the sum of (a) the aggregate
principal amount of the US/UK Tranche Loans denominated in US Dollars
outstanding on such date taking into account any such Loans to be made or repaid
on such date, (b) the US Dollar Equivalent on such date of the aggregate
principal amount of US/UK Tranche Loans denominated in Canadian Dollars,
Sterling or Euro outstanding on such date taking into account any such Loans to
be made or repaid on such date and (c) the aggregate US/UK Tranche LC Exposure
on such date.  The US/UK Tranche Credit Exposure of any Lender at any time shall
be such Lender’s US/UK Tranche Percentage of the total US/UK Tranche Credit
Exposure at such time.

 

“US/UK Tranche LC Exposure” means at any time the sum of (a) the aggregate of
the US Dollar Equivalents of the undrawn amounts of all outstanding US/UK
Tranche Letters of Credit at such time and (b) the aggregate of the US Dollar
Equivalents of the amounts of all LC Disbursements made pursuant to US/UK
Tranche Letters of Credit that have not yet been reimbursed by or on behalf of
the relevant Borrower at such time.  The US/UK Tranche LC Exposure of any Lender
at any time shall be such Lender’s US/UK Tranche Percentage of the aggregate
US/UK Tranche LC Exposure.

 

“US/UK Tranche Lender” means a Lender with a US/UK Tranche Commitment or with
outstanding US/UK Tranche Credit Exposure.

 

29

--------------------------------------------------------------------------------


 

“US/UK Tranche Letter of Credit” means a Letter of Credit issued pursuant to
Section 2.04(a)(i) for the account of the Company or a US Borrowing Subsidiary
and designated in the applicable Borrower’s request therefor as a US/UK Tranche
Letter of Credit.

 

“US/UK Tranche Loan” means a Loan made by a US/UK Tranche Lender pursuant to
Section 2.01(b).  Each US/UK Tranche Loan denominated in US Dollars and made to
the Company or a US Borrowing Subsidiary shall be a Eurocurrency Loan or an ABR
Loan, each US/UK Tranche Loan denominated in US Dollars and made to a UK
Borrowing Subsidiary shall be a Eurocurrency Loan, each US/UK Tranche Loan
denominated in Canadian Dollars and made to the Company or a US Borrowing
Subsidiary shall be a Eurocurrency Loan and each US/UK Tranche Loan denominated
in Sterling or Euro shall be a Eurocurrency Loan.

 

“US/UK Tranche Percentage” means, with respect to any US/UK Tranche Lender, the
percentage of the total US/UK Tranche Commitments represented by such Lender’s
US/UK Tranche Commitment.  If the US/UK Tranche Commitments have terminated or
expired, the US/UK Tranche Percentages shall be determined based upon the US/UK
Tranche Commitments most recently in effect, giving effect to any assignments.

 

“Vancouver Brewery Sale Leaseback Transaction” means the Sale-Leaseback
Transaction relating to the Borrower’s Vancouver brewery.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.                              Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “US/UK Tranche Loan”) or by Type (e.g., a
“Eurocurrency Loan”) or by Class and Type (e.g., a “US/UK Tranche Eurocurrency
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“US/UK Tranche Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by
Class and Type (e.g., a “US/UK Tranche Eurocurrency Borrowing”).

 

SECTION 1.03.                              Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties.  Except as otherwise expressly provided
herein, when the payment of any

 

30

--------------------------------------------------------------------------------


 

obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day.  All references to “knowledge” of the Company or any Subsidiary thereof
shall mean the actual knowledge of a Responsible Officer of the Company.  All
certifications to be made hereunder by an officer or representative of a Loan
Party shall be made by such person in his or her capacity solely as an officer
or a representative of such Loan Party, on such Loan Party’s behalf and not in
such Person’s individual capacity.  References herein to the taking of any
action hereunder of an administrative nature by any Borrower shall be deemed to
include references to the Company taking such action on such Borrower’s behalf
and the Administrative Agent is expressly authorized to accept any such action
taken by the Company as having the same effect as if taken by such Borrower.

 

SECTION 1.04.                              Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP as in effect from time to
time; provided that amounts of Indebtedness and interest expense shall be
calculated hereunder without giving effect to FAS 150 (Accounting for Certain
Financial Instruments with Characteristics of both Liabilities and Equity);
provided, further that if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (it being understood
that the financial statements delivered under Section 5.01(a) or (b) shall in
all cases be prepared in accordance with GAAP as in effect at the applicable
time).  Anything in this Agreement to the contrary notwithstanding, any
obligation of a Person under a lease (whether existing as of the Closing Date or
entered into in the future) that is not (or would not be) required to be
classified and accounted for as a capital lease on the balance sheet of such
Person under GAAP as in effect at the time such lease is entered into shall not
be treated as a capital lease solely as a result of (x) the adoption of any
changes in, or (y) changes in the application of, GAAP after such lease is
entered into. Any financial ratios required to be maintained by the Company
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).  The Leverage Ratio, Consolidated EBITDA,
Consolidated Total Debt, Consolidated Net Tangible Assets or any other financial
test or ratio hereunder, for any specified purpose hereunder, and for purposes
of determining compliance with the covenant under Section 6.05, shall be
calculated on a Pro Forma Basis.

 

SECTION 1.05.                              Exchange Rates.

 

(a)                                 Not later than 1:00 p.m., New York City
time, on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date with respect to Canadian Dollars,
Sterling or Euro and (ii) give notice thereof to the Lenders and the Company. 
The Exchange Rates so determined shall become effective on the first Business
Day immediately following the relevant Calculation Date (a “Reset Date”), shall
remain effective until the next succeeding Reset Date, and shall for all
purposes of this Agreement (other than Section 10.14 or any other provision
expressly requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts between US Dollars and Canadian Dollars,
Sterling or Euro.

 

31

--------------------------------------------------------------------------------


 

(b)                                 Not later than 5:00 p.m., New York City
time, on each Reset Date and each date on which Loans denominated in Canadian
Dollars, Sterling or Euro are made, or B/As are accepted and purchased, or
Letters of Credit denominated in Canadian Dollars, Sterling or Euro are issued,
the Administrative Agent shall (i) determine the aggregate amount of each of the
Global Tranche Credit Exposure and the US/UK Tranche Credit Exposure (after
giving effect to any Loans made or repaid or B/As purchased or repaid or Letters
of Credit issued, drawn or expired on such date) and (ii) notify the Lenders and
the Company of the results of such determination.

 

SECTION 1.06.                              Letter of Credit Amounts.  Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time.

 

ARTICLE II
The Credits

 

SECTION 2.01.                              Commitments.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Global Tranche Lender agrees, from time to time during the
Revolving Availability Period, (i) to make Global Tranche Loans to the Company
and US Borrowing Subsidiaries in US Dollars, Canadian Dollars, Sterling and
Euro, (ii) to make Global Tranche Loans to the Canadian Borrowing Subsidiaries
in Canadian Dollars and US Dollars, (iii) to make Global Tranche Loans to the UK
Borrowing Subsidiaries in US Dollars, Sterling and Euro and (iv) to accept and
purchase drafts drawn by the Canadian Borrowing Subsidiaries in Canadian Dollars
as B/As, in each case in an aggregate principal amount at any time outstanding
that will not result in (A) such Lender’s Global Tranche Credit Exposure
exceeding its Global Tranche Commitment or (B) the aggregate amount of the
Lenders’ Global Tranche Credit Exposures exceeding the aggregate amount of the
Global Tranche Commitments.

 

(b)                                 Subject to the terms and conditions set
forth herein, each US/UK Tranche Lender agrees, from time to time during the
Revolving Availability Period, (i) to make US/UK Tranche Loans to the Company
and the US Borrowing Subsidiaries in US Dollars, Sterling and Euro and (ii) to
make US/UK Tranche Loans to the UK Borrowing Subsidiaries in US Dollars,
Sterling and Euro, in each case in an aggregate principal amount at any time
outstanding that will not result in (A) such Lender’s US/UK Tranche Credit
Exposure exceeding its US/UK Tranche Commitment or (B) the aggregate amount of
the Lenders’ US/UK Tranche Credit Exposures exceeding the aggregate amount of
the US/UK Tranche Commitments.

 

SECTION 2.02.                              Loans and Borrowings.

 

(a)                                 Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

(b)                                 Subject to Section 2.13, (i) each Global
Tranche Borrowing shall be comprised entirely of (A) in the case of a Borrowing
denominated in US Dollars and made to the Company, a US Borrowing Subsidiary or
a Canadian Borrowing Subsidiary, Eurocurrency Loans or ABR Loans as the
applicable Borrower may request in accordance herewith, (B) in the case of a
Borrowing denominated in US Dollars and made to a UK Borrowing Subsidiary,
Eurocurrency Loans, (C) in the case of a Borrowing denominated in Canadian
Dollars and made to a Canadian Borrowing Subsidiary, Canadian Base Rate

 

32

--------------------------------------------------------------------------------


 

Loans, (D) in the case of a Borrowing denominated in Canadian Dollars and made
to the Company or a US Borrowing Subsidiary, Eurocurrency Loans and (E) in the
case of a Borrowing denominated in Sterling or Euro, Eurocurrency Loans; and
(ii) each US/UK Tranche Borrowing shall be comprised entirely of (A) in the case
of a Borrowing denominated in US Dollars and made to the Company or a US
Borrowing Subsidiary, Eurocurrency Loans or ABR Loans as the applicable Borrower
may request in accordance herewith, (B) in the case of a Borrowing denominated
in US Dollars and made to a UK Borrowing Subsidiary, Eurocurrency Loans and
(C) in the case of a Borrowing denominated in Canadian Dollars, Sterling or
Euro, Eurocurrency Loans.  Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (in which case all payments of principal and interest with respect to such
Loan shall be owed to such branch or Affiliate); provided that any exercise of
such option shall not reduce the obligation of the applicable Borrower to repay
such Loan in accordance with the terms of this Agreement and that such
Borrower’s obligation to make payments pursuant to Section 2.16 shall not
increase.

 

(c)                                  At the commencement of each Interest Period
for any Borrowing, such Borrowing shall be in an aggregate amount that is at
least equal to the Borrowing Minimum and an integral multiple of the Borrowing
Multiple; provided that an ABR Borrowing or a Canadian Base Rate Borrowing may
be made in an aggregate amount that is equal to the aggregate available Global
Tranche Commitments or US/UK Tranche Commitments, as applicable, or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of (i) seven US/UK Tranche Eurocurrency Borrowings outstanding and (ii) ten
Global Tranche Eurocurrency Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03.                              Requests for Borrowings.  To request
a Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, three Business Days before the date of the proposed Borrowing, (b) in the
case of an ABR Borrowing made by the Company or a US Borrowing Subsidiary, not
later than 11:00 a.m., Local Time on the date of the proposed Borrowing and
(c) in the case of a Canadian Base Rate Borrowing or an ABR Borrowing made by a
Canadian Borrowing Subsidiary, not later than 1:59 p.m., Local Time, one
Business Day before the date of the proposed Borrowing; provided that any such
notice of an ABR Borrowing to replace a Eurocurrency Borrowing Request deemed
ineffective pursuant to clause (i) of Section 2.13 may be given not later than
12:00 noon, Local Time, on the date of the proposed Borrowing; and provided,
further that any such notice in respect of any Borrowing to be made on the
Closing Date may be given at such later time or on such shorter notice as the
Administrative Agent may reasonably agree.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the applicable Borrower, or by the Company on behalf of the applicable
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(i)                              the Borrower requesting such Borrowing (or on
whose behalf the Company is requesting such Borrowing);

 

(ii)                               whether the requested Borrowing is to be a
Global Tranche Borrowing or a US/UK Tranche Borrowing;

 

33

--------------------------------------------------------------------------------


 

(iii)                                the currency and aggregate principal amount
of the requested Borrowing;

 

(iv)                              the date of the requested Borrowing, which
shall be a Business Day;

 

(v)                             the Type of the requested Borrowing;

 

(vi)                              in the case of a Eurocurrency Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(vii)                               the location and number of the applicable
Borrower’s account to which funds are to be disbursed.

 

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then (i) in the case of a Borrowing by the Company, a US Borrowing
Subsidiary or a Canadian Borrowing Subsidiary, the applicable Borrower shall be
deemed to have selected US Dollars and (ii) in the case of a Borrowing by a UK
Borrowing Subsidiary, the applicable Borrower shall be deemed to have selected
Sterling.  If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be (i) in the case of a Borrowing by the Company, a US
Borrowing Subsidiary or Canadian Borrowing Subsidiary denominated in US Dollars,
an ABR Borrowing, (ii) in the case of a Borrowing by a UK Borrowing Subsidiary
denominated in US Dollars, a Eurocurrency Borrowing, (iii) in the case of a
Borrowing by the Company or a US Borrowing Subsidiary denominated in Canadian
Dollars, a Eurocurrency Borrowing, (iv) in the case of a Borrowing by a Canadian
Borrowing Subsidiary denominated in Canadian Dollars, a Canadian Base Rate
Borrowing and (v) in the case of a Borrowing denominated in Sterling or Euro, a
Eurocurrency Borrowing.  If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the applicable Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender that will make a Loan as part of
the requested Borrowing of the details thereof and of the amount of the Loan to
be made by such Lender as part of the requested Borrowing.

 

SECTION 2.04.                              Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, (i) the Company or a US Borrowing Subsidiary may
request the issuance (or the amendment, renewal or extension) of Global Tranche
Letters of Credit or US/UK Tranche Letters of Credit denominated in US Dollars,
Canadian Dollars, Sterling or Euro to be issued by any US Issuing Bank and
(ii) a Canadian Borrowing Subsidiary may request the issuance (or the amendment,
renewal or extension) of Global Tranche Letters of Credit denominated in US
Dollars or Canadian Dollars to be issued by any Canadian Issuing Bank, in each
case in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the Revolving
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any Borrower to, or
entered into by such Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control, and any
representation, warranty, covenant or indemnification contained in or security
interest, assignment or other lien purported to be created by any such
application or agreement and not contained herein or created hereby shall be of
no effect.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
applicable Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if

 

34

--------------------------------------------------------------------------------


 

arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (at least three
Business Days in advance of the requested date of issuance, amendment, renewal
or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount and currency of
such Letter of Credit, whether such Letter of Credit is to be a Global Tranche
Letter of Credit or a US/UK Tranche Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
enable the applicable Issuing Bank to prepare, amend, renew or extend such
Letter of Credit.  If requested by an Issuing Bank, the applicable Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit.  A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$150,000,000, (ii) the portion of the LC Exposure attributable to Letters of
Credit issued by any Issuing Bank shall not exceed the LC Commitment of such
Issuing Bank, (iii) the aggregate Global Tranche Credit Exposures will not
exceed the aggregate Global Tranche Commitments, and (iv) the aggregate US/UK
Tranche Credit Exposures will not exceed the aggregate US/UK Tranche
Commitments.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall, except as provided below in this paragraph, expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.  Any Letter of Credit may provide
by its terms that it may be extended for additional successive one-year periods
under customary “evergreen” provisions on terms reasonably acceptable to the
applicable Issuing Bank; provided that, except as provided below in this
paragraph, no Letter of Credit may be extended automatically or otherwise beyond
the date that is five Business Days prior to the Maturity Date.  Notwithstanding
the foregoing, any Issuing Bank in respect of any outstanding Letter of Credit
may extend the date of expiration of such Letter of Credit to a date after the
date that is five Business Days prior to the Maturity Date on such terms and
subject to such conditions as may be agreed to between such Issuing Bank, the
Company and the applicable Borrower, and any agreement made by the Company or
the applicable Borrower to induce an Issuing Bank so to extend the date of
expiration of any Letter of Credit (i) shall be set forth in a notice delivered
by the Company to the Administrative Agent promptly after the extension of the
date of expiration of such Letter of Credit and (ii) shall for all purposes of
this Agreement be deemed to be a covenant contained in Article VI hereof.  Each
Issuing Bank, by extending the date of expiration of any Letter of Credit beyond
the Maturity Date, will be deemed to have agreed that no Lender shall have any
obligation under Section 2.04(d) in respect of any LC Disbursement resulting
from a drawing made under such Letter of Credit after the Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Lenders, (i) in the case of a Global Tranche Letter of Credit, the Issuing Bank
in respect of such Letter of Credit hereby grants to each Global Tranche Lender,
and each Global Tranche Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Global Tranche Lender’s
Global Tranche Percentage of the aggregate amount available to be drawn under
such Letter of Credit and (ii) in the case of a US/UK Tranche Letter of Credit,
the Issuing Bank in respect of such Letter of Credit hereby grants to each US/UK
Tranche Lender, and each US/UK Tranche Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such US/UK Tranche
Lender’s US/UK Tranche Percentage of the aggregate amount available to be drawn
under such

 

35

--------------------------------------------------------------------------------


 

Letter of Credit.  In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Global
Tranche Percentage or US/UK Tranche Percentage, as the case may be, of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section (or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason), in each case in the currency of such LC Disbursement.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Global Tranche
Commitments or US/UK Tranche Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the applicable
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement, in the currency in which such LC
Disbursement shall have been made, not later than 12:00 noon, Local Time, on the
date three Business Days after the date that such LC Disbursement is made, if
the applicable Borrower shall have received notice of such LC Disbursement prior
to 11:00 a.m., Local Time, on the date such LC Disbursement is made, or, if such
notice has not been received by the applicable Borrower prior to such time on
such date, then not later than 12:00 noon, Local Time, on (A) the date three
Business Days after the date that the applicable Borrower receives such notice,
if such notice is received prior to 11:00 a.m., Local Time, on the day of
receipt, or (B) the date four Business Days after the date that the applicable
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the applicable Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with (i) in the case of a payment
relating to a Letter of Credit issued for the account of the Company or a US
Borrowing Subsidiary, an ABR Borrowing (in the case of a Letter of Credit
denominated in US Dollars) or a Eurocurrency Borrowing, or (ii) in the case of a
payment relating to a Letter of Credit issued for the account of a Canadian
Borrowing Subsidiary, a Canadian Base Rate Borrowing or a B/A drawing (in the
case of a Letter of Credit denominated in Canadian Dollars), an ABR Loan (in the
case of a Letter of Credit denominated in US Dollars) or a Eurocurrency Loan (in
the case of a Letter of Credit denominated in US Dollars), and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Borrowing.  Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and the applicable Issuing Bank as their interests may appear.  If the
applicable Borrower fails to make such payment when due, directly or through a
Borrowing, then, upon notice from the applicable Issuing Bank to the applicable
Borrower and the Administrative Agent, the Administrative Agent shall notify
each applicable Lender of the applicable LC Disbursement, the amount and
currency of the payment then due from the applicable Borrower in respect thereof
and the percentage of such LC Disbursement allocated to such Lender, which shall
be (i) in the case of a Global Tranche Letter of Credit, such Lender’s Global
Tranche Percentage of such amount and (ii) in the case of a US/UK Tranche Letter
of Credit, such Lender’s US/UK Tranche Percentage of such amount.  Promptly
following receipt of such notice, each applicable Lender shall pay to the
Administrative Agent its allocated percentage of the payment then due from the
applicable Borrower in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the applicable Lenders.  Any payment made by a Lender pursuant to this paragraph
to reimburse an

 

36

--------------------------------------------------------------------------------


 

Issuing Bank for any LC Disbursement (other than the funding of Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  Without limiting
the application of the other provisions of this Section 2.04(f), the Borrowers’
obligations to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement or any other Loan
Document, or any term or provision herein or therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of set-off against, the Borrowers’ obligations hereunder.  None
of the Administrative Agent, the Lenders or the Issuing Banks, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by the applicable Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of an Issuing Bank (as determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Each Issuing Bank
shall promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by telecopy) of such demand for payment after such Issuing
Bank has made an LC Disbursement thereunder; provided that any failure to give
or delay in giving such notice shall not relieve the applicable Borrower of its
obligation to reimburse the applicable Issuing Bank and the applicable Lenders
with respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any LC Disbursement, then, unless the applicable Borrower shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the applicable
Borrower reimburses such LC

 

37

--------------------------------------------------------------------------------


 

Disbursement, at (i) in the case of any LC Disbursement in respect of a Letter
of Credit denominated in US Dollars, the rate per annum then applicable to ABR
Loans, (ii) in the case of any LC Disbursement in respect of a Letter of Credit
denominated in Canadian Dollars, the rate per annum then applicable to Canadian
Base Rate Loans, (iii) in the case of any LC Disbursement in respect of a Letter
of Credit denominated in Sterling, the Bank of England Base Rate plus the
Applicable Rate then applicable to Eurocurrency Loans and (iv) in the case of
any LC Disbursement in respect of a Letter of Credit denominated in Euro, the
European Central Bank Base Rate plus the Applicable Rate then applicable to
Eurocurrency Loans; provided that, at all times after the applicable Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, Section 2.12(c) shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse an Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i)                                     Designation of Additional Issuing
Banks.  From time to time, the Company may by notice to the Administrative Agent
and the Lenders designate as additional Issuing Banks one or more Lenders that
agree to serve in such capacity as provided below; provided that no Lender shall
be designated as an Issuing Bank if, after giving effect to such designation,
there would be more than four Issuing Banks in addition to the number of Issuing
Banks on the Closing Date.  The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an Issuing Bank Agreement, which
shall state whether such Lender is to be a US Issuing Bank or a Canadian Issuing
Bank and be executed by such Lender, the Company and the Administrative Agent,
and from and after the effective date of such agreement, (i) such Lender shall
have all the rights and obligations of a US Issuing Bank or a Canadian Issuing
Bank, as the case may be, under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “US Issuing
Bank” or “Canadian Issuing Bank” shall be deemed to include such Lender in its
capacity as a US Issuing Bank or Canadian Issuing Bank, as applicable.

 

(j)                                    Replacement or Resignation of an Issuing
Bank.  Any Issuing Bank may be replaced at any time by written agreement among
the Company, the Administrative Agent (which agreement shall not be unreasonably
withheld), the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of any
Issuing Bank.  At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term “US
Issuing Bank” (if the replaced Issuing Bank is a US Issuing Bank) or “Canadian
Issuing Bank” (if the replaced Issuing Bank is a Canadian Issuing Bank) and the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require.  After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.  Any Issuing Bank may,
with the consent of the Company, resign at any time by giving 30 days’ prior
notice to the Administrative Agent, the Lenders and the Company.  After the
resignation of an Issuing Bank hereunder, the retiring Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such resignation, but shall not be
required to issue additional Letters of Credit or to extend, renew or increase
any existing Letter of Credit.

 

38

--------------------------------------------------------------------------------


 

(k)                                 Cash Collateralization.  If the Commitments
shall have been terminated or an Event of Default shall have occurred and be
continuing and the Commitments hereunder terminated and the Loans hereunder
accelerated, then the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Specified Event with respect to the
Company.  Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the obligations of the Loan Parties under the
Loan Documents.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  At the
request of the Company, amounts so deposited shall be invested by the
Administrative Agent, at the Company’s risk and expense, in high quality
overnight or short-term cash equivalent investments of prime financial
institutions (which may include the Administrative Agent) maturing prior to the
date or dates on which the Administrative Agent anticipates that such amounts
will be applied as required by this paragraph.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse any Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) be applied to satisfy
other obligations of the Company under this Agreement.  If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Business Days after all
Events of Default have been cured or waived.

 

(l)                                     Issuing Bank Agreement.  Unless
otherwise requested by the Administrative Agent, each Issuing Bank shall report
in writing to the Administrative Agent (i) on or prior to each Business Day on
which such Issuing Bank issues, amends, renews or extends any Letter of Credit,
the date of such issuance, amendment, renewal or extension, the face amount and
currency of such Letter of Credit, the expiry date of such Letter of Credit
(after giving effect to any such amendment, renewal or extension), the Borrower
for whose account such Letter of Credit was issued and whether such Letter of
Credit is a Global Tranche Letter of Credit or a US/UK Tranche Letter of Credit,
(ii) on each Business Day on which such Issuing Bank makes any LC Disbursement,
the date, amount and currency of such LC Disbursement and the Letter of Credit
to which it relates, (iii) on any Business Day on which the Borrower reimburses
an LC Disbursement required to be reimbursed to such Issuing Bank, the date,
amount and currency of such reimbursement and the Letter of Credit to which it
relates, (iv) promptly following the expiry of any Letter of Credit issued by
it, the identity and amount of such Letter of Credit, (iv) on any Business Day
on which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement, (v) on or promptly after the last
Business Day of each month, a listing of all the outstanding Letters of Credit
issued by such Issuing Bank, setting forth as to each such Letter of Credit its
amount, currency and expiry date, the Borrower for whose account it was issued
and whether such Letter of Credit is a Global Tranche Letter of Credit or a
US/UK Tranche Letter of Credit, and (vi) on any other Business Day, such other
information related to Letters of Credit issued by such Issuing Bank as the
Administrative Agent shall reasonably request.  Each Issuing Bank agrees that it
will not issue or increase the amount of any Letter of Credit without first
obtaining written confirmation from the Administrative Agent that such issuance
or increase is then permitted under this Agreement.

 

39

--------------------------------------------------------------------------------


 

SECTION 2.05.                              Canadian Bankers’ Acceptances.

 

(a)                                 Each acceptance and purchase of B/As of a
single Contract Period pursuant to Section 2.01(a) or Section 2.07 shall be made
ratably by the Global Tranche Lenders in accordance with the amounts of their
Global Tranche Commitments.  The failure of any Global Tranche Lender to accept
any B/A required to be accepted by it shall not relieve any other Global Tranche
Lender of its obligations hereunder; provided that the Global Tranche
Commitments are several and no Global Tranche Lender shall be responsible for
any other Global Tranche Lender’s failure to accept B/As as required.  Each
Lender at its option may accept and purchase any B/A by causing any Canadian
lending office or Canadian Affiliate of such Lender to accept and purchase such
B/A, and all references in this Section to “Lender” shall apply to any such
Canadian lending office or Canadian Affiliate of such Lender.

 

(b)                                 The B/As of a single Contract Period
accepted and purchased on any date shall be in an aggregate amount that is an
integral multiple of Cdn.$1,000,000 and not less than Cdn.$5,000,000.  If any
Global Tranche Lender’s ratable share of the B/As of any Contract Period to be
accepted on any date would not be an integral multiple of Cdn.$100,000, the face
amount of the B/As accepted by such Lender may be increased or reduced to the
nearest integral multiple of Cdn.$100,000 by the Administrative Agent in its
sole discretion.  B/As of more than one Contract Period may be outstanding at
the same time; provided that there shall not at any time be more than a total of
seven B/A Drawings outstanding, or such greater number agreed to by the
Administrative Agent.

 

(c)                                  To request an acceptance and purchase of
B/As, a Canadian Borrowing Subsidiary shall notify the Administrative Agent of
such request by telephone or by telecopy not later than 10:00 a.m., Local Time,
one Business Day before the date of such acceptance and purchase.  Each such
request shall be irrevocable and, if telephonic, shall be confirmed promptly by
hand delivery or telecopy to the Administrative Agent of a written request in a
form approved by the Administrative Agent and signed by such Borrower.  Each
such telephonic and written request shall specify the following information:

 

(i)                                     the aggregate face amount of the B/As to
be accepted and purchased;

 

(ii)                                  the date of such acceptance and purchase,
which shall be a Business Day;

 

(iii)                               the Contract Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Contract Period” (and which shall in no event end after the Maturity Date); and

 

(iv)                              the location and number of the Canadian
Borrowing Subsidiary’s account to which any funds are to be disbursed.  If no
Contract Period is specified with respect to any requested acceptance and
purchase of B/As, then the Canadian Borrowing Subsidiary shall be deemed to have
selected a Contract Period of 30 days’ duration.

 

Promptly following receipt of a request in accordance with this paragraph, the
Administrative Agent shall advise each Global Tranche Lender of the details
thereof and of the amount of B/As to be accepted and purchased by such Lender.

 

(d)                                 Each Canadian Borrowing Subsidiary hereby
appoints each Global Tranche Lender as its attorney to sign and endorse on its
behalf, manually or by facsimile or mechanical signature, as and when deemed
necessary by such Lender, blank forms of B/As, each Lender hereby agreeing that
it will not sign or endorse B/As in excess of those required in connection with
B/A Drawings that have been requested by the Canadian Borrowing Subsidiaries
hereunder.  It shall be the responsibility of each Global Tranche Lender to
maintain an adequate supply of blank forms of B/As for acceptance under this
Agreement.

 

40

--------------------------------------------------------------------------------


 

Each Canadian Borrowing Subsidiary recognizes and agrees that all B/As signed
and/or endorsed on its behalf by any Global Tranche Lender in accordance with
such Canadian Borrowing Subsidiary’s written request shall bind such Canadian
Borrowing Subsidiary as fully and effectually as if manually signed and duly
issued by authorized officers of such Canadian Borrowing Subsidiary.  Each
Global Tranche Lender is hereby authorized to issue such B/As endorsed in blank
in such face amounts as may be determined by such Lender; provided that the
aggregate face amount thereof is equal to the aggregate face amount of B/As
required to be accepted by such Lender in accordance with such Canadian
Borrowing Subsidiary’s written request.  No Global Tranche Lender shall be
liable for any damage, loss or claim arising by reason of any loss or improper
use of any such instrument unless such loss or improper use results from the bad
faith, gross negligence or willful misconduct of such Lender.  Each Global
Tranche Lender shall maintain a record with respect to B/As (i) received by it
from the Administrative Agent in blank hereunder, (ii) voided by it for any
reason, (iii) accepted and purchased by it hereunder and (iv) canceled at their
respective maturities.  Each Global Tranche Lender further agrees to retain such
records in the manner and for the periods provided in applicable provincial or
Federal statutes and regulations of Canada and to provide such records to each
Canadian Borrowing Subsidiary upon its request and at its expense.  Upon request
by any Canadian Borrowing Subsidiary, a Global Tranche Lender shall cancel all
forms of B/A that have been pre-signed or pre-endorsed on behalf of such
Canadian Borrowing Subsidiary and that are held by such Global Tranche Lender
and are not required to be issued pursuant to this Agreement.

 

(e)                                  Drafts of each Canadian Borrowing
Subsidiary to be accepted as B/As hereunder shall be signed as set forth in
paragraph (d) above.  Notwithstanding that any Person whose signature appears on
any B/A may no longer be an authorized signatory for any of the Lenders or such
Canadian Borrowing Subsidiary at the date of issuance of such B/A, such
signature shall nevertheless be valid and sufficient for all purposes as if such
authority had remained in force at the time of such issuance and any such B/A so
signed and properly completed shall be binding on such Canadian Borrowing
Subsidiary.

 

(f)                                   Upon acceptance of a B/A by a Lender, such
Lender shall purchase such B/A from the applicable Canadian Borrowing Subsidiary
at the Discount Rate for such Lender applicable to such B/A accepted by it and
provide to the Administrative Agent the Discount Proceeds for the account of
such Canadian Borrowing Subsidiary as provided in Section 2.06.  The acceptance
fee payable by the applicable Canadian Borrowing Subsidiary to a Lender under
Section 2.11 in respect of each B/A accepted by such Lender shall be set off
against the Discount Proceeds payable by such Lender under this paragraph. 
Notwithstanding the foregoing, in the case of any B/A Drawing resulting from the
conversion or continuation of a B/A Drawing or Global Tranche Loan pursuant to
Section 2.07, the net amount that would otherwise be payable to such Canadian
Borrowing Subsidiary by each Lender pursuant to this paragraph will be applied
as provided in Section 2.07(e).

 

(g)                                  Each Lender may at any time and from time
to time hold, sell, rediscount or otherwise dispose of any or all B/A’s accepted
and purchased by it (it being understood that no such sale, rediscount or
disposition shall constitute an assignment or participation of any Commitment
hereunder).

 

(h)                                 Each B/A accepted and purchased hereunder
shall mature at the end of the Contract Period applicable thereto.

 

(i)                                     Subject to applicable law, each Canadian
Borrowing Subsidiary waives presentment for payment and any other defense to
payment of any amounts due to a Lender in respect of a B/A accepted and
purchased by it pursuant to this Agreement which might exist solely by reason of
such B/A being held, at the maturity thereof, by such Lender in its own right
and each Canadian Borrowing Subsidiary agrees not to claim any days of grace if
such Lender as holder sues such Canadian Borrowing Subsidiary on the B/A for
payment of the amounts payable by such Canadian Borrowing Subsidiary
thereunder.  On

 

41

--------------------------------------------------------------------------------


 

the last day of the Contract Period of a B/A, or such earlier date as may be
required pursuant to the provisions of this Agreement, each Canadian Borrowing
Subsidiary shall pay the Lender that has accepted and purchased such B/A the
full face amount of such B/A, and after such payment such Canadian Borrowing
Subsidiary shall have no further liability in respect of such B/A and such
Lender shall be entitled to all benefits of, and be responsible for all payments
due to third parties under, such B/A.

 

(j)                                    At the option of each Canadian Borrowing
Subsidiary and any Global Tranche Lender, B/As under this Agreement to be
accepted by that Lender may be issued in the form of depository bills for
deposit with CDS Clearing and Depository Services Inc. pursuant to the
Depository Bills and Notes Act (Canada).  All depository bills so issued shall
be governed by the provisions of this Section 2.05.

 

(k)                                 If a Global Tranche Lender is not a
chartered bank under the Bank Act (Canada) or if a Global Tranche Lender
notifies the Administrative Agent in writing that it is otherwise unable to
accept B/As, such Lender will, instead of accepting and purchasing B/As, make a
Loan (a “B/A Equivalent Loan”) to the applicable Canadian Borrowing Subsidiary
in the amount and for the same term as each draft which such Lender would
otherwise have been required to accept and purchase hereunder.  Each such Lender
will provide to the Administrative Agent the Discount Proceeds of such B/A
Equivalent Loan for the account of the applicable Canadian Borrowing Subsidiary
in the same manner as such Lender would have provided the Discount Proceeds in
respect of the draft which such Lender would otherwise have been required to
accept and purchase hereunder.  Each such B/A Equivalent Loan will bear interest
at the same rate that would result if such Lender had accepted (and been paid an
acceptance fee) and purchased (on a discounted basis) a B/A for the relevant
Contract Period (it being the intention of the parties that each such B/A
Equivalent Loan shall have the same economic consequences for the Lenders and
the applicable Canadian Borrowing Subsidiary as the B/A that such B/A Equivalent
Loan replaces).  All such interest shall be paid in advance on the date such B/A
Equivalent Loan is made, and will be deducted from the principal amount of such
B/A Equivalent Loan in the same manner in which the Discount Proceeds of a B/A
would be deducted from the face amount of the B/A.  Subject to the repayment
requirements of this Agreement, on the last day of the relevant Contract Period
for such B/A Equivalent Loan, the applicable Canadian Borrowing Subsidiary shall
be entitled to convert each such B/A Equivalent Loan into another type of Loan,
or to roll over each such B/A Equivalent Loan into another B/A Equivalent Loan,
all in accordance with the applicable provisions of this Agreement.

 

(l)                                     Notwithstanding any provision hereof but
subject to Section 2.10(b), the Borrowers may not prepay any B/A Drawing other
than on the last day of its Contract Period.

 

(m)                             For greater certainty, all provisions of this
Agreement which are applicable to B/As shall also be applicable, mutatis
mutandis, to B/A Equivalent Loans.

 

SECTION 2.06.                              Funding of Borrowings and B/A
Drawings.

 

(a)                                 Each Lender shall make each Loan and
disburse the Discount Proceeds (net of applicable acceptance fees) of each B/A
to be accepted and purchased by it on the proposed date thereof by wire transfer
of immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Administrative Agent most recently designated by it
for such purpose for Loans of such Class and currency by notice to the
applicable Lenders and (B) the Administrative Agent will make such Loans or
Discount Proceeds available to the relevant Borrower by crediting the amounts so
received, in like funds by 2:00 p.m., Local Time, to an account of such Borrower
notified by such Borrower to the Administrative Agent; provided that the
proceeds of any Loans or B/A Drawing made to finance the reimbursement of an LC
Disbursement shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

 

42

--------------------------------------------------------------------------------


 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date (or, in the case of any
ABR Borrowing or Canadian Base Rate Borrowing, prior to 12:00 noon, Local Time,
on the date of such Borrowing is to be made) of any Borrowing or acceptance and
purchase of B/As that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing or the applicable Discount Proceeds
(net of applicable acceptance fees), the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Borrowing or the
applicable Discount Proceeds (net of applicable acceptance fees) available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount or (ii) in the case of such Borrower, the interest rate
applicable to the subject Loan or the applicable Discount Rate and pro-rated
acceptance fee, as the case may be (subject to the return of such interest as
provided in the next sentence).  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing or such Lender’s purchase of B/As and the
Administrative Agent shall return to such Borrower any amount (including
interest) paid by such Borrower to the Administrative Agent pursuant to this
paragraph.

 

SECTION 2.07.                              Interest Elections and Contract
Periods.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Each B/A Drawing shall have a Contract Period as
specified in the applicable request therefor.  Thereafter, the relevant Borrower
may elect to convert such Borrowing or B/A Drawing to a different Type or to
continue such Borrowing or B/A Drawing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this
Section and on terms consistent with the other provisions of this Agreement, it
being understood that (i) no Borrowing or B/A Drawing may be converted to a
Borrowing or B/A Drawing denominated in a different currency, (ii) no B/A
Drawing may be converted or continued other than at the end of the Contract
Period applicable thereto and (iii) no Borrowing or B/A Drawing denominated in
Canadian Dollars may be converted to a Eurocurrency Borrowing.  A Borrower may
elect different options with respect to different portions of an affected
Borrowing or B/A Drawing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing or
purchasing the B/As comprising the B/A Drawing, as the case may be, and the
Loans or B/As comprising each such portion shall be considered a separate
Borrowing or B/A Drawing.

 

(b)                                 To make an election pursuant to this
Section, a Borrower, or the Company on its behalf, shall notify the
Administrative Agent of such election by telephone (i) in the case of an
election that would result in a Borrowing, by the time that a Borrowing Request
would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election, and (ii) in the case of an election that would result in
a B/A Drawing or the continuation of a B/A Drawing, by the time and date that a
request would be required under Section 2.05 if such Borrower were requesting an
acceptance and purchase of B/As to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the relevant Borrower, or by the
Company on its behalf.  Notwithstanding any contrary provision herein, this
Section shall not be construed to permit

 

43

--------------------------------------------------------------------------------


 

any Borrower to (i) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (ii) convert any Borrowing to a Borrowing of
a Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02 or Section 2.05, as applicable:

 

(i)                                     the Borrowing or B/A Drawing to which
such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing or B/A Drawing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing or B/A Drawing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               in the case of an election resulting in a
Borrowing, the Type of the resulting Borrowing; and

 

(iv)                              if the resulting Borrowing is to be a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period,” and in the case of an election of a
B/A Drawing, the Contract Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Contract Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing or a B/A
Drawing but does not specify an Interest Period or a Contract Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration or a Contract Period of 30 days’ duration, as applicable. 
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender holding a Loan to which such request relates of
the details thereof and of such Lender’s portion of each resulting Borrowing or
B/A Drawing.

 

(d)                                 If a Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing or B/A
Drawing, then (i) in the case of a Borrowing denominated in US Dollars, unless
such Borrowing is repaid as provided herein, such Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto,
(ii) in the case of any B/A Drawing, unless such B/A Drawing is repaid as
provided herein, such Borrower shall be deemed to have selected a Contract
Period of 30 days’ duration and (iii) in the case of a Borrowing denominated in
Sterling or Euros, such Borrower shall be deemed to have elected to continue
such Borrowing with an Interest Period of one month’s duration.

 

(e)                                  Upon the conversion of any Borrowing (or
portion thereof), or the continuation of any B/A Drawing (or portion thereof),
to or as a B/A Drawing, the net amount that would otherwise be payable to a
Borrower by each Lender pursuant to Section 2.05(f) in respect of such new B/A
Drawing shall be applied against the principal of the Loan made by such Lender
as part of such Borrowing (in the case of a conversion), or the reimbursement
obligation owed to such Lender under Section 2.05(i) in respect of the B/As
accepted by such Lender as part of such maturing B/A Drawing (in the case of a
continuation), and such Borrower shall pay to the Administrative Agent for the
account of such Lender an amount equal to the difference between the principal
amount of such Loan or the aggregate face amount of such maturing B/As, as the
case may be, and such net amount.

 

44

--------------------------------------------------------------------------------


 

SECTION 2.08.                              Termination, Reduction, Increase and
Extension of Commitments.

 

(a)                                 Unless previously terminated, the
Commitments shall automatically terminate on the Maturity Date.

 

(b)                                 The Company may at any time terminate, or
from time to time reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum, or the entire amount of the Commitments of such Class, (ii) the Company
will not terminate or reduce the Global Tranche Commitments if, after giving
effect to any concurrent prepayment of the Global Tranche Loans in accordance
with Section 2.10, the aggregate Global Tranche Credit Exposures would exceed
the aggregate Global Tranche Commitments and (iii) the Company shall not
terminate or reduce the US/UK Tranche Commitments if, after giving effect to any
concurrent prepayment of the US/UK Tranche Loans in accordance with
Section 2.10, the aggregate US/UK Tranche Credit Exposures would exceed the
aggregate US/UK Tranche Commitments.

 

(c)                                  The Company shall notify the Administrative
Agent of any election to terminate or reduce the Commitments of any Class under
paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction (or such shorter period as the
Administrative Agent shall reasonably agree), specifying the effective date of
such election.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Company may state that such notice is conditioned upon the effectiveness
of other credit facilities or debt securities or the consummation of a Specified
Transaction, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments of
any Class shall be permanent.  Except as provided in Section 2.08(e), each
reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

(d)                                 The Company may, by written notice to the
Administrative Agent, request that the total Commitments under any Tranche be
increased (a “Commitment Increase”) by an amount for each increased Tranche of
not less than US$15,000,000 or an integral multiple of US$5,000,000 in excess
thereof; provided that the aggregate amount of increases under all Tranches
pursuant to this sentence shall not exceed the sum of (A)(1) US $500,000,000
minus the aggregate amount by which the Commitments shall theretofore have been
increased pursuant to clause (A)(1) of paragraph (e) below plus (2) an unlimited
amount so long as immediately after giving effect to such Commitment Increase,
the Leverage Ratio shall not exceed 4.00:1.00 on a Pro Forma Basis, at any time
after the Closing Date at the request of the Company and with the consent of the
lenders whose commitments are to be increased and (B) the aggregate amount by
which new Commitments of any Class established pursuant to this Section 2.08
shall exceed the simultaneous reductions in the Global Tranche Commitments
and/or the US/UK Tranche Commitments of the Lenders participating in such new
Class.  Such notice shall set forth the amount of the requested increase in each
Tranche and the date (the “Increase Effective Date”) on which such increase is
requested to become effective (which shall be not less than 10 Business Days or
more than 45 days after the date of such notice); provided that any existing
Lender approached to provide all or a portion of the Commitment Increase may
decline, in its sole discretion, to provide all or a portion of such portion of
the Commitment Increase.  Each Commitment Increase will be effected by a joinder
agreement (the “Increase Joinder”) executed by the Company, the Administrative
Agent, the Issuing Banks and each Lender providing a portion of such Commitment
Increase, in form and substance reasonably satisfactory to each of them.  The
Increase Joinder may, without the consent of any other Lenders, effect such

 

45

--------------------------------------------------------------------------------


 

amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate in the opinion of the Administrative Agent and the Issuing Banks to
effect the Commitment Increase.  Notwithstanding anything to the contrary in
this Agreement, each of the parties hereto hereby agrees that, at the time of
the execution of an Increase Joinder, this Agreement and the other Loan
Documents shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Commitment Increase evidenced thereby. 
Any such deemed amendment may be effected by the Administrative Agent with the
Company’s consent and furnished to the other parties hereto.  On the Increase
Effective Date, (A) the aggregate principal amount of the Loans outstanding
under each Tranche under which a Commitment Increase will become effective (the
“Initial Loans” under such Tranche) immediately prior to giving effect to the
applicable Commitment Increase on the Increase Effective Date shall be deemed to
be repaid, (B) after the effectiveness of the Commitment Increase, the Borrowers
holding Commitments under such Tranche shall be deemed to have made new
Borrowings (the “Subsequent Borrowings”) in an aggregate principal amount equal
to the aggregate principal amount of the Initial Loans under such Tranche and of
the types and for the Interest Periods specified in a Borrowing Request
delivered to the Administrative Agent in accordance with Section 2.03, (C) each
Lender under such Tranche shall pay to the Administrative Agent in same day
funds an amount equal to the difference, if positive, between (x) such Lender’s
Tranche Percentage (calculated after giving effect to the Commitment Increase)
of the Subsequent Borrowings and (y) such Lender’s Tranche Percentage
(calculated without giving effect to the Commitment Increase) of the Initial
Loans, (D) after the Administrative Agent receives the funds specified in clause
(C) above, the Administrative Agent shall pay to each Lender under such Tranche
the portion of such funds that is equal to the difference, if positive, between
(1) such Lender’s Tranche Percentage (calculated without giving effect to the
Commitment Increase) of the Initial Loans and (2) such Lender’s Tranche
Percentage (calculated after giving effect to the Commitment Increase) of the
amount of the Subsequent Borrowings, (E) each Lender shall be deemed to hold its
Tranche Percentage of each Subsequent Borrowing (each calculated after giving
effect to the Commitment Increase) and (F) each applicable Borrower shall pay
each applicable Lender any and all accrued but unpaid interest on the Initial
Loans.  The deemed payments made pursuant to clause (A) above in respect of each
Eurocurrency Loan or B/A Equivalent Loan shall be subject to indemnification by
the Borrowers pursuant to the provisions of Section 2.15 if the Increase
Effective Date occurs other than on the last day of the Interest Period relating
thereto and breakage costs actually result therefrom.  Notwithstanding the
foregoing, no increase in the Commitments under any Tranche (or in any
Commitment of any Lender) or addition of any Lender providing any Commitment
Increase shall become effective under this Section unless, (A) on the date of
such increase, the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Company, (B) the Company shall be in pro forma compliance with
Section 6.05 (calculated using the Consolidated Total Debt as of such date
immediately after giving effect to the Commitment Increase) and (C) the
Administrative Agent shall have received (with sufficient copies for each of the
Lenders) documents consistent with those delivered pursuant to Section 4.01
(including, at the request of the Administrative Agent, legal opinions) as to
the corporate power and authority of the applicable Borrowers to borrow
hereunder after giving effect to such increase, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

(e)                                  Notwithstanding anything in Section 10.02
or elsewhere in this Agreement to the contrary, in the event the Company shall
desire to designate after the date hereof as Borrowing Subsidiaries hereunder
one or more Subsidiaries organized under the laws of Canada or any political
subdivision thereof and shall determine that payments of interest or fees by any
such Subsidiary to one or more of the Global Tranche Lenders would be subject to
withholding taxes if made under the arrangements provided for herein, the
Company may request Lenders selected by it that would be able to receive such
payments free of withholding taxes to establish hereunder an additional Class of
Commitments under which Loans would be made available to such Borrowing
Subsidiaries and, if the

 

46

--------------------------------------------------------------------------------


 

Company shall so elect, to the Company and one or more other Borrowing
Subsidiaries, and, subject to the provisions of the following sentence, the
Company may increase total Commitments in connection with the establishment of
such Class.  Subject to the provisions of this paragraph, any such additional
Class of Commitments may be established by a written amendment to this Agreement
entered into by the Company, the Administrative Agent, each Issuing Bank and
each Lender that shall agree to provide a Commitment of such Class, and shall
not require the consent of any other Lender; provided that:  (i) the aggregate
outstanding principal amount of the new Commitments of any Class established
pursuant to this paragraph shall not, without the consent of the Required
Lenders, exceed the sum of (A)(1) US$500,000,000 minus the aggregate amount by
which the Commitments shall theretofore have been increased pursuant to clause
(A)(1) of paragraph (d) above plus (2) an unlimited amount so long as
immediately after giving effect to such new Commitments, the Leverage Ratio
shall not exceed 4.00:1.00 on a Pro Forma Basis and (B) the aggregate amount of
any simultaneous reductions of the Global Tranche Commitments and/or the US/UK
Tranche Commitments of the Lenders extending Commitments as part of such new
Class (and any such reductions may, notwithstanding any other provision of this
Agreement, be effected by the amendment agreement establishing such new
Class without any corresponding reduction of the Commitments of the other Global
Tranche Lenders or US/UK Tranche Lenders, as the case may be); and (ii) the
terms applicable to the Commitments and Borrowings of any new Class shall be the
same as those applicable to the original Classes except as required or deemed
appropriate by the Company, the Administrative Agent and the Issuing Banks to
make the Commitments and Loans of such new Class available to the intended
Borrowing Subsidiaries.  Any such amendment agreement shall, subject to the
preceding sentence, amend the provisions of this Agreement and the other Loan
Documents to set forth the terms of such new Class and the Borrowings thereunder
and make such other amendments to this Agreement (including to Sections 2.17,
7.02 and 10.02) as shall be necessary or appropriate in the judgment of the
Company and the Administrative Agent to make the benefits of this Agreement
available to the Lenders participating in such new Class.  Further, any such
amendment agreement shall amend the provisions of this Agreement (including the
definition of Excluded Taxes and Section 2.16) as shall be necessary or
appropriate in the judgment of the Company, the Administrative Agent and the
Issuing Banks to ensure that payments by or to Lenders participating in such new
Class shall not be subject to withholding taxes imposed by Canada and the United
States in effect on the date each such Lender becomes a participant in the new
Class.  The Commitments, Loans and Borrowings of any Class established pursuant
to this paragraph shall constitute Commitments, Loans and Borrowings under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees created by the Subsidiary Guarantee Agreement to the
extent provided therein.

 

(f)                                   The Maturity Date may be extended on up to
two occasions in the manner set forth in this Section 2.08(f) for a period of
one year from the Maturity Date then in effect.  If the Company wishes to
request an extension of the Maturity Date (an “Extension Request”), the Company
shall give notice to that effect to the Administrative Agent not less than 30
nor more than 60 days prior to any anniversary of the Closing Date, whereupon
the Administrative Agent shall promptly notify each of the Lenders of such
request; provided that the Company shall only be permitted to make an Extension
Request twice during the term of this Agreement.  Each Lender will use its best
efforts to respond to such request, whether affirmatively or negatively, as it
may elect in its sole discretion, within 30 days of such notice to the
Administrative Agent. Any Lender not responding to such request within such time
period shall be deemed to have responded negatively to such request.  The
Company may request the Lenders that do not elect to extend the Maturity Date to
assign their Commitments in their entirety to one or more permitted assignees
pursuant to Section 10.04 which permitted assignees will agree to extend the
Maturity Date.  If Lenders having more than 50% of the aggregate amount of the
Commitments (including such permitted assignees and excluding their respective
transferor Lenders) respond affirmatively, then, subject to receipt by the
Administrative Agent of counterparts of an Extension Agreement in substantially
the form of

 

47

--------------------------------------------------------------------------------


 

Exhibit G hereto duly completed and signed by the Company, the Administrative
Agent and such Lenders, the Maturity Date shall be extended to the first
anniversary of the Maturity Date then in effect with respect to such Lenders
(but not with respect to Lenders not so responding affirmatively).  Any
extension of the Maturity Date pursuant to this Section 2.08(f) shall be subject
to satisfaction of the conditions set forth in Section 4.02(a) and
Section 4.02(b) and the Administrative Agent shall have received a certificate
certifying that such conditions are satisfied at the time of such extension and
after giving effect thereto dated the date of the effectiveness of such
extension and executed by a Financial Officer of the Company.

 

SECTION 2.09.                              Repayment of Loans and B/As; Evidence
of Debt.

 

(a)                                 Each Borrower hereby unconditionally
promises to pay to the Administrative Agent for the accounts of the applicable
Lenders (i) the then unpaid principal amount of each Borrowing of such Borrower
on the Maturity Date and (ii) the face amount of each B/A, if any, accepted by
such Lender as provided in Section 2.05.  Each Borrower agrees to repay the
principal amount of each Loan or B/A made to or drawn by such Borrower and the
accrued interest on such Loan in the currency of such Loan or B/A.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made or B/A accepted by
such Lender, including the amounts of principal and interest and amounts in
respect of B/As payable and paid to such Lender from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts (including the Register described in Section 10.04) in which it shall
record (i) the amount of each Loan made hereunder, the Class, Type and currency
thereof and the Interest Period applicable thereto, (ii) the amount of each B/A
accepted and purchased hereunder and the Contract Period applicable thereto,
(iii) the amount and currency of each Letter of Credit issued hereunder,
(iv) the amount of any principal, interest or other amount due and payable or to
become due and payable from each Borrower to any Lender hereunder and (v) the
amounts received by the Administrative Agent hereunder for the accounts of the
Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall, to the extent consistent
with the Register, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans or amounts
payable in respect of B/As in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans of any
Class made by it to any Borrower be evidenced by a promissory note.  In such
event, each applicable Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form reasonably acceptable to the Company and the Administrative Agent,
acting reasonably.  Thereafter, the Loans evidenced by each such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the payee named therein and its registered assigns.

 

SECTION 2.10.                              Prepayment of Loans.

 

(a)                                 Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing (but for greater certainty
not any B/A Drawing) of such Borrower without premium or penalty

 

48

--------------------------------------------------------------------------------


 

(subject to Section 2.15) in whole or in part, subject to prior notice in
accordance with paragraph (c) of this Section.

 

(b)                                 If the Revolving Credit Exposures of any
Class shall exceed the aggregate Commitments of such Class (other than solely as
a result of changes in Exchange Rates), the Borrowers shall promptly prepay
Loans and/or amounts owed in respect of outstanding B/As in an amount sufficient
to eliminate such excess.  If the aggregate Revolving Credit Exposures of any
Class (in the case of Global Tranche Credit Exposures, net of any cash or cash
equivalents on deposit in Prepayment Accounts) shall exceed the aggregate
Commitments of such Class solely as a result of changes in Exchange Rates, then
(i) on the last day of any Interest Period for any Eurocurrency Borrowing of
such Class or any Contract Period for any B/A Drawing of such Class and (ii) on
any other date in the event ABR Borrowings or Canadian Base Rate Borrowings of
such Class shall be outstanding, the applicable Borrowers shall prepay Loans
and/or amounts owed in respect of B/As in an amount equal to the lesser of
(A) the amount required to eliminate such excess and (B) the amount of the
Borrowings or B/A Drawings referred to in clauses (i) and (ii), as applicable;
provided that if, on any Reset Date, the aggregate amount of the Revolving
Credit Exposures of any Class shall for any reason exceed 107.5% of the
aggregate Commitments of such Class, then the Borrowers shall, not later than
the next Business Day, prepay one or more Borrowings of such Class and/or
amounts owed in respect of B/As in an aggregate principal amount sufficient to
eliminate such excess (after giving effect to any other prepayment of Loans or
B/As (including deposits made to the Prepayment Account) on such day).  For
purposes of this paragraph, any excess of the aggregate Revolving Credit
Exposures of any Class (in the case of Global Tranche Credit Exposures, net of
any cash or cash equivalents on deposit in Prepayment Accounts) over the
aggregate Commitments of such Class shall be deemed to result solely from
changes in Exchange Rates if no such excess shall have existed at the time of
and immediately after giving effect to the most recent Borrowing, acceptance and
purchase of B/As or reduction of the Commitments of such Class.

 

(c)                                  The applicable Borrower, or the Company on
behalf of the applicable Borrower, shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment of a Borrowing hereunder
(i) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, three Business Days before the date of such prepayment and (ii) in the
case of an ABR Borrowing or a Canadian Base Rate Borrowing, not later than 11:00
a.m., Local Time, one Business Day before the date of such prepayment.  Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.08(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08(c).  Promptly following
receipt of any such notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof.  Except as otherwise required in connection
with any mandatory prepayment, each partial prepayment of any Borrowing shall be
in an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing; provided that
a notice of voluntary prepayment of the Loans delivered by the Company may state
that such notice is conditioned upon the effectiveness of other credit
facilities or debt securities or the consummation of a Specified Transaction, in
which case such notice may be revoked by the relevant Borrower (by notice to the
Administrative Agent on or prior to the specified effective date).  Prepayments
shall be accompanied by accrued interest to the extent required by
Section 2.12.  In the event any prepayment shall be made hereunder but the
applicable Borrower shall not have selected the Borrowings or B/A Drawings to be
prepaid, the Administrative Agent shall apply such prepayment (i) first, to ABR
Borrowings or Canadian Base Rate Borrowings, (ii) second, to Eurocurrency
Borrowings and (iii) third, to the prepayment of amounts due in respect of
B/As.  No such termination or reduction shall reduce the aggregate available
commitments of all Lenders to an amount less than the aggregate

 

49

--------------------------------------------------------------------------------


 

Loans and LC Exposures (unless cash collateralized or otherwise backstopped in a
manner reasonably acceptable to the applicable Issuing Bank) then outstanding.

 

(d)                                 Amounts to be applied pursuant to clause
(b) of this Section or Article VII to prepay or repay amounts to become due with
respect to then outstanding B/As shall be deposited in a Prepayment Account. 
The Administrative Agent shall apply any cash deposited in the Prepayment
Account allocable to amounts to become due in respect of B/As on the last day of
their respective Contract Periods until all amounts due in respect of such
outstanding B/As have been prepaid or until all such cash has been exhausted
(and any amount remaining in the Prepayment Account after all of the respective
B/As for which the applicable deposit was made have matured and been paid will
be released to the Canadian Borrowing Subsidiaries).  For purposes of this
Agreement, the term “Prepayment Account” shall mean an account established by a
Canadian Borrowing Subsidiary with the Administrative Agent and over which the
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal for application in accordance with this paragraph
(d).  The Administrative Agent will, at the request of such Canadian Borrowing
Subsidiary, invest amounts on deposit in the Prepayment Account in short-term,
cash equivalent investments selected by the Administrative Agent in consultation
with such Canadian Borrowing Subsidiary that mature prior to the last day of the
applicable Contract Periods of the B/As to be prepaid; provided, however, that
the Administrative Agent shall have no obligation to invest amounts on deposit
in the Prepayment Account if an Event of Default shall have occurred and be
continuing.  Such Canadian Borrowing Subsidiary shall indemnify the
Administrative Agent for any losses relating to the investments so that the
amount available to prepay amounts due in respect of B/As on the last day of the
applicable Contract Period is not less than the amount that would have been
available had no investments been made pursuant thereto.  Other than any
interest earned on such investments (which shall be for the account of such
Canadian Borrowing Subsidiary, to the extent not necessary for the prepayment of
B/As in accordance with this Section), the Prepayment Account shall not bear
interest.  Interest or profits, if any, on such investments shall be deposited
in the Prepayment Account and reinvested and disbursed as specified above.  If
the maturity of the Loans and all amounts due hereunder has been accelerated
pursuant to Article VII, the Administrative Agent may, in its sole discretion,
apply all amounts on deposit in the Prepayment Account of any Canadian Borrowing
Subsidiary to satisfy any of the Canadian Obligations of such Canadian Borrowing
Subsidiary in respect of Loans and B/As (and each Canadian Borrowing Subsidiary
hereby grants to the Administrative Agent a security interest in its Prepayment
Account to secure such Canadian Obligations).

 

SECTION 2.11.                              Fees.

 

(a)                                 The Company agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fees”), which shall accrue at the “Commitment Fee Rate” determined
by reference to the definition of “Applicable Rate” on the daily average undrawn
amount of each Commitment of such Lender during the period from and including
the Closing Date, but excluding the date on which such Commitment terminates. 
Accrued Commitment Fees shall be payable in arrears on the last day of March,
June, September and December of each year, commencing on the first such date to
occur after the date hereof, and on the date on which such Commitments
terminate.  All Commitment Fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(b)                                 Each Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a letter of credit
participation fee with respect to its participations in Letters of Credit issued
for the account of such Borrower, which shall accrue at the Applicable Rate on
the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date hereof to but excluding the later of the date on which the

 

50

--------------------------------------------------------------------------------


 

last of such Lender’s Commitments under the applicable Tranche terminates and
the date on which such Lender ceases to have any LC Exposure under such Tranche,
and (ii) to each Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum (or any lesser amount that the Company and such Issuing Bank
may agree upon from time to time) on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by such Issuing Bank for the account of
such Borrower during the period from and including the date hereof to but
excluding the later of the date of termination of the last of the Commitments
under the applicable Tranche and the date on which there ceases to be any LC
Exposure, under such Tranche, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
issued for the account of such Borrower or processing of drawings thereunder. 
Participation fees and fronting fees accrued under this paragraph through and
including the last day of March, June, September and December of each year shall
be payable on such last day, commencing on the first such date to occur after
the date hereof; provided that all such fees shall be payable on the date on
which the last of the Commitments terminates and any such fees accruing after
such date shall be payable on demand.  Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 30 days after written
demand.  All participation fees and fronting fees payable under this paragraph
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)                                  Each Canadian Borrowing Subsidiary agrees
to pay to the Administrative Agent, for the accounts of the Global Tranche
Lenders (or the lending offices designated to accept and purchase B/As pursuant
to Section 2.16(f)), on each date on which B/As drawn by such Canadian Borrowing
Subsidiary are accepted hereunder, in Canadian Dollars, an acceptance fee
computed by multiplying the face amount of each such B/A by the product of
(i) the Applicable Rate for B/A Drawings on such date and (ii) a fraction, the
numerator of which is the number of days in the Contract Period applicable to
such B/A and the denominator of which is 365.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent or
the applicable Issuing Bank, as applicable, for distribution to the applicable
Lenders.  Fees paid shall not be refundable under any circumstances.

 

SECTION 2.12.                              Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate and the Loans comprising each
Canadian Base Rate Borrowing shall bear interest at the Canadian Base Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by any
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section, (ii) in the case of any
other amount payable in Canadian Dollars, 2% plus the rate applicable to
Canadian Base Rate Loans as provided in paragraph (a) of this Section or
(iii) in the case of any other amount, 2% plus the rate applicable to ABR Loans
made in the United States as provided in paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to

 

51

--------------------------------------------------------------------------------


 

paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
or Canadian Base Rate Loan prior to the end of the Revolving Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest on Loans denominated in
Sterling and interest computed by reference to the Canadian Base Rate or the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate, Canadian Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.13.                              Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurocurrency Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans as Eurocurrency Loans included in such Borrowing for such Interest
Period; then the Administrative Agent shall give notice thereof to the Company
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Company and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Borrowing
Request that requests a Eurocurrency Borrowing shall be ineffective and the
applicable Borrower may instead request an ABR Borrowing not later than 12:00
noon, Local Time, on the date of the proposed Borrowing and (ii) any Interest
Election Request that requests the conversion or continuation of any Borrowing
as a Eurocurrency Borrowing shall be ineffective, and such Borrowing shall be
converted to or continued on the last day of the Interest Period applicable
thereto (A) if such Borrowing is denominated in US Dollars (except for a
Borrowing by a UK Borrowing Subsidiary), as an ABR Borrowing or (B) if such
Borrowing is denominated in any other currency, or if such Borrowing is
denominated in US Dollars and made by a UK Borrowing Subsidiary, as a Borrowing
bearing interest at such rate as the Lenders and the Company may agree
adequately reflects the costs to the Lenders of making or maintaining their
Loans (or, in the absence of such agreement, shall be repaid as of the last day
of the current Interest Period applicable thereto).

 

SECTION 2.14.                              Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender or
Issuing Bank (except any such reserve requirement reflected in the Adjusted LIBO
Rate); or

 

52

--------------------------------------------------------------------------------


 

(ii)                                  impose on any Lender or Issuing Bank or
the London or Canadian interbank market any other condition or Tax affecting
this Agreement, Eurocurrency Loans or B/A Drawings made by such Lender or any
Letter of Credit or participations therein, other than any Indemnified Taxes,
Excluded Taxes or Other Taxes;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency Loan
or obtaining funds for the purchase of B/As (or of maintaining its obligation to
make any such Loan or to accept and purchase B/As) or to increase the cost to
such Lender or Issuing Bank of participating in issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Company will pay or cause the other Borrowers to pay to
such Lender or Issuing Bank such additional amount or amounts as will compensate
such Lender or Issuing Bank for such additional costs incurred or reduction
suffered.

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy or liquidity), other than any
Indemnified Taxes, Excluded Taxes or Other Taxes, then from time to time the
Company will pay or cause the other Borrowers to pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
for any such reduction suffered.

 

(c)                                  A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section, and setting forth in
reasonable detail the calculations used by such Lender or Issuing Bank to
determine such amount, shall be delivered to the Company and shall be conclusive
absent manifest error.  The Company shall pay or cause the other Borrowers to
pay to such Lender or Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided that neither the Company nor any other Borrower shall be
required to compensate a Lender or Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as the case may be, notifies the Company of the
Change in Law giving rise to such increased costs or reductions and delivers a
certificate with respect thereto as provided in paragraph (c) above; provided,
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.15.                              Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurocurrency Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurocurrency Loan to a Loan of a
different Type or Interest Period other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant

 

53

--------------------------------------------------------------------------------


 

hereto (regardless of whether such notice may be revoked under
Section 2.08(c) or Section 2.10(c) and is revoked in accordance therewith), or
(d) the assignment or deemed assignment of any Eurocurrency Loan or the right to
receive payment in respect of a B/A other than on the last day of the Interest
Period or Contract Period applicable thereto as a result of a request by the
Company pursuant to Section 2.18 then, in any such event, the applicable
Borrower shall compensate each Lender for the loss, cost and expense actually
incurred and attributable to such event but excluding loss of anticipated
profits.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, and setting forth
in reasonable detail the calculations used by such Lender to determine such
amount or amounts, shall be delivered to the Administrative Agent (who shall
promptly inform the applicable Borrower of the contents thereof) and shall be
conclusive absent manifest error.  The applicable Borrower shall pay the
Administrative Agent for the account of such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

SECTION 2.16.                              Taxes.

 

(a)                                 Subject to all the provisions of this
Section 2.16 and except as required by law, any and all payments by or on
account of any Borrower hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Taxes; provided that if any
Borrower or the Administrative Agent shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable by such
Borrower shall be increased as necessary so that after all such required
deductions are made (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or the applicable Lender or Issuing
Bank, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower or the
Administrative Agent shall make such deductions and (iii) such Borrower or the
Administrative Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                                 In addition, the Loan Parties shall pay any
Other Taxes (not otherwise addressed in Section 2.16(a)) to the relevant
Governmental Authority in accordance with applicable law.

 

(c)                                  The relevant Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent or such Lender or Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of any Borrower hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (except to the extent such
penalties, interest or costs are attributable to the gross negligence or willful
misconduct by a Lender, Issuing Bank or the Administrative Agent), whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or Issuing
Bank, or by the Administrative Agent, on its own behalf or on behalf of a Lender
or Issuing Bank, shall be conclusive absent manifest error.  Such
Lender, Issuing Bank or the Administrative Agent shall give the Company written
notice of any payment of Indemnified Taxes or Other Taxes to be made hereunder
with respect to which the Company has an indemnity obligation, but the failure
of such Lender, Issuing Bank or the Administrative Agent to give such notice
shall not limit its right to receive indemnification hereunder, except that a
failure to give such notice will constitute gross negligence or willful
misconduct for purposes of the first sentence of this clause (c) to the extent
penalties, interest or costs are incurred solely as a result of the failure to
give such notice.  Such Lender, Issuing Bank or the Administrative Agent shall
use reasonable efforts to cooperate with the Company in seeking a refund or
return of such payment of Indemnified Taxes or Other Taxes.

 

54

--------------------------------------------------------------------------------


 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Any Lender, Issuing Bank or the
Administrative Agent that claims to be entitled to an exemption from or
reduction of withholding Tax under (A) (i) in the case of the Company or any US
Borrowing Subsidiary, U.S. law or any treaty to which the United States is a
party, (ii) in the case of a Canadian Borrowing Subsidiary, the laws of Canada
or any treaty to which Canada is a party, or (iii) in the case of a UK Borrowing
Subsidiary, the laws of the United Kingdom or any treaty to which the United
Kingdom is a party, or (B) the law of any other jurisdiction with respect to
which the Lender, Issuing Bank or the Administrative Agent receives written
reasonable request for documentation from the applicable Borrower or the
Administrative Agent with respect to payments under this Agreement shall deliver
to the applicable Borrower (with copies to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate.  Such documentation shall include, as
applicable and without limitation, (x) properly completed and executed U.S.
Internal Revenue Service Forms W-8BEN, W-8BEN-E, W-8ECI, W-8IMY (including the
appropriate attachments thereto) or any subsequent versions thereof or
successors thereto, in each case claiming complete exemption from United States
withholding Tax along with any other documentation required by applicable law,
(y) where claiming exemption under Section 871(h) or 881(c) of the Code, a
statement signed under penalty of perjury that such Person is not (1) a “bank”
as described in Section 881(c)(3)(A) of the Code, (2) a “10% shareholder” of any
Borrower (within the meaning of Section 871(h)(3)(B) of the Code) or (3) a
“controlled foreign corporation” related to any Loan Party within the meaning of
Section 864(d)(4) of the Code, together with a properly completed U.S. Revenue
Service Form W-8BEN or Form W-8BEN-E and (z) a properly completed and executed
U.S. Internal Revenue Service Form W-9.  In addition, if a payment made to the
Administrative Agent, any Lender or any Issuing Bank under this Agreement or in
respect of any Obligation of a Borrower would be subject to United States
withholding Tax imposed by FATCA if such Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable) and such Person is
claiming or seeking to claim an exemption from withholding under FATCA, such
Person shall deliver to such Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for the Borrowers or the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Person has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Such Lender, Issuing Bank or Agent
shall indemnify and hold harmless the Company and such Borrower from any
penalties, interest or other costs incurred by such Borrower solely as a result
of the failure of such Lender, Issuing Bank or Agent to comply properly with
such documentation requirements.

 

(f)                                   The Administrative Agent, each Lender or
each Issuing Bank, on the date it becomes the Administrative Agent, a Lender or
an Issuing Bank hereunder (or designates a new lending office), will designate
lending offices for the Loans to be made and held by it and B/As to be accepted
and purchased by it and Letters of Credit to be issued by it or in respect of
which it holds a participation, and represents and warrants that, on such date
(but without giving effect to any Change in Law after the date hereof), it will
not be liable and the relevant Borrower will not be required to withhold or
deduct for any

 

55

--------------------------------------------------------------------------------


 

withholding Tax that is imposed (i) by the United States of America on payments
by the Company or any US Borrowing Subsidiary, (ii) by Canada on payments by any
Canadian Borrowing Subsidiary, or (iii) unless the Administrative Agent, such
Lender or such Issuing Bank is a Treaty Lender required to complete an
application for a reduced withholding Tax rate under an applicable income Tax
treaty with the United Kingdom in order to receive the benefit of such reduced
withholding Tax rate, by the United Kingdom on payments from the United Kingdom
by any UK Borrowing Subsidiary, in each case except if such Lender (or assignor,
if any) was, at the time of designation of a new lending office (or assignment),
unable to comply with this Section 2.16(f) because of a change in applicable law
(and would have been able to comply on the date that the applicable Lender or
assignor became a Lender hereunder).  The Administrative Agent, each Lender and
each Issuing Bank shall provide documentation to the Company (with a copy to the
Administrative Agent pursuant to Section 2.16(e)) prescribed by applicable law
or reasonably requested by the Company to establish the foregoing.  If the
Administrative Agent, any Lender or any Issuing Bank is unable to comply with
this Section 2.16(f) because of a change in applicable law described above, such
Administrative Agent, Lender or Issuing Bank shall provide the relevant Borrower
and the Administrative Agent with (i) adequate information as will permit such
Borrower and Administrative Agent to determine the applicable rate of
withholding Tax and (ii) any additional properly completed and executed
documentation reasonably requested by the relevant Borrower and the
Administrative Agent which is necessary to make such withholding on a payment
made hereunder.  Each Agent, Lender or Issuing Bank shall indemnify the relevant
Borrower for the full amount of Excluded Taxes paid or required to be paid by a
Borrower on or with respect to any payment by or on account of any obligation of
any Borrower hereunder or under any Loan Document as a result of such Agent’s,
Lender’s or Issuing Bank’s failure to comply with this Section 2.16(f).

 

(g)                                  If a Lender, Issuing Bank or the
Administrative Agent (each a “Finance Party”) receives a refund or credit in
respect of Indemnified Taxes or Other Taxes pursuant to this Section 2.16 and,
in the case of a credit, such credit reduces the Tax liability of the Finance
Party and is in the good faith opinion of the relevant Finance Party both
identifiable and quantifiable without requiring such Finance Party or its
professional advisers to expend a material amount of time or incur a material
cost in so identifying or quantifying, the Finance Party will pay over the
amount of such refund or credit to the relevant Borrower to the extent the
Finance Party has received indemnity payments or additional amounts pursuant to
this Section 2.16, net of all out-of-pocket expenses incurred in obtaining such
refund or credit and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided,
however, that the relevant Borrower, upon the request of the Finance Party,
agrees to repay the amount it received to the Finance Party within 30 days of
such request, plus penalties, interest or other charges imposed by the relevant
Governmental Authority (except to the extent such penalties or other charges are
incurred solely as a result of the gross negligence or willful misconduct of the
relevant Finance Party), if the refund or credit is subsequently disallowed or
cancelled.  Amounts payable to a Borrower under this clause (g) with respect to
a refund received by a Finance Party will be paid to the relevant Borrower
within 30 days of receipt of such refund by the Finance Party.  Amounts payable
under this clause (g) with respect to a credit realized by a Finance Party will
be paid within 30 days of the determination by the Finance Party that the credit
reduced the Tax liability of such Finance Party.  To the extent that a UK
Borrowing Subsidiary has been required to make an increased payment pursuant to
Section 2.16(a) to the Administrative Agent, any Lender or any Issuing Bank
solely as a result of an application for relief under an applicable income Tax
treaty being submitted but not processed before the relevant interest payment
date, such Administrative Agent, Lender or Issuing Bank shall be required to
make an application under such treaty for a refund of the Indemnified Taxes or
Other Taxes which have caused such increased payment to become payable.

 

(h)                                 Each Treaty Lender and each UK Borrowing
Subsidiary shall cooperate in completing any procedural formalities (including
the completion and submission of any relevant form) necessary for

 

56

--------------------------------------------------------------------------------


 

such UK Borrowing Subsidiary to obtain and maintain authorization to make such
payments of interest under this Agreement to which such Treaty Lender is
entitled without deduction or withholding of Taxes.  Unless such Treaty Lender
is eligible to use the HM Revenue & Customs DT Treaty Passport scheme in
relation to such payments, such Treaty Lender shall as soon as reasonably
practicable after becoming a Lender under this Agreement submit an application
for gross payment to its local Tax authority and provide a copy of such
application to the Company.  If such Treaty Lender is eligible to use the HM
Revenue & Customs DT Treaty Passport scheme in relation to such payments, such
Treaty Lender shall use such scheme and shall promptly provide written
notification to the Company of its intention to do so and its HM Revenue &
Customs DT Treaty Passport Scheme reference number as soon as reasonably
practicable after becoming a Lender under this Agreement (the “Relevant
Accession Date”) and, in connection therewith, (i) each UK Borrowing Subsidiary
that is a Borrower on the Relevant Accession Date shall file a duly completed
form DTTP2 in respect of such Treaty Lender with HM Revenue & Customs within 30
days of the Relevant Accession Date, and (ii) each UK Borrowing Subsidiary which
becomes a Borrower after the Relevant Accession Date shall file a duly completed
form DTTP2 in respect of such Treaty Lender with HM Revenue & Customs within 30
days of becoming a Borrower and shall promptly provide such Treaty Lender with a
copy thereof.

 

(i)                                     This Section 2.16 shall not be construed
to require the Administrative Agent, any Issuing Bank or any Lender to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to any Borrower or any other Person.

 

SECTION 2.17.                              Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.

 

(a)                                 Each Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest or fees or reimbursements of LC Disbursements, or of amounts
payable under Sections 2.14, 2.15 or 2.16, or otherwise) prior to 1:00 p.m.,
Local Time (unless a different time is specified under a particular provision
hereof or thereof), on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
to the applicable account specified in Schedule 2.17 or, in any such case, to
such other account as the Administrative Agent shall from time to time specify
reasonably in advance of the date of the required payment in a notice delivered
to the Company; provided that such payments shall be subject to the principles
of Section 2.16(f) (substituting “Administrative Agent” for “Lender or Issuing
Bank” and “account” for “lending offices”); provided, further that payments to
be made directly to an Issuing Bank as expressly provided herein and payments
pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any Lender or other Person promptly
following receipt thereof to the appropriate lending office or other address
specified by such Lender or other Person.  If any payment hereunder shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder of principal or interest in respect of any Loan and all
amounts owing in respect of any B/A Drawing or any LC Disbursement shall be made
in the currency of such Loan or B/A Drawing or LC Disbursement; all other
payments hereunder and under each other Loan Document shall be made in US
Dollars.  Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

 

57

--------------------------------------------------------------------------------


 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent from any Borrower to pay
fully all amounts of principal, interest and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal then due from such
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on its Loans or amounts owing in respect of any B/A
Drawing or participations in LC Disbursements resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans, amounts
owing in respect of any B/A Drawing, participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans or amounts owing in respect of any B/A
Drawing or participations in LC Disbursements, as applicable, of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of their
respective Loans and amounts owing in respect of any B/A Drawing, participations
in LC Disbursements and accrued interest thereon; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).  Each Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the relevant Borrower in
the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the relevant Borrower prior to the date on which any
payment is due hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or Issuing Banks, as the case may be, the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each of the applicable Lenders or Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent in accordance with banking industry practices on
interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it to the Administrative Agent pursuant to this
Agreement, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by it for
the account of such Lender to satisfy such Lender’s obligations to the
Administrative Agent until all such unsatisfied obligations are fully paid.

 

58

--------------------------------------------------------------------------------


 

SECTION 2.18.                              Mitigation Obligations; Replacement
of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.14, or if any Borrower is required to pay any additional amount or
indemnify any Person pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign (in accordance with and subject to the
restrictions contained in Section 10.04) its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.14, (ii) any Loan Party is required to pay any additional amount
or indemnify any Person pursuant to Section 2.16, (iii) any Lender is a
Defaulting Lender or (iv) any Lender refuses to consent to any amendment or
waiver of any Loan Document that requires the consent of all Lenders (or of each
affected Lender, where such Lender is an affected Lender) and such amendment or
waiver is consented to by Lenders having Revolving Credit Exposures and unused
Commitments representing more than 66 2/3 % of the aggregate Revolving Credit
Exposures and unused Commitments of all Lenders, then the Company may, at its
sole expense and effort, but with the cooperation of the Administrative Agent,
upon notice to such Lender and the Administrative Agent, require such Lender (a
“Replaced Lender”) to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Global Tranche Commitment is being
assigned, each US Issuing Bank and each Canadian Issuing Bank and if a US/UK
Tranche Commitment is being assigned, each US Issuing Bank), if such consent
would be required under Section 10.04(b), which consent shall not unreasonably
be withheld, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.  In connection with any such replacement, if any such Replaced
Lender does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within one (1) Business
Day of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Replaced Lender, then such Replaced Lender
shall be deemed to have executed and delivered such Assignment and Assumption
without any action on the part of the Replaced Lender.

 

SECTION 2.19.                              Designation of Borrowing
Subsidiaries.  The Company may at any time and from time to time designate any
Subsidiary as a Borrowing Subsidiary by delivery to the Administrative Agent of
a Borrowing Subsidiary Agreement executed by such Subsidiary and the Company,
and upon such delivery such Subsidiary shall for all purposes of this Agreement
be a Borrowing Subsidiary and a party to this Agreement until the Company shall
have executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall

 

59

--------------------------------------------------------------------------------


 

cease to be a Borrowing Subsidiary and a party to this Agreement, provided that
in no event shall the Company designate any Foreign Subsidiary (other than a
Canadian Subsidiary or a UK Subsidiary) to become a Borrower (a) if such Foreign
Subsidiary would be required by law, as of the effective date of such Borrowing
Subsidiary Agreement, to withhold or deduct any Taxes from or in respect of any
sum payable hereunder by such Foreign Subsidiary as a Borrower hereunder to any
Lender, the Administrative Agent or any Issuing Bank, (b) if such designation or
the making of loans or other extensions of credit to such Foreign Subsidiary by
any Lender is prohibited by applicable laws or regulations or (c) if such
designation or the making of loans or other extensions of credit to such Foreign
Subsidiary by any Lender would result in any increased costs to any Lender, the
Administrative Agent or any Issuing Bank pursuant to Section 2.14. 
Notwithstanding the preceding sentence, no Borrowing Subsidiary Termination will
become effective as to any Borrowing Subsidiary at a time when any principal of
or interest on any Loan to such Borrowing Subsidiary or any B/A drawn by or any
Letter of Credit issued for the account of such Borrowing Subsidiary shall be
outstanding hereunder, provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Borrowing Subsidiary to make further
Borrowings and draw further B/As and obtain further Letters of Credit under this
Agreement.  As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement or Borrowing Subsidiary Termination, the Administrative Agent shall
send a copy thereof to each Lender.

 

SECTION 2.20.                              Additional Reserve Costs.

 

(a)                                 [reserved].

 

(b)                                 If and so long as any Lender is required to
comply with reserve assets, liquidity, cash margin or other requirements of any
monetary or other authority (including any such requirement imposed by the
European Central Bank or the European System of Central Banks) in respect of any
of such Lender’s Loans, such Lender may require the relevant Borrower to pay,
contemporaneously with each payment of interest on each of such Lender’s Loans
subject to such requirements, additional interest on such Loans at a rate per
annum specified by such Lender to be the cost to such Lender of complying with
such requirements in relation to such Loans.

 

(c)                                  Any additional interest owed pursuant to
paragraph (a) or (b) above shall be determined by the relevant Lender, acting in
good faith, which determination shall be conclusive absent manifest error, and
notified to the relevant Borrower (with a copy to the Administrative Agent) at
least five Business Days before each date on which interest is payable for the
relevant Loans, and such additional interest so notified to the relevant
Borrower by such Lender shall be payable to such Lender on each date on which
interest is payable for such Loans.

 

SECTION 2.21.                              Defaulting Lenders.  Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

(a)                                 Commitment Fees shall cease to accrue from
and after the time such Lender becomes a Defaulting Lender on the unused portion
of the Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)                                 if such Defaulting Lender is an Issuing
Bank, fronting fees shall cease to accrue from and after the time such Lender
becomes a Defaulting Lender on the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank pursuant to Section 2.11(b)(ii);

 

(c)                                  the Commitment and Revolving Credit
Exposure, if any, of such Defaulting Lender shall not be included in determining
whether all Lenders or the Required Lenders have

 

60

--------------------------------------------------------------------------------


 

taken or may take any action under this Agreement (including any consent to any
amendment, waiver or modification pursuant to Section 10.02), provided that any
amendment, waiver or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders or that would (i) change the percentage of Commitments or of
the aggregate unpaid principal amount of the Loans or LC Exposures, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder, (ii) amend this Section 2.21 or Section 10.02 in a manner
which affects such Defaulting Lender differently than other Lenders and is
adverse to such Defaulting Lender, (iii) increase or extend the Commitment of
such Defaulting Lender or subject such Defaulting Lender to any additional
obligations (it being understood that any amendment, waiver or consent in
respect of conditions precedent, covenants, Defaults or Events of Default shall
not constitute an increase or extension of the Commitment of any Lender or an
additional obligation of any Lender), (iv) reduce the principal of the Loans
made by such Defaulting Lender or any LC Disbursements or (v) postpone the
scheduled date for any payment of principal of, or interest on, the Loans made
by such Defaulting Lender or any LC Disbursements, shall in each case require
the consent of such Defaulting Lender (which consent shall be deemed to have
been given if such Defaulting Lender fails to respond to a written request for
such consent within 30 days after receipt of such written request);

 

(d)                                 if any LC Exposure exists at the time such
Lender becomes a Defaulting Lender or at any time such Lender remains a
Defaulting Lender, then:

 

(i)                                (x) all or any part of such LC Exposure
comprising Global Tranche LC Exposure shall be reallocated among the Global
Tranche Lenders that are Non-Defaulting Lenders in accordance with their
respective Adjusted Global Tranche Percentages but only to the extent (a) the
sum of any such Non-Defaulting Lender’s Global Tranche Credit Exposure plus its
Adjusted Global Tranche Percentage of such Defaulting Lender’s Global Tranche LC
Exposure does not exceed such Non-Defaulting Lender’s Global Tranche Commitment
and (b) the sum of all such Non-Defaulting Lenders’ Global Tranche Credit
Exposures plus such Defaulting Lender’s Global Tranche LC Exposure does not
exceed the total of all Non-Defaulting Lenders’ Global Tranche Credit
Commitments (it being understood that such LC Exposure shall not be reallocated
after the Revolving Credit Commitments are terminated on the Maturity Date) and
(y) all or any part of such LC Exposure comprising US/UK Tranche LC Exposure
shall be reallocated among the US/UK Tranche Lenders that are Non-Defaulting
Lenders in accordance with their respective Adjusted US/UK Tranche Percentages
but only to the extent (a) the sum of any such Non-Defaulting Lender’s US/UK
Tranche Credit Exposure plus its Adjusted US/UK Tranche Percentage of such
Defaulting Lender’s US/UK Tranche LC Exposure does not exceed such
Non-Defaulting Lender’s US/UK Tranche Commitment and (b) the sum of all such
Non-Defaulting Lenders’ US/UK Tranche Credit Exposures plus such Defaulting
Lender’s US/UK Tranche LC Exposure does not exceed the total of all
Non-Defaulting Lenders’ US/UK Tranche Credit Commitments (it being understood
that such LC Exposure shall not be reallocated after the Revolving Credit
Commitments are terminated on the Maturity Date);

 

(ii)                                if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrowers shall within
five Business Days following notice by the Administrative Agent cash
collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with

 

61

--------------------------------------------------------------------------------


 

the procedures set forth in Section 2.04(k) for so long as such LC Exposure is
outstanding;

 

(iii)                                 if the Borrowers cash collateralize any
portion of such Defaulting Lender’s LC Exposure pursuant to this
Section 2.21(d), the Borrowers shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.11(b) with respect to such Defaulting
Lender’s LC Exposure (and such fees shall cease to accrue with respect to such
Defaulting Lender’s LC Exposure) during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

 

(iv)                               if the LC Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 2.21(d), then the fees payable
to the Lenders pursuant to Sections 2.11(a) and 2.11(b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Adjusted Tranche Percentages; and

 

(v)                               if any Defaulting Lender’s LC Exposure is not
reallocated pursuant to this Section 2.21(d), then, without prejudice to any
rights or remedies of any Issuing Bank or any Lender hereunder, all letter of
credit fees payable under Section 2.11(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuing Bank(s) until
such LC Exposure is reallocated;

 

(e)                                  so long as any Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, renew extend or increase any
Letter of Credit unless such Defaulting Lender’s LC Exposure that would result
from such newly issued, renewed, extended or increased Letter of Credit has been
or would be, at the time of such issuance, renewal, extension or increase, fully
allocated among Non-Defaulting Lenders pursuant to Section 2.21(d)(i) or fully
cash collateralized by the Borrowers pursuant to Section 2.21(d)(ii);

 

(f)                                   in the event that the Administrative
Agent, the Borrowers and the Issuing Banks each agree (acting reasonably) that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the LC Exposure of the Lenders shall be readjusted
to reflect the inclusion of the LC Exposure of such Lender as may be necessary
in order for such Lender’s LC Exposure to be reallocated to such Lender in
accordance with its applicable Tranche Percentage;

 

(g)                                  the reallocation pursuant to paragraph
(d) above or the operation of any other provision of this Section 2.21, will not
(i) subject to Section 10.17, constitute a waiver or release of any claim the
Borrowers, the Administrative Agent, any Issuing Bank or any other Lender may
have against such Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation, or (except with respect to clause (f) above) cause such
Defaulting Lender to be a Non-Defaulting Lender, or (ii) except as expressly
provided in this Section 2.21, excuse or otherwise modify the performance by the
Borrowers of their respective obligations under this Agreement and the other
Loan Documents; and

 

(h)                                 anything herein to the contrary
notwithstanding, the Borrowers may (i) require such Lender to assign and
delegate all its interests, rights and obligations under the Loan Documents
pursuant to Section 2.18(b) or (ii) terminate the unused amount of the
Commitment of a Defaulting Lender on a non-pro rata basis upon notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), provided
that such termination will not be deemed to be a

 

62

--------------------------------------------------------------------------------


 

waiver or release of any claim the Borrowers, the Administrative Agent, any
Issuing Bank or any Lender may have against such Defaulting Lender.

 

ARTICLE III
Representations and Warranties

 

Each of the Borrowers represents and warrants to the Lenders, as of the Closing
Date and thereafter as of the date of any Borrowing or B/A Drawing (to the
extent required by Section 4.02), that:

 

SECTION 3.01.                              Organization; Powers.  Each of the
Company and the Subsidiaries is duly organized, validly existing and in good
standing (to the extent such concept is applicable) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing
(to the extent such concepts are applicable), in every jurisdiction where such
qualification is required.

 

SECTION 3.02.                              Authorization; Enforceability.  The
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is a party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate or partnership and, if required,
stockholder action of each such Loan Party.  Each of the Loan Documents has been
duly executed and delivered by each Loan Party party thereto and constitutes a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and, in the case of obligations of UK
Borrowing Subsidiaries, the time barring of claims under the Limitation Acts and
the possibility that an undertaking to assume liability for or indemnify a
person against non-payment of the UK stamp duty may be void.

 

SECTION 3.03.                              Governmental Approvals; No
Conflicts.  The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect, (b) will not violate any applicable law or regulation or any order of
any Governmental Authority, (c) will not violate or result in a default under
any material agreement or other material instrument binding upon the Company or
any of the Subsidiaries or their respective assets, or give rise to a right
thereunder to require any payment to be made by the Company or any of the
Subsidiaries, (d) will not result in the creation or imposition of any Lien on
any asset of the Company or any of the Subsidiaries (other than Liens permitted
by Section 6.02) and (e) will not violate the charter, by-laws or other
organizational documents of the Loan Parties, except, in the case of clause (a),
(b), (c) and (d), to the extent that failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.04.                              Financial Condition; No Material
Adverse Change.

 

(a)                                 The Company has heretofore furnished to the
Lenders its consolidated balance sheets and statements of income, stockholders
equity and cash flows as of and for the fiscal year ended December 31, 2016,
reported on by PricewaterhouseCoopers LLP, independent public accountants, and
such financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the Company and the
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

 

63

--------------------------------------------------------------------------------


 

(b)                                 Since December 31, 2016, there has not
occurred or become known any event or circumstance that constitutes or would
reasonably be expected to result in a material adverse change in the business,
financial condition or results of operations of the Borrower and the
Subsidiaries, taken as a whole; provided that any information disclosed in the
Disclosure Documents shall be deemed not to constitute any such material adverse
change.

 

SECTION 3.05.                              Properties.

 

(a)                                 Each of the Company and the Subsidiaries has
good title to, valid leasehold interests in, or valid licenses of, all real and
personal property material to its business, except for defects in title that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(b)                                 Each of the Company and the Subsidiaries
owns, or is licensed to use, all trademarks, trade names, copyrights, patents
and other intellectual property material to its business, except for any
intellectual property the failure to own or license which, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, and the use thereof by the Company and the Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.06.                              Litigation and Environmental Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Company, threatened against or affecting the Company or any of
the Subsidiaries as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the actions, suits or proceedings specifically identified in the Disclosure
Documents).

 

(b)                                 Except for the matters disclosed in the
Disclosure Documents and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Company nor any of the Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

SECTION 3.07.                              Compliance with Laws and Agreements. 
Each of the Company and the Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to be in compliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.08.                              Investment Company Status.  Neither
the Company nor any of the Subsidiaries is required to be registered as an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

SECTION 3.09.                              Taxes.  The Company and each
Subsidiary has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books

 

64

--------------------------------------------------------------------------------


 

adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10.                              ERISA and Pension Plans.

 

(a)                                 No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect.  Except as
would not reasonably be expected to result in a Material Adverse Effect, the
Company and each ERISA Affiliate have fulfilled their obligations under the
minimum funding standards of Section 302 of ERISA and Section 412 of the Code
and have not incurred, and could not reasonably be expected to incur, any
liability to the PBGC under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA.

 

(b)                                 Each Canadian Borrowing Subsidiary is in
compliance with all Applicable Canadian Pension Legislation and all of its
obligations in respect of each applicable Pension Plan except where the failure
to be in compliance, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.11.                              Disclosure.  None of the reports,
financial statements, certificates or other written information (other than
projections, estimates, forecasts, budgets and other forward looking information
concerning the Company and its Subsidiaries (collectively, the “Projections”)
and other forward looking information of a general economic or industry specific
nature) furnished by or on behalf of the Company to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains, as of the date furnished (and taken together with all other
information then or theretofore furnished and with all then publicly available
information that has been filed with the Securities and Exchange Commission) any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect the
Projections, the Company represents only that such information was prepared in
good faith based upon assumptions believed by the Company to be reasonable at
the time (it being understood that such Projections are not to be viewed as
facts, are subject to significant uncertainties and contingencies beyond the
Company’s control, that no assurances can be given that the projections will be
realized and that actual results may be materially different).

 

SECTION 3.12.                              Margin Stock.  Neither the Company
nor any of the Subsidiaries is engaged principally, or as one of its primary
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.  None of the Loans will be used by any Borrower or their
Subsidiaries to purchase or carry any Margin Stock, to refinance any
Indebtedness originally incurred for any such purpose or in any other manner
that would violate any provision of Regulation U or X of the Board.

 

SECTION 3.13.                              Subsidiaries; Guarantee Requirement. 
Schedule 3.13 correctly sets forth, as of the Closing Date, (a) the name and
jurisdiction of organization of each Domestic Subsidiary, Canadian Subsidiary
and UK Subsidiary that is a Significant Subsidiary and (b) the ownership of all
the outstanding Equity Interests in each such Subsidiary (other than any Equity
Interests owned by Persons other than the Company and the Subsidiaries).

 

65

--------------------------------------------------------------------------------


 

SECTION 3.14.                              USA PATRIOT ACT; FCPA; OFAC.

 

(a)                                 None of the Borrowers or any of their
respective Subsidiaries, nor, to the knowledge of such Borrower, any director,
officer or employee of any Borrower or any of their respective Subsidiaries is
the subject of any sanctions administered by OFAC (collectively, “Sanctions”).

 

(b)                                 To the extent applicable, each of the
Borrower and its Subsidiaries is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (ii) the USA PATRIOT Act and (iii) the FCPA.

 

(c)                                  No part of the proceeds of the Loans will
be used by any Borrower or any of their respective Subsidiaries directly or, to
the knowledge of such Borrower or any of its Subsidiaries, indirectly (i) for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the FCPA or (ii) for the purpose of
financing the activities of or business with any Person or in any country that,
at the time of such financing, is the subject of Sanctions, except to the extent
licensed by OFAC or otherwise authorized under U.S. law.

 

ARTICLE IV
Conditions

 

SECTION 4.01.                              Closing Date.  The obligation of each
Lender to make Loans and accept and purchase B/As, and the obligation of the
Issuing Banks to issue Letters of Credit on the Closing Date is subject to the
satisfaction (or waiver in accordance with Section 10.02) of each of the
following conditions:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Closing Date) of (i) Kirkland & Ellis LLP, special
Delaware and New York counsel for the Company, (ii) McCarthy Tétrault LLP,
special Canadian counsel for certain of the Canadian Subsidiaries, (iii) Cox &
Palmer, special Nova Scotia counsel for certain of the Canadian Subsidiaries,
(iv) Perkins Coie LLP, special Colorado and Wisconsin counsel for the Company
and (v) Davis Polk & Wardwell London LLP, UK counsel for the Administrative
Agent.

 

(c)                                  The Administrative Agent shall have
received (i) such customary documents, resolutions and secretary’s certificates
relating to the organization, existence and good standing (to the extent
applicable in the jurisdiction of organization of the Borrowers and Subsidiary
Guarantors) (which in respect of each UK Subsidiary which is a Borrower or
Guarantor shall include (i) constitutional documents, (ii) for each company, a
board resolution, a shareholders resolution, specimen signatures and a
certificate from a director certifying that no borrowing or guaranteeing limit
would be breached and that every copy document provided by that UK Subsidiary is
correct, complete and in full force and effect and (iii) for each partnership, a

 

66

--------------------------------------------------------------------------------


 

resolution of the members of the partnership or duly constituted management
board, specimen signatures and a certificate from a duly authorized member of
the partnership or such management board certifying that no borrowing or
guaranteeing limit would be breached and that every copy document provided by
that UK Subsidiary is correct, complete and in full force and effect) of the
Loan Parties, and the authorization of (x) in the case of the Subsidiary
Guarantors, the Loan Documents, and (y) in the case of Borrowers, the
Transactions and (ii) at least 3 Business Days prior to the Closing Date (to the
extent requested by any Arranger or Lender in writing at least 10 Business Days
prior to the Closing Date), all documentation required under applicable related
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA Patriot Act.

 

(d)                                 The Guarantee Requirement shall be
satisfied.

 

(e)                                  The Administrative Agent, the Arrangers and
the Lenders shall have received all fees required to be paid on or prior to the
Closing Date by the Company hereunder or under any Fee Letter, and all expenses
required to be paid on or prior to the Closing Date by the Company hereunder or
under the Commitment Letter for which invoices have been presented at least
three Business Days prior to the Closing Date.

 

(f)                                   The representations and warranties of the
Loan Parties set forth in Article III shall be true and correct in all material
respects on the Closing Date (except that any representations given as of a
particular date shall be true and correct in all material respects as of such
date).

 

(g)                                  At the time of, and immediately after
giving effect to, the Closing Date, no Default or Event of Default shall have
occurred and be continuing.

 

(h)                                 If a Borrowing is to occur on the Closing
Date, the relevant Borrower shall have delivered a Borrowing Request in
accordance with Section 2.03.

 

(i)                                     The Administrative Agent shall have
received reasonably satisfactory evidence of the termination and repayment (or
the effectiveness of arrangements for such termination and repayment reasonably
satisfactory to the Administrative Agent) of all Indebtedness outstanding under
the Existing 2014 Credit Agreement.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.                              Each Credit Event.  The obligations
of the Lenders to make Loans (except for the Loans to be made on the Closing
Date) and accept and purchase B/As, and the obligations of the Issuing Banks to
issue or increase the amount of any Letter of Credit, are subject to the
satisfaction of the following conditions:

 

(a)                                 The representations and warranties of the
Loan Parties set forth in Article III (other than those set forth in Sections
3.04(b) and 3.06(a)) shall be true and correct in all material respects on and
as of the date of such Borrowing or B/A Drawing or the date of issuance or
increase of such Letter of Credit, as applicable (except that any such
representation given as of a particular date shall be true and correct in all
material respects as of that date).

 

67

--------------------------------------------------------------------------------


 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or B/A Drawing or the issuance or increase of such
Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

 

(c)                                  The relevant Borrower shall have delivered
a Borrowing Request in accordance with Section 2.03.

 

Each incurrence of a Loan, each B/A Drawing and each issuance or increase of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Company on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

 

SECTION 4.03.                              Initial Credit Event for each
Borrowing Subsidiary.  The obligation of each Lender to make the initial Loans
to any Borrowing Subsidiary that becomes a Borrowing Subsidiary after the
Closing Date or to initially accept and purchase B/As for the account of such
Borrowing Subsidiary, and of the Issuing Banks to initially issue any Letter of
Credit for the account of such Borrowing Subsidiary, is subject to the
satisfaction of the following conditions:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received such Borrowing Subsidiary’s Borrowing Subsidiary Agreement
duly executed by all parties thereto.

 

(b)                                 The Administrative Agent shall have received
such documents, certificates and legal opinions as the Administrative Agent or
its counsel may reasonably request relating to the formation, existence and good
standing (to the extent such concept is applicable) of such Borrowing
Subsidiary, the authorization of the Transactions and the enforceability of this
Agreement insofar as they relate to such Borrowing Subsidiary and any other
legal matters relating to such Borrowing Subsidiary, its Borrowing Subsidiary
Agreement or such Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, which shall be deemed
to be satisfactory if such documents, certificates or opinions are consistent
with the deliveries under Section 4.01.

 

(c)                                  Each Lender shall have received reasonably
satisfactory “know your customer” and other customary information as such Lender
shall reasonably request.

 

SECTION 4.04.                              Existing 2014 Credit Agreement.
(a)                         On the Closing Date, the commitments under the
Existing 2014 Credit Agreement shall terminate, without further action by any
party thereto.

 

(b)                                 The Lenders which are parties to the
Existing 2014 Credit Agreement, comprising the “Required Lenders” as defined
therein, hereby waive any requirement of notice of termination of the
commitments pursuant to the Existing 2014 Credit Agreement and of prepayment of
loans to the extent necessary to give effect to the subsections 4.01(j) and
4.04(a), provided that any such prepayment of loans shall be subject to
Section 2.15 of the Existing 2014 Credit Agreement.

 

ARTICLE V
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and each B/A (other than any B/A that has been fully cash
collateralized pursuant to Section 2.10(d)) and all fees payable hereunder have
been paid in full and all Letters of Credit have expired or terminated (or cash
collateralized or otherwise backstopped in a manner reasonably acceptable to the

 

68

--------------------------------------------------------------------------------


 

applicable Issuing Bank) and all LC Disbursements have been reimbursed, the
Company covenants and agrees with the Lenders as to itself and the Subsidiaries
and each Borrowing Subsidiary covenants and agrees with the Lenders as to itself
and its Subsidiaries that:

 

SECTION 5.01.                              Financial Statements and Other
Information.  The Company will  furnish to the Administrative Agent (which shall
distribute such materials to each Lender):

 

(a)                                 within 90 days after the end of each fiscal
year of the Company, its audited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (with the opinion
of such financial statements not containing (i) a “going concern” or like
qualification or exception or (ii) any qualification or exception as to the
scope of such audit that results from restrictions imposed by the Company on the
audit procedures carried out by its independent public accountants) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Company, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c)                                  concurrently with each delivery of
financial statements under clause (a) or (b) above, a certificate of a Financial
Officer of the Company (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.05, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and, if the effect of such change shall
have been deferred under Section 1.04 for purposes of Section 6.05 or any other
provision hereof, reconciling, as applicable, the calculations referred to in
clause (ii) above or any calculations required under any other provision with
the financial statements delivered under clause (a) or (b) above, and
(iv) confirming compliance with the requirements set forth in the definition of
“Guarantee Requirement” and attaching a revised form of Schedule 3.13 showing
all additions to and removals from the list of Subsidiary Guarantors since the
date of the most recently delivered Schedule 3.13 (or confirming that there have
been no changes from such most recently delivered Schedule 3.13);

 

(d)                                 [intentionally omitted];

 

(e)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or

 

69

--------------------------------------------------------------------------------


 

all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be;

 

(f)                                   promptly after obtaining knowledge that
Moody’s or S&P shall have announced a change in the rating established or deemed
to have been established for the Index Debt, written notice of such rating
change;

 

(g)                                  promptly following the request therefor,
all documentation and other information that a Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act; and

 

(h)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Company or any Subsidiary, or compliance with the terms of the
Loan Documents, as the Administrative Agent (or any Lender through the
Administrative Agent) may reasonably request.

 

Information required to be delivered pursuant to the clauses above or pursuant
to Section 5.02 shall be deemed to have been delivered if such information, or
one or more annual or quarterly reports containing such information, shall have
been posted on the Company’s website on the Internet at www.molsoncoors.com (or
such other address as the Company shall provide to the Lenders) or by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov (and a confirming electronic
correspondence shall have been delivered or caused to be delivered to the
Administrative Agent providing notice of such posting or availability). 
Information required to be delivered pursuant to this Section 5.01 may also be
delivered by electronic communications pursuant to procedures reasonably
approved by the Administrative Agent.

 

SECTION 5.02.                              Notices of Material Events.  The
Company will furnish to the Administrative Agent (which shall distribute such
materials to each of the Lenders) promptly following obtaining knowledge thereof
by a Responsible Officer of the Company, written notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
the Company or any Subsidiary thereof that could reasonably be expected to be
adversely determined and if adversely determined, could reasonably be expected
to result, after giving effect to the coverage and policy limits of applicable
insurance policies, in a Material Adverse Effect;

 

(c)                                  the (i) occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect, (ii) receipt of
any notice indicating any intention by the PBGC to terminate any Plan, or
(iii) receipt of any notice indicating any intention by a multiemployer plan to
impose any withdrawal liability on the Company or any of its Subsidiaries or
ERISA Affiliates (provided such withdrawal liability could reasonably be
expected to exceed US$150,000,000); and

 

(d)                                 any other development that has resulted, or
could reasonably be expected to result, in a Material Adverse Effect.

 

70

--------------------------------------------------------------------------------


 

Each notice delivered (or deemed to have been delivered) under this
Section shall be accompanied by a statement of a Responsible Officer of the
Company setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.                              Existence; Conduct of Business.  The
Company will, and will cause each of the Subsidiaries to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution not prohibited by
Section 6.03.

 

SECTION 5.04.                              Payment of Taxes.  The Company will,
and will cause each of the Subsidiaries to, pay its material Tax liabilities
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP (or generally
applicable accounting principles in the relevant jurisdiction) or (b) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05.                              Maintenance of Properties;
Insurance.  The Company will, and will cause each of the Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear and damage by casualty
excepted, except where the failure to take such actions could not reasonably be
expected to result in a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as shall be determined by the officers of the Company in
the exercise of their reasonable judgment to be consistent with prudent business
practices.

 

SECTION 5.06.                              Books and Records; Inspection
Rights.  The Company will, and will cause each of the Subsidiaries to, keep
proper books of record and account in which full, true and correct in all
material respects entries are made of all material dealings and transactions in
relation to its business and activities.  The Company will, and will cause each
of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties during reasonable business hours, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and, so long as the Company has been provided the
opportunity to be present, its independent accountants, all at such reasonable
times and as often as reasonably requested; provided that in no event shall the
requirements set forth in Section 5.06 require Company or any of its
Subsidiaries to provide any such information which (i) constitutes trade secrets
or proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable law, fiduciary duty or third-party
contractual obligation (not created in contemplation thereof) or (iii) is
subject to attorney-client or similar privilege or constitutes attorney
work-product.  All visitation requests by Lenders shall be made through the
Administrative Agent, and the Administrative Agent and the Lenders shall
endeavor to coordinate such visits in order to minimize expense and
inconvenience to the Company. Unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year.

 

SECTION 5.07.                              Compliance with Laws.  The Company
will, and will cause each of the Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority, including Environmental
Laws, ERISA and Applicable Canadian Pension Legislation, applicable to it or

 

71

--------------------------------------------------------------------------------


 

its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.08.                              Use of Proceeds.  The proceeds of the
Loans will be used to provide working capital from time to time and for other
general corporate purposes (including, without limitation, capital expenditures,
investments, refinancings, restricted payments and share repurchases) of the
Company and the Subsidiaries.

 

SECTION 5.09.                              Guarantee Requirement; Elective
Guarantor.

 

(a)                                 The Company will cause the Guarantee
Requirement to be satisfied at all times on and following the Closing Date.

 

(b)                                 With respect to any Subsidiary that is not
required to Guarantee the Obligations (or a portion of the Obligations) pursuant
to the Guarantee Requirement, the Company may (but is not required to), at any
time upon notice to the Administrative Agent, cause any such Subsidiary to
(x) become a Subsidiary Guarantor or (y) Guarantee Obligations that such
Subsidiary is not otherwise required to Guarantee pursuant to the Guarantee
Requirement (such Subsidiary, an “Elective Guarantor”) by such Subsidiary
executing and delivering to the Administrative Agent a supplement to the
Subsidiary Guarantee Agreement.

 

(c)                                  So long as no Default would result from
such release, if (i) 50% or more of the Equity Interests of a Subsidiary
Guarantor (including an Elective Guarantor) owned by the Company or a Subsidiary
are sold, merged or consolidated or otherwise disposed of in a transaction or
transactions permitted by this Agreement, (ii) a Subsidiary Guarantor (including
an Elective Guarantor) is liquidated, dissolved into, or merged with, the
Borrower or any other Subsidiary or (iii) in the event that, immediately after
giving effect to the release of any Subsidiary Guarantor’s Guarantee (or
Guarantee of a portion of the Obligations), (x) all of the Indebtedness of such
Subsidiary Guarantor (including any Elective Guarantor) being released is
permitted under Section 6.01 and (y) such Subsidiary Guarantor does not
Guarantee and is not otherwise liable for (or is substantially contemporaneously
released as a guarantor or obligor under the Senior Notes, the Term Loan
Agreement and any Specified Refinancing Indebtedness), then, in each case, the
Guarantee of such Subsidiary Guarantor (including any Elective Guarantor) (or
Guarantee of such applicable portion of the Obligations) shall automatically be
released promptly following the Company’s request therefor, and at such time,
the Administrative Agent shall execute such further evidence of release of such
Subsidiary Guarantor (including any Elective Guarantor) pursuant to this
Section 5.09(c) from its Guarantee (or Guarantee of such applicable portion of
the Obligations).

 

ARTICLE VI
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and each B/A (other than any B/A that has been fully cash
collateralized pursuant to Section 2.10(d)) and all fees payable hereunder have
been paid in full and all Letters of Credit have expired or terminated (or cash
collateralized or otherwise backstopped in a manner reasonably acceptable to the
applicable Issuing Bank) and all LC Disbursements have been reimbursed, the
Company covenants and agrees with the Lenders as to itself and the Subsidiaries
and each Borrowing Subsidiary covenants and agrees with the Lenders as to itself
and its subsidiaries that:

 

72

--------------------------------------------------------------------------------


 

SECTION 6.01.                              Priority Indebtedness.  The Company
will not, and will not permit any Subsidiary to, create, incur, assume or permit
to exist any Priority Indebtedness other than:

 

(a)                                 Indebtedness under (i) this Agreement,
(ii) the Subsidiary Guarantee Agreement, (iii) the Term Loan Agreement up to an
aggregate principal amount of US$3,000,000,000 (and related Guarantees thereof),
(iv) the Senior Notes (and related Guarantees thereof) and (v) extensions,
renewals, refinancings or replacements of any Indebtedness described in clauses
(i) or (iii) above that does not increase the principal amount thereof (except
by an amount equal to unpaid accrued interest and premium thereon plus fees,
costs or expenses owing or paid related to such Indebtedness and costs, fees and
expenses incurred, in connection with such extension, renewal, refinancing or
replacement) or, if such extensions, renewals, refinancing or replacements
increase the outstanding principal amount thereof, such increase is otherwise
permitted under this Section 6.01 (any such Indebtedness incurred pursuant to
this clause (a)(v), “Specified Refinancing Indebtedness”);

 

(b)                                 Indebtedness existing on the Closing Date
and set forth on Schedule 6.01, and extensions, renewals or replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
or, if such extensions, renewals or replacements increase the outstanding
principal amount thereof, such increase is otherwise permitted under this
Section 6.01; provided that no additional Subsidiaries (other than any
Subsidiary that shall be a Subsidiary Guarantor with respect to all of the
Obligations and, in the case of Indebtedness of any Foreign Subsidiary,
subsidiaries of such Foreign Subsidiary that are required to become Guarantors
under the terms of such Indebtedness as in effect on the Closing Date) will be
added as obligors or Guarantors in respect of any Indebtedness referred to in
this clause (b) and no such Indebtedness shall be secured by any additional
assets (other than as a result of any Lien covering after-acquired property in
effect on the Closing Date);

 

(c)                                  Indebtedness incurred pursuant to the
Vancouver Brewery Sale-Leaseback Transaction; provided that the Attributable
Debt of such Vancouver Brewery Sale-Leaseback Transaction does not exceed
US$100,000,000;

 

(d)                                 Indebtedness of any Subsidiary to the
Company or any other Subsidiary, or Indebtedness of the Company to any
Subsidiary; provided that no such Indebtedness shall be assigned to a Person
other than the Company or a Subsidiary;

 

(e)                                  Indebtedness (including Capital Lease
Obligations and Attributable Debt in respect of Sale-Leaseback Transactions)
incurred to finance the acquisition, construction or improvement of, and secured
by, any fixed or capital assets (including real property), and extensions,
renewals or replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or add additional Subsidiaries as obligors
or Guarantors in respect thereof and that are not secured by any additional
assets; provided that such Indebtedness is incurred prior to or within 270 days
after such acquisition or the completion of such construction or improvement;

 

(f)                                   Indebtedness of any Person that becomes a
Subsidiary after the Closing Date, provided that such Indebtedness exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary, and indebtedness which may
be incurred to provide for the near-term working capital needs of any such
Person under any revolving credit or similar facility that exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, and extensions, renewals or
replacements of any of the Indebtedness

 

73

--------------------------------------------------------------------------------


 

referred to above in this clause that (i) either (x) do not increase the
outstanding principal amount thereof (or in the case of revolving credit
facilities, the outstanding total commitment thereof) or (y) if such extensions,
renewals or replacements increase the outstanding principal amount thereof, such
increase is otherwise permitted under this Section 6.01, (ii) do not add
additional Subsidiaries (other than any Subsidiary that shall be a Subsidiary
Guarantor with respect to all of the Obligations and, in the case of
Indebtedness of any Foreign Subsidiary, subsidiaries of such Foreign Subsidiary
that are required to become Guarantors under the terms of such Indebtedness as
in effect on the date hereof) as obligors or Guarantors in respect thereof and
(iii) are not secured by any additional assets (other than as a result of any
Lien covering after-acquired property that shall be in effect at the time such
Person becomes a Subsidiary);

 

(g)                                  Indebtedness of any Subsidiary as an
account party in respect of letters of credit backing obligations of any
Subsidiary that do not constitute Indebtedness (other than performance, surety,
appeal or similar bonds to the extent constituting Indebtedness);

 

(h)                                 Indebtedness arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations, or letters of credit, appeal bonds, surety bonds or performance
bonds securing the performance of the Company or any Subsidiary pursuant to such
agreements, in connection with acquisitions or dispositions of any business,
assets or Subsidiary of the Company or any of its Subsidiaries or otherwise in
the ordinary course of business;

 

(i)                                     Indebtedness consisting of (or connected
with) industrial development, pollution control or other revenue bonds or
similar instruments issued or guaranteed by any Governmental Authority;

 

(j)                                    Securitization Transactions to the extent
that the aggregate amount, without duplication, of all Securitization
Transactions does not at any time exceed (x) US$200,000,000 in respect of
Securitization Transactions relating to loans made to bars, pubs and other
similar establishments in the United Kingdom or (y) US$500,000,000 in respect of
other Securitization Transactions;

 

(k)                                 other Priority Indebtedness in an aggregate
amount outstanding at any time not greater than 15% of Consolidated Net Tangible
Assets as of the end of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, prior to
the delivery of any such financial statements, pursuant to Section 5.01(a) or
(b) of the Existing 2014 Credit Agreement);

 

(l)                                     Indebtedness arising under a guarantee
or indemnity given by the Company or any Subsidiary in favor of a bank in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances of the Company or any Subsidiary; and

 

(m)                             Indebtedness incurred pursuant to overdraft,
daylight exposure or other similar facilities.

 

SECTION 6.02.                              Liens.  The Company will not, and
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:

 

74

--------------------------------------------------------------------------------


 

(a)                                 Liens securing or deemed to exist in
connection with Priority Indebtedness (other than Indebtedness referred to in
paragraph (d) of Section 6.01) to the extent such Priority Indebtedness is
permitted under Section 6.01;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  Liens in connection with Hedging
Agreements, the aggregate principal amount of the obligations under which does
not exceed US$300,000,000 outstanding at any time;

 

(d)                                 any Lien on any property or asset of the
Company or any Subsidiary existing on the Closing Date (or on improvements or
accessions thereto or proceeds therefrom) and set forth on Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Company or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Closing Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof or, if such extensions, renewals or replacements increase the
outstanding principal amount thereof, such Lien is otherwise permitted under
this Section 6.01;

 

(e)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Company or any Subsidiary or existing on
any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Company or any
Subsidiary other than improvements and accessions to the assets to which it
originally applies and proceeds of such assets, improvements and accessions and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof or, if such extensions, renewals or
replacements increase the outstanding principal amount thereof, such Lien is
otherwise permitted under this Section 6.01;

 

(f)                                   Liens in favor of any Governmental
Authority to secure obligations pursuant to the provisions of any contract or
law;

 

(g)                                  Liens to secure obligations of the Company
to any Subsidiary Guarantor;

 

(h)                                 Liens to secure obligations of a Subsidiary
to the Company or any other Subsidiary; and

 

(i)                                     other Liens not specifically listed
above securing obligations not to exceed US$150,000,000 at any one time
outstanding.

 

Notwithstanding the foregoing, the obligations under the Senior Notes, the Term
Loan Agreement or any Specified Refinancing Indebtedness shall be permitted to
be secured if, and only if, the US Obligations are secured on an equal and
ratable basis to the obligations of the Company under the Senior Notes, the Term
Loan Agreement or any Specified Refinancing Indebtedness, as applicable,
pursuant to documentation reasonably satisfactory to the Administrative Agent.

 

75

--------------------------------------------------------------------------------


 

SECTION 6.03.                              Fundamental Changes.

 

(a)                                 The Company will not merge into, amalgamate
with or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and whether directly
or through the merger of one or more Subsidiaries) assets representing all or
substantially all the assets of the Company and the Subsidiaries (whether now
owned or hereafter acquired), or liquidate or dissolve, except that if at the
time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing, any Person may merge into or amalgamate
with the Company in a transaction in which the Company is the surviving
corporation.

 

(b)                                 The Company will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Company and the Subsidiaries on the
date of this Agreement, and businesses reasonably related thereto.

 

SECTION 6.04.                              Transactions with Affiliates.  The
Company will not, and will not permit any of the Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, purchase, lease or otherwise
acquire any property or assets from or otherwise engage in any other
transactions with any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the Company
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties and (b) transactions between or among the Company and
its Subsidiaries not involving any other Affiliate.

 

SECTION 6.05.                              Leverage Ratio.  The Company will not
permit the Leverage Ratio to exceed:

 

Fiscal Quarter

 

Leverage Ratio

as of the last day of the first fiscal quarter after the Closing Date and each
of the following fiscal quarters through September 30, 2017

 

5.75:1.00

as of the last day of the fiscal quarter ending December 31, 2017 and the last
day of each of the following fiscal quarters through September 30, 2018

 

5.25:1.00

as of the last day of the fiscal quarter ending December 31, 2018 and the last
day of each of the following fiscal quarters through September 30, 2019

 

4.75:1.00

as of the last day of the fiscal quarter ending December 31, 2019 and the last
day of each of the following fiscal quarters through September 30, 2020

 

4.25:1.00

as of the last day of the fiscal quarter ending December 31, 2020 and the last
day of each of the following fiscal quarters

 

4.00:1.00

 

76

--------------------------------------------------------------------------------


 

ARTICLE VII
Events of Default

 

SECTION 7.01.                              Events of Default.  If any of the
following events (“Events of Default”) shall occur:

 

(a)                                 any Borrower shall fail to pay any principal
of any Loan or any B/A or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 any Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Company or any Subsidiary in or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

 

(d)                                 the Company or any Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.02(a) (provided that the delivery of a notice of Default at any time
will cure any Event of Default arising from the failure to timely deliver a
notice of such Default pursuant to Section 5.02(a)), 5.03 (with respect to any
Borrower’s existence), 5.08 or 5.09 (if such failure under Section 5.09 shall
continue for fifteen Business Days after notice thereof from the Administrative
Agent to the Company) or in Article VI;

 

(e)                                  the Company or any Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement or any other Loan Document (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent or any
Lender to the Company;

 

(f)                                   the Company or any Subsidiary shall fail
to make any payment (whether of principal or interest) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue after any applicable grace period; provided that
this clause (f) shall not apply to any breach or default that has been remedied
or waived;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity, or
that enables or permits (after all applicable grace periods and all required
notices have been given) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity (or (i) in the case of any
Securitization Transaction constituting Material Indebtedness, that enables or
permits the investors or purchasers to terminate purchases of Receivables or
interests therein or to require the repurchase of all outstanding Receivables by
the Company or a Subsidiary, in either case, prior to its scheduled termination
or (ii) any default or similar event under Hedging Agreements constituting
Material Indebtedness that enables or permits a counterparty to terminate such
Hedging Agreements and require any termination or similar payment to be made
thereunder); provided that this clause (g) shall not apply to (A) secured

 

77

--------------------------------------------------------------------------------


 

Indebtedness that becomes due as a result of the condemnation, damage or loss
of, or the voluntary sale or transfer of, the property or assets securing such
Indebtedness, (B) Indebtedness which is convertible into Equity Interests and so
converts or (C) any breach or default in such Material Indebtedness that has
been remedied or waived;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization, administration or other relief in respect of the Company or any
Significant Subsidiary or its debts, or of a substantial part of its assets,
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, administrator or similar official
for the Company or any Significant Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)                                     the Company or any Significant
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization, administration or other relief under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator, administrator or
similar official for the Company or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) take any corporate action
authorizing any of the foregoing or (vii) become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of US$200,000,000 shall be rendered
against the Company, any Significant Subsidiary or any combination thereof (to
the extent not covered by either (i) independent third-party insurance as to
which the insurer does not deny coverage or (ii) another creditworthy (as
reasonably determined by the Administrative Agent) indemnitor) and the same
shall remain undischarged and unvacated for a period of 30 consecutive days
during which execution shall not be effectively stayed, or a judgment creditor
shall have attached or levied upon any material assets of the Company or any
Significant Subsidiary to enforce any such judgment;

 

(k)                                 an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(l)                                     the guarantee of any Subsidiary
Guarantor under the Subsidiary Guarantee Agreement or the Company’s guarantee
under Article VIII shall not be (or shall be asserted by the Company or any
Subsidiary Guarantor not to be) valid or in full force and effect (except in the
case of any release of any guarantee of any Subsidiary Guarantor in accordance
with the terms of Section 5.09(c) or the Subsidiary Guarantee Agreement); or

 

(m)                             a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Section (other than subclause (vii) of
such clause (i))), and at any time thereafter during the continuance of such
event, the Administrative Agent, at the request of the Required Lenders shall,
by notice to the Company, take either or both of the following actions, at the
same or different times:  (i)

 

78

--------------------------------------------------------------------------------


 

terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans and principal amounts payable in respect
of B/As then outstanding to be due and payable in whole or in part (in which
case any principal amount not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans and
of B/As so declared to be due and payable, together with accrued interest on the
Loans and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately (except as provided above), without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower; provided, however, that in case of any event
described in clause (h) or (i) of this Section with respect to a Borrower, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower.

 

ARTICLE VIII
Guarantee

 

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers.  The Company further agrees that the due
and punctual payment of such Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any such Obligation.

 

Except as otherwise provided herein, the Company waives presentment to, demand
of payment from and protest to any Borrower of any of the Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment.  The obligations of the Company hereunder shall not be affected by
(a) the failure of the Administrative Agent or any Lender to assert any claim or
demand or to enforce any right or remedy against any Loan Party under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement or any other Loan Document or agreement; (d) any default, failure
or delay, willful or otherwise, in the performance of any of the Obligations; or
(e) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of the Company or otherwise operate as
a discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Company to subrogation.

 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any Lender to any balance
of any deposit account or credit on the books of the Administrative Agent or any
Lender in favor of any Borrower or any other Person.

 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

 

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded

 

79

--------------------------------------------------------------------------------


 

or must otherwise be restored by the Administrative Agent or any Lender upon the
bankruptcy or reorganization of any Borrower or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or any Lender, forthwith pay, or cause to be paid, to the Administrative Agent
or Lender in cash an amount equal to the unpaid principal amount of such
Obligation then due, together with accrued and unpaid interest thereon.  The
Company further agrees that if payment in respect of any Obligation shall be due
in a currency other than US Dollars and/or at a place of payment other than New
York and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of the Administrative Agent or any Lender, not
consistent with the protection of its rights or interests, then, at the election
of the Administrative Agent, the Company shall make payment of such Obligation
in US Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify the Administrative Agent and
each Lender against any losses or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Administrative Agent and the Lenders.

 

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

 

ARTICLE IX
The Administrative Agent

 

In order to expedite the transactions contemplated by this Agreement, Citibank
is hereby appointed to act as Administrative Agent on behalf of the Lenders and
the Issuing Banks.  Each of the Lenders, each assignee of any Lender and each
Issuing Bank hereby irrevocably authorizes the Administrative Agent to take such
actions on behalf of such Lender or assignee or Issuing Bank and to exercise
such powers as are delegated to the Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  The Administrative Agent is hereby expressly authorized by
the Lenders and the Issuing Banks, without hereby limiting any implied
authority, (a) to receive on behalf of the Lenders and the Issuing Banks all
payments of principal of and interest on the Loans and all other amounts due to
the Lenders and the Issuing Banks hereunder, and promptly to distribute to each
Lender or Issuing Bank its proper share of each payment so received; (b) to give
notice on behalf of each of the Lenders to the Company of any Event of Default
specified in this Agreement of which the Administrative Agent has actual
knowledge acquired in connection with its agency hereunder; and (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by the Company or any other Loan Party pursuant to this
Agreement or the other Loan Documents as received by the Administrative Agent. 
Without limiting the generality of the foregoing, the Administrative Agent is
hereby expressly authorized to release any Subsidiary Guarantor from its
obligations under the Subsidiary Guarantee Agreement in the event that all the
capital stock of such Guarantor shall be sold, transferred or otherwise disposed
of to a Person other than the Company or an Affiliate of the Company in a
transaction not prohibited by this Agreement or as required by Section

 

80

--------------------------------------------------------------------------------


 

5.09(c).  It is understood and agreed that the use of the term “agent” herein or
in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

With respect to the Loans made by it under this Agreement, the Administrative
Agent in its individual capacity and not as Administrative Agent shall have the
same rights and powers as any other Lender and may exercise the same as though
it were not an Administrative Agent, and the Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not an Administrative Agent under the Loan Documents and
without any duty to account therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties under the Loan
Documents shall be administrative in nature.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise upon receipt of notice in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and the Administrative Agent shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the institution serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 10.02) or in the absence of its own gross negligence, bad faith or
willful misconduct.  The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by a Borrower, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed, sent or otherwise authenticated by the proper Person. 
The Administrative Agent also may rely upon any statement made to it orally or
by telephone

 

81

--------------------------------------------------------------------------------


 

and in good faith believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for any
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

In taking any discretionary action hereunder, or in determining whether any
provision hereof is applicable to any event, transaction or circumstance, the
Administrative Agent may, in its discretion, but shall not be required (unless
required by any other express provision hereof) to, communicate such proposed
action or determination to the Lenders prior to taking or making the same, and
shall be entitled (subject to any otherwise applicable requirement of
Section 10.02(b)), in the absence of any contrary communication received from
any Lender within a reasonable period of time specified in such communication
from the Administrative Agent, to assume that such proposed action or
determination is satisfactory to such Lender.

 

Subject to the appointment and acceptance of a successor Administrative Agent
(the “Successor Administrative Agent”) as provided in this paragraph, so long as
no Event of Default has occurred and is continuing, the Company may dismiss the
Administrative Agent (the “Existing Dismissed Administrative Agent”) (x) with
the Administrative Agent’s consent (such consent not to be unreasonably
withheld, delayed or conditioned) or (y) if the Administrative Agent constitutes
a Defaulting Lender pursuant to clause (e) of the definition thereof, by
notifying the Lenders.  After such notice of dismissal is sent by the Company,
the Company shall have the right to appoint the Successor Administrative Agent. 
Upon the acceptance of its appointment as an Administrative Agent hereunder by
the Successor Administrative Agent, such Successor Administrative Agent shall
succeed to and become vested with all the rights, powers, privileges and duties
of the Existing Dismissed Administrative Agent, and the Existing Dismissed
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Company to the Successor Administrative
Agent shall be the same as those payable to the Existing Dismissed
Administrative Agent unless otherwise agreed between the Company and the
Successor Administrative Agent.  After the Existing Dismissed Administrative
Agent’s dismissal hereunder, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of the Existing Dismissed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as the Administrative Agent.

 

The Administrative Agent may resign (the “Resigning Administrative Agent”) at
any time by providing 30 (thirty) days written notice to the Lenders and the
Company.  Upon any such resignation, the Company shall have the right to appoint
a successor Administrative Agent (the “Replacement Administrative Agent”) (x) in
its sole discretion, if such Replacement Administrative Agent is an existing
Lender or (y) with the consent of the Required Lenders (not to be unreasonably
withheld or delayed), if

 

82

--------------------------------------------------------------------------------


 

such Replacement Administrative Agent is not an existing Lender; provided that
if an Event of Default has occurred and is continuing, the Required Lenders, and
not the Company, shall have the right, in consultation with the Company, to
appoint the Replacement Administrative Agent.  If no Replacement Administrative
Agent shall have been so appointed by the Company (or, if applicable, the
Required Lenders) and shall have accepted such appointment within 30 days after
the Resigning Administrative Agent gives notice of its resignation, then the
Resigning Administrative Agent may (but shall not be obligated to), on behalf of
the Lenders, appoint the Replacement Administrative Agent which shall be a bank
with an office in New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as an Administrative Agent hereunder by the
Replacement Administrative Agent, the Replacement Administrative Agent shall
succeed to and become vested with all the rights, powers, privileges and duties
of the Resigning Administrative Agent, and the Resigning Administrative Agent
shall be discharged from its duties and obligations hereunder.  If within 30
days after the Resigning Administrative Agent gives notice of its resignation,
neither the Borrower (nor, if applicable, the Required Lenders) nor the
Administrative Agent have appointed a Replacement Administrative Agent, the
Required Lenders shall be deemed to have succeeded to and become vested with all
the rights, powers, privileges and duties of the Resigning Administrative Agent
and the Resigning Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Company to the Replacement
Administrative Agent shall be the same as those payable to the Resigning
Administrative Agent unless otherwise agreed between the Company and the
Replacement Administrative Agent.  After the Resigning Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of the Resigning Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as an Administrative
Agent.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  Without limiting or expanding the provisions of Section 2.16,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 10 days after written demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the United States Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Article. 
The agreements in this Article shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.  For the avoidance of doubt, a “Lender”
shall for purposes of this paragraph include an Issuing Bank.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate,

 

83

--------------------------------------------------------------------------------


 

continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

 

Anything herein to the contrary notwithstanding, none of the Arrangers shall
have any duties or obligations under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the applicable Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:  (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, Letters of Credit and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders and the Administrative Agent) allowed in such
judicial proceeding and (b) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same; and any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and Issuing Bank to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent.  Nothing herein
shall be deemed to give the Administrative Agent the right to vote the claim of
any Lender or Issuing Bank in any such proceeding pursuant to such Debtor Relief
Law.

 

ARTICLE X
Miscellaneous

 

SECTION 10.01.        Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)            if to the Company, to it at Molson Coors Brewing Company, 1801
California Street, Suite 4600, Denver, Colorado 80202, Attention of Treasurer
(Fax:  303-927-2416), with a copy to Molson Coors Brewing Company, 1801
California Street, Suite 4600, Denver, Colorado 80202, Attention of Chief
Financial Officer (Fax: 303-927-2416) and Chief Legal Officer (telecopy no.
303-927-2416);

 

(ii)           if to any Borrowing Subsidiary, to it in care of the Company as
provided in paragraph (i) above;

 

(iii)          if to the Administrative Agent, to Citibank, N.A., 1615 Brett
Road, New Castle, Delaware 19720, Attention of Bank Loan Syndications (Fax:
646-274-5080; Email: GLAgentOfficeOps@citi.com); and

 

84

--------------------------------------------------------------------------------


 

(iv)          if to any Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

SECTION 10.02.        Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of such Default at the time.

 

(b)           Except as provided in Section 2.08(e) and Section 10.02(c), none
of this Agreement, any other Loan Document or any provision hereof or thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Company and the Required Lenders or by the
Company, Administrative Agent and the Issuing Banks with the consent of the
Required Lenders (subject to clause (c) below) or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that,
except as expressly contemplated by Section 2.08(e), no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood and agreed that the waiver of any Default or Event
of Default shall not constitute an increase in the Commitment of such Lender),
(ii) reduce the principal amount of any Loan, any amount payable in respect of
any B/A or any LC Disbursement or reduce the Applicable Rate, or reduce any fees
payable hereunder, without the written consent of each Lender owed such amount,
(iii) postpone the date of any scheduled payment of the principal amount of any
Loan, any amount payable in respect of any B/A or any LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such scheduled payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender owed
such amount or which holds such Commitment, (iv) change Section 2.17(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, or amend the pro

 

85

--------------------------------------------------------------------------------


 

rata treatment of each reduction of the Commitments under Section 2.08, without
the written consent of each Lender, (v) change any of the provisions of this
Section or reduce the percentage set forth in the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), (vi) release the Company or all or substantially all
the Subsidiary Guarantors from its or their obligations under Article VIII or
the Subsidiary Guarantee Agreement, without the written consent of each Lender,
(vii) change any provisions of Section 7.02 without the written consent of each
Lender, or (viii) change any provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those of Lenders holding Loans of
any other Class without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class; provided, further that (A) no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent or any
Issuing Bank hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent or such Issuing Bank, as the case
may be, and (B) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the Global
Tranche Lenders (but not the US/UK Tranche Lenders) or the US/UK Tranche Lenders
(but not the Global Tranche Lenders) may be effected by an agreement or
agreements in writing entered into by the Company and requisite percentage in
interest of the affected Class of Lenders.

 

(c)           If the Administrative Agent and the Company acting together
identify any ambiguity, omission, mistake, typographical error or other
ministerial defect in any provision of this Agreement or any other Loan
Document, then the Administrative Agent and the Company shall be permitted to
amend, modify or supplement such provision to cure such ambiguity, omission,
mistake, typographical error or other defect, and such amendment shall become
effective without any further action or consent of any other party to this
Agreement if the same is not objected to in writing by the Required Lenders to
the Administrative Agent within five (5) Business Days following receipt of
notice thereof.

 

SECTION 10.03.        Expenses; Indemnity; Damage Waiver.

 

(a)           The Company shall pay (i) all reasonable out-of-pocket expenses
incurred by the Arrangers, the Administrative Agent and their Affiliates for
which receipt of a written request therefor (together with detailed supporting
documentation (including line item breakdown) supporting such request is
provided) (limited (x) in the case of legal fees, to the reasonable fees,
charges and out-of-pocket disbursements of one counsel reasonably acceptable to
the Administrative Agent and (y) in the case of any other advisors and
consultants, to advisors and consultants approved by the Company), in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of the provisions hereof or
thereof; provided that all such expenses incurred prior to the Closing Date
shall be paid by the Company on the Closing Date if a written request therefor
(together with detailed supporting documentation (including line item breakdown)
supporting such reimbursement request) is provided within three (3) business
days prior to the Closing Date, and (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent or any Lender for which receipt of a
written request therefor (together with detailed supporting documentation
(including line item breakdown) supporting such request is provided) (limited
(I) in the case of legal fees to the reasonable fees, charges and out-of-pocket
disbursements of one counsel to the Administrative Agent and the Lenders, taken
as a whole, (and one counsel for each appropriate jurisdiction and, solely in
the case of actual or potential conflict of interest where the Administrative
Agent or such Lender affected by such conflict notifies the Company of the
existence of such conflict, one additional counsel in each applicable
jurisdiction) and (II) in the case of

 

86

--------------------------------------------------------------------------------


 

any other advisors and consultants, to advisors and consultants approved by the
Company) in connection with the enforcement or protection of its rights in
connection with any Loan Document, including its rights under this Section, or
in connection with the Loans made or the B/As accepted and purchased hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans; provided that in each
case, the Company shall have no obligation to reimburse for expenses (including
legal fees and expenses) which have been incurred more than 60 days from the
date of receipt by the Company of such invoice.

 

(b)           The Company shall indemnify each Arranger, the Administrative
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from and each Indemnitee shall have no liability for, any
and all losses, claims, damages, liabilities and related expenses and shall
reimburse each Indemnitee within 30 days after receipt of a written request
therefor (together with detailed supporting documentation (including line item
breakdown) supporting such request and limited (x) in the case of legal fees, to
the reasonable fees, charges and disbursements of one outside counsel for all
Indemnitees (and one local counsel for each appropriate jurisdiction and solely
in the case of actual or potential conflict of interest where any Indemnitee
affected by such conflict notifies the Company of the existence of such conflict
and thereafter retains its own counsel, one additional counsel in each
applicable jurisdiction) and (y) in the case of any other third party advisors
and consultants, to advisors and consultants approved by the Company), other
than Taxes which, in all cases, are subject to indemnity only pursuant to
Section 2.16, incurred by or asserted against any Indemnitee arising out of, in
connection with or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or consummation of the Transactions or any related transactions
contemplated hereby or thereby, (ii) any Loan or B/A or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by the Company or
any of the Subsidiaries, or any Environmental Liability related in any way to
the Company or any of the Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
instituted by a third party or by the Company or any of its Affiliates or any
Loan Party); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are (x) found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from (I) a material breach by such
Indemnitee of its obligations hereunder or under any Loan Document or (II) the
willful misconduct, bad faith or the gross negligence of such Indemnitee or such
Indemnitee’s Affiliates, officers, directors, employees, advisors or agents,
(y) with respect to disputes solely among Indemnitees (other than, solely to the
extent such indemnification would not be denied pursuant to clause (x) above,
claims in connection with any such Indemnitee acting in its capacity as Arranger
or Administrative Agent or any other agent, arranger, bookrunner or other
similar role) that are not arising out of an act or omission by the Company or
its Affiliates or (z) settlements without the Company’s consent (which consent
shall not be unreasonably withheld or delayed), but, if settled with the
Company’s consent or if there is a final judgment in any such proceeding, then
the Company will indemnify and hold harmless each Indemnitee in the manner set
forth above); provided, further, in each case, the Company shall have no
obligation to reimburse for expenses (including legal fees and expenses) which
have been incurred more than 60 days from the date of receipt by the Company of
such invoice.  The Company will not, without the prior written consent of the
applicable Indemnitee (such consent not to be unreasonably withheld or delayed),
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any proceeding in respect of which indemnification may be sought
hereunder (whether or not such Indemnitee is a party thereto) unless such
settlement, compromise, consent or termination (i) includes an unconditional
release of such Indemnitee from all liability arising out of such proceeding and

 

87

--------------------------------------------------------------------------------


 

(ii) does not include a statement as to, or an admission of fault or culpability
by or on behalf of such Indemnitee.

 

(c)           To the extent that the Company fails to pay any amount required to
be paid by it to the Administrative Agent or any Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.  For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Credit Exposures and unused Commitments at the
time (or most recently prior to such time).

 

(d)           To the extent permitted by applicable law, no party shall assert
(and, by their acceptance of the terms hereunder, any Indemnitee shall not
assert), and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof (it being agreed, however, that the Company’s indemnification
obligations will apply in respect of any special, indirect, exemplary,
incidental, consequential or punitive damages that may be awarded against any
Indemnitee in connection with a claim by a third party). No Indemnitee referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement, the other Loan Documents or the Transactions.

 

(e)           All amounts due under this Section shall be payable promptly after
written demand therefor (subject to any express time periods provided for
payment set forth herein).

 

SECTION 10.04.        Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender thereto (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), the Related Parties of each of the Administrative Agent, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)           Any Lender may assign to one or more assignees (other than to any
natural person or any Disqualified Institution) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it); provided that (i) the
Administrative Agent, the US Issuing Banks (in the case of an assignment of all
or a portion of a Global Tranche Commitment or a US/UK Tranche Commitment or any
Lender’s obligations in respect of its Global Tranche LC Exposure or US/UK
Tranche LC Exposure) and the Canadian Issuing Bank (in the case of an assignment
of all or a portion of a Global Tranche Commitment or any Lender’s obligations
in respect of its Global Tranche LC Exposure) and, except in the case of an
assignment (A) to a Lender or a

 

88

--------------------------------------------------------------------------------


 

Lender Affiliate or (B) at a time when an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing, the Company
must give its prior written consent to such assignment (which consent in each
case shall not be unreasonably withheld), (ii) except in the case of an
assignment to a Lender or a Lender Affiliate or an assignment of the entire
remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than US$10,000,000
unless each of the Company and the Administrative Agent otherwise consent,
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, which shall contain, without
limitation, a representation and warranty from the assignee that such assignee
is not a Disqualified Institution, together with a processing and recordation
fee of US$3,500 (it being understood that such fee is not payable by the
Company), (iv) in connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Borrowers, the Administrative Agent, each
Issuing Bank and each other Lender hereunder (and interest accrued thereon),
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and the documentation
required to be delivered under Sections 2.16(e) and (f), (vi) no assignee shall
be entitled to receive any greater payment under Section 2.16 than the assigning
Lender would have been entitled to receive with respect to the assigned interest
unless the entitlement to receive any additional amounts under Section 2.16
arises as a result of a change in applicable law after the date such assignee
becomes a party to this Agreement and (vii) in respect of a Loan to a UK
Borrowing Subsidiary, the assignee shall be a Qualifying Lender, provided that
if the assignee is a Treaty Lender then such Treaty Lender and each UK Borrowing
Subsidiary shall comply with Section 2.16(h).  Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

 

(c)           The Administrative Agent, acting for this purpose as a
nonfiduciary agent of each Borrower, shall maintain at one of its offices in The
City of New York a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of and stated interest on the Loans, amounts
in respect of B/As and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent, the Issuing Banks and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company,

 

89

--------------------------------------------------------------------------------


 

the Issuing Banks and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.  Notwithstanding anything in this Agreement to the
contrary, the Loans and Commitments are intended to be treated as registered
obligations for tax purposes and the right, title and interest of the Lenders in
and to such Loans and Commitments shall be transferable only in accordance with
the terms hereof.  This Section 10.04(c) shall be construed so that the Loans
and Commitments are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(d)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(e)           Any Lender may, without the consent of any Borrower or the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (other than to any natural person or any Disqualified
Institution so long as the list of Disqualified Institutions pursuant to clause
(b) of the definition thereof is available to Lenders upon request) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (f) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 to the same extent as if it were a Lender entitled to such benefits and had
acquired its interest by assignment pursuant to paragraph (b) of this Section,
but only to the extent that such Participant agrees to comply with and be
subject to Section 2.16 as if it were a Lender.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the relevant Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”).  No Lender shall have any obligation to
disclose all or any portion of the Participant Register to the Borrowers or any
other Person (including the existence or identity of any Participant or any
information relating to a Participant’s interest in the Loans or other
obligations under this Agreement) except (i) to the extent that such disclosure
is necessary to establish that such Loans or other obligations are in registered
form under Section 5f.103-1(c) of the applicable United States Treasury
Regulations or (ii) with respect to any Person whose interest in the Obligations
is treated as a participation by reason of the penultimate sentence of
Section 10.04(b).  The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each person whose name is
recorded in the Participant register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

90

--------------------------------------------------------------------------------


 

(f)            A Participant shall not be entitled to receive any greater
payment under Section 2.14, 2.15 or 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent.  A Participant shall not be entitled
to the benefits of Section 2.16 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with and be subject to Section 2.16 as
though it were a Lender.

 

(g)           Any Lender may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
grant of a security interest; provided that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Bank”) may grant to a special purpose funding vehicle (an
“SPC”) of such Granting Bank, identified as such in writing from time to time by
the Granting Bank to the Administrative Agent and the Company, the option to
provide to the Borrowers all or any part of any Loan that such Granting Bank
would otherwise be obligated to make to the Borrowers pursuant to Section 2.01;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Bank shall be
obligated to make such Loan pursuant to the terms hereof.  The making of a Loan
by an SPC hereunder shall be deemed to utilize the Commitment of the Granting
Bank to the same extent, and as if, such Loan were made by the Granting Bank and
such Granting Bank shall for all purposes remain the Lender of record
hereunder.  Each party hereto hereby agrees that no SPC shall be liable for any
payment under this Agreement for which a Lender would otherwise be liable, for
so long as, and to the extent, the related Granting Bank makes such payment.  No
SPC (or any Person receiving a payment through such SPC) shall be entitled to
receive any greater payment under Sections 2.14, 2.15 or 2.16 (or any other
increased costs protection provision) than the applicable Lender would have been
entitled to receive with respect to the interests transferred to such SPC;
provided that each SPC (or any Person receiving a payment through such SPC)
shall be entitled to the benefits of Section 2.16 only to the extent such Person
agrees to comply with and be subject to Section 2.16 as if it were a Lender.  In
furtherance of the foregoing, each party hereto hereby agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or similar proceedings under
the laws of the United States or any State thereof.  In addition,
notwithstanding anything to the contrary contained in this Section 10.04 other
than Section 10.04(d), any SPC may (i) with notice to, but without the prior
written consent of, the Company and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to its Granting Bank or to any financial institutions (if consented to by
the Company and Administrative Agent) providing liquidity and/or credit
facilities to or for the account of such SPC to fund the Loans made by such SPC
or to support the securities (if any) issued by such SPC to fund such Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans (but not relating to any Borrower, except with the Company’s consent) to
any rating agency, commercial paper dealer or provider of any surety, guarantee
or credit or liquidity enhancement to such SPC.

 

(i)            In connection with a proposed assignment pursuant to this
Section 10.04, the assigning Lender may request, and the Administrative Agent is
authorized to provide, the list of Disqualified Institutions that the Company
has provided pursuant to clause (b) of the definition thereof.  The

 

91

--------------------------------------------------------------------------------


 

Administrative Agent shall have no obligation or duty to monitor or track
whether any Disqualified Institution shall have become an assignee, Lender or
participant hereunder.

 

SECTION 10.05.        Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein or in any other Loan Document and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and any other Loan Document and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (unless collateralized or otherwise backstopped in a
manner reasonably acceptable to the applicable Issuing Bank) and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.14,
2.15, 2.16 and 10.03 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any other Loan Document or any provision
hereof or thereof.

 

SECTION 10.06.        Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, the Commitment Letter and each Fee Letter constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  To the extent provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy (or other electronic transmission (including by .pdf))
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 10.07.        Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.08.        Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding escrow, payroll, petty cash, trust,
tax and fiduciary accounts) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

92

--------------------------------------------------------------------------------


 

SECTION 10.09.        Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Borrower or its properties in the courts of any jurisdiction.

 

(c)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 10.10.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11.        Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12.        Confidentiality.  The Administrative Agent, each Issuing
Bank and each Lender agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and its and its Affiliates’ directors, officers, employees,
stockholders, partners, members and agents, including accountants, legal counsel
and other advisors, in

 

93

--------------------------------------------------------------------------------


 

each case on a need-to-know basis (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, including any state, federal or
foreign authority or examiner regulating banks or banking or any self-regulatory
body having or claiming oversight over the Administrative Agent, any Lender or
any of their respective Affiliates, (c) to the extent required by applicable
laws or regulations, compelled in a judicial or administrative proceeding or
requested by a governmental authority, subject, if reasonably practicable and
legally permissible, to prior notice to the Company, (d) to any other party to
this Agreement, (e) in connection with the assertion of a due diligence defense
or otherwise, in connection with the exercise of any remedies hereunder or under
any other Loan Document or any suit, action or proceeding relating to this
Agreement, any other Loan Document or the transactions contemplated hereby or
thereby or the enforcement of rights hereunder or thereunder, (f) to any
assignee of or Participant in, or any prospective permitted assignee of or
Participant in, any of its rights or obligations under this Agreement (in each
case, other than Disqualified Institutions or any prospective assignee to whom
the Company has affirmatively declined to provide its consent to (to the extent
such consent is required hereunder)) or any actual or prospective direct or
indirect counterparty (or its advisors) to any swap or derivative transaction
relating to the Company or any Subsidiary and its obligations, (g) with the
consent of the Company, (h) to any rating agency on a confidential basis or
(i) to the extent such Information (1) becomes publicly available other than as
a result of a breach of this Section, (2) is independently developed by the
Administrative Agent or any Lender or (3) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a third-party source that is not, to the Administrative Agent’s, such
Issuing Bank’s or such Lender’s, as applicable, knowledge, subject to the
confidentiality obligations hereof.  For the purposes of this Section,
“Information” means all information provided to the Administrative Agent, any
Issuing Bank or any Lender by or on behalf of the Company or any of its
Subsidiaries in connection with this Agreement or any other Loan Document, other
than any such information that is available on a non-confidential basis from a
third-party source prior to disclosure by the Company.  Additionally, the
Company agrees to maintain the confidentiality of any information it receives
from the Administrative Agent, any Reference Bank, any Schedule I Reference
Lender or any Non-Schedule I Reference Lender, as applicable, relating to a rate
quoted by the Administrative Agent, such Reference Bank, such Schedule I
Reference Lender or such Non-Schedule I Reference Lender pursuant to the
definition of “Discount Rate” or “LIBO Rate”, except (a) to its directors,
officers, employees, advisors, stockholders, partners, members, accountants,
attorneys, agents, advisors or Affiliates on a confidential and need-to-know
basis in connection herewith, (b) as consented to by the Administrative Agent,
such Reference Lender, such Schedule I Reference Lender or such Non-Schedule I
Reference Lender, as applicable, (c) as required by law (including securities
laws and GAAP), regulation, judicial or governmental order, subpoena or other
legal process or is requested or required by any governmental or regulatory
authority or exchange (in which case the Company agrees to inform the
Administrative Agent, such Reference Bank, such Schedule I Reference Lender or
such Non-Schedule I Reference Lender, as applicable, promptly thereof prior to
such disclosure, unless the Company is prohibited from giving such notice) or
(d) in connection with the exercise of any remedy or enforcement of the
Company’s rights under this Agreement; provided that it is understood and agreed
that the Company shall not be required to maintain the confidentiality of the
“Discount Rate” or “LIBO Rate” that is in effect at any time.

 

SECTION 10.13.        Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in

 

94

--------------------------------------------------------------------------------


 

respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 10.14.        Conversion of Currencies.

 

(a)           If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto (including any Borrowing Subsidiary) agrees, to the
fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

 

(b)           The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement Currency, the Applicable Creditor shall refund the amount of
such excess to the applicable Borrower.  The obligations of the parties
contained in this Section 10.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

(c)           For purposes of determining compliance with any provision
hereunder with respect to any transaction consummated in a currency other than
Dollars, no Default or Event of Default shall be deemed to have occurred solely
as a result of changes in rates of currency exchange occurring after the time
such transaction is consummated (so long as such transaction, at the time
consummated, was permitted hereunder); provided that if any Priority
Indebtedness or Lien is incurred to refinance, replace or extend other Priority
Indebtedness or Lien denominated in a currency other than Dollars, and such
refinancing, replacement or extension would cause the applicable Dollar
denominated restriction to be exceed if calculated at the relevant currency
exchange rate in effect on the date of such refinancing, replacement or
extension, such Dollar denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of the Indebtedness or Lien subject to
such refinancing, replacement or extension does not exceed the principal amount
of such Indebtedness or Lien immediately prior to such refinancing, replacement
or extension.

 

SECTION 10.15.        USA PATRIOT Act.  Each Lender hereby notifies the
Borrowers and each Subsidiary Guarantor that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrowers and each Subsidiary Guarantor, which information
includes the name and address of each Borrower and each Subsidiary Guarantor and
other information that will allow such Lender to identify each Borrower and each
Subsidiary Guarantor in accordance with the USA PATRIOT Act.

 

95

--------------------------------------------------------------------------------


 

SECTION 10.16.        Interest Act (Canada).  Whenever interest is calculated on
the basis of a year of 360 or 365 days, for the purposes of the Interest Act
(Canada), the yearly rate of interest which is equivalent to the rate payable
hereunder is the rate payable multiplied by the actual number of days in the
year and divided by 360 or 365, as the case may be.  All interest will be
calculated using the nominal rate method and not the effective rate method and
the deemed reinvestment principle shall not apply to such calculations.

 

SECTION 10.17.        Acknowledgment and Consent to Bail-In of EEA Financial
Institution.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

[Remainder of Page Intentionally Left Blank]

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MOLSON COORS BREWING COMPANY

 

 

 

 

 

 

By

/s/ Michael Rumley

 

 

Name: Michael Rumley

 

 

Title: Vice President, Treasurer

 

 

 

 

 

MOLSON COORS BREWING COMPANY (UK) LIMITED

 

 

 

 

 

 

By

/s/ Susan Albion

 

 

Name: Susan Albion

 

 

Title: Director

 

 

 

 

 

MOLSON CANADA 2005

 

 

 

 

 

 

By

/s/ Michael Rumley

 

 

Name: Michael Rumley

 

 

Title: Treasurer

 

 

 

 

 

 

By

/s/ E. Lee Reichert

 

 

Name: E. Lee Reichert

 

 

Title: Assistant Secretary

 

 

 

 

 

MOLSON COORS CANADA INC.

 

 

 

 

 

 

By

/s/ Michael Rumley

 

 

Name: Michael Rumley

 

 

Title: Treasurer

 

 

 

 

 

 

By

/s/ E. Lee Reichert

 

 

Name: E. Lee Reichert

 

 

Title: Assistant Secretary

 

[Signature Page to Molson Coors Revolving Credit Facility (2017)]

 

--------------------------------------------------------------------------------


 

 

MOLSON COORS INTERNATIONAL LP

 

 

 

 

 

 

By

/s/ Michael Rumley

 

 

Name: Michael Rumley

 

 

Title: Vice President, Treasurer

 

[Signature Page to Molson Coors Revolving Credit Facility (2017)]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Administrative Agent, an Issuing Bank and a Lender

 

 

 

 

 

 

By

/s/ Carolyn A. Kee

 

 

Name: Carolyn A. Kee

 

 

Title: Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as an Issuing Bank and a Lender

 

 

 

 

 

 

By

/s/ J. Casey Cosgrove

 

 

Name: J. Casey Cosgrove

 

 

Title: Director

 

 

 

 

 

THE BANK OF TOKYO MITSUBISHI UFJ, LTD., as an Issuing Bank and a Lender

 

 

 

 

 

 

By

/s/ Charles W. Shaw

 

 

Name: Charles W. Shaw

 

 

Title: Authorized Signatory

 

[Signature Page to Molson Coors Revolving Credit Facility (2017)]

 

--------------------------------------------------------------------------------


 

 

Bank of Montréal, as a Lender

 

 

 

 

 

 

By

/s/ Marc Maslanka

 

 

Name: Marc Maslanka

 

 

Title: Vice President

 

 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

By

/s/ Annie Carr

 

 

Name: Annie Carr

 

 

Title: Authorized Signatory

 

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

By

/s/ Julia Ivanova

 

 

Name: Julie Ivanova

 

 

Title: Authorized Signatory

 

 

 

 

 

UBS AG, Stamford Branch, as a Lender

 

 

 

 

 

 

By

/s/ Craig Pearson

 

 

Name: Craig Pearson

 

 

Title: Associate Director

 

 

 

 

By

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title: Director

 

[Signature Page to Molson Coors Revolving Credit Facility (2017)]

 

--------------------------------------------------------------------------------


 

 

Cooperatieve Robobank U.A., New York Branch, as a Lender

 

 

 

 

 

 

By

/s/ Bert Corum

 

 

Name: Bert Corum

 

 

Title: Executive Director

 

 

 

 

By

/s/ Jeff Geisbauer

 

 

Name: Jeff Geisbauer

 

 

Title: Executive Director

 

 

 

 

 

Lloyds Bank plc, as a Lender

 

 

 

 

 

 

By

/s/ Erin Walsh

 

 

Name: Erin Walsh

 

 

Title: Assistant Vice President

 

 

 

 

By

/s/ Joel Slomko

 

 

Name: Joel Slomko

 

 

Title: Assistant Vice President

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

By

/s/ Sangeeta Shah

 

 

Name: Sangeeta Shah

 

 

Title: Director

 

 

 

 

 

The Northern Trust Company, as a Lender

 

 

 

 

 

 

By

/s/ Molly Drennan

 

 

Name: Molly Drennan

 

 

Title: Senior Vice President

 

[Signature Page to Molson Coors Revolving Credit Facility (2017)]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments

 

Lender

 

Global Tranche
Commitment

 

US/UK Tranche
Commitment

 

Total
Commitment

 

Citibank, N.A.

 

$

200,000,000

 

$

0

 

$

200,000,000

 

Bank of America, N.A.

 

$

200,000,000

 

$

0

 

$

200,000,000

 

The Bank of Tokyo Mitsubishi UFJ, Ltd.

 

$

200,000,000

 

$

0

 

$

200,000,000

 

Bank of Montréal

 

$

150,000,000

 

$

0

 

$

150,000,000

 

Goldman Sachs Bank USA

 

$

150,000,000

 

$

0

 

$

150,000,000

 

Royal Bank of Canada

 

$

150,000,000

 

$

0

 

$

150,000,000

 

UBS AG, Stamford Branch

 

$

150,000,000

 

$

0

 

$

150,000,000

 

Coöperatieve Rabobank U.A., New York Branch

 

$

75,000,000

 

$

0

 

$

75,000,000

 

Lloyds Bank plc

 

$

75,000,000

 

$

0

 

$

75,000,000

 

The Bank of Nova Scotia

 

$

75,000,000

 

$

0

 

$

75,000,000

 

The Northern Trust Company

 

$

75,000,000

 

$

0

 

$

75,000,000

 

Total

 

US$

1,500,000,000

 

US$

0

 

US$

1,500,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.04(i)

 

LC Commitment

 

Issuing Bank

 

LC Commitment

 

Citibank, N.A.

 

$

50,000,000

 

Bank of America, N.A.

 

$

50,000,000

 

The Bank of Tokyo Mitsubishi UFJ, Ltd.

 

$

50,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.17

 

Payment Instructions

 

1.                                      Payment Instructions for the
Administrative Agent:

 

For Payments in US Dollars

 

Bank:

 

Citibank N.A.

ABA #:

 

 

Account #:

 

 

Account Name:

 

 

Ref:

 

Molson Coors Brewing Company

Attn:

 

Agency

 

For Payments in Canadian Dollars

 

Bank:

 

CITIBANK, TORONTO

SWIFT CODE:

 

 

Account #:

 

 

Account Name:

 

 

Ref:

 

Molson Coors Brewing Company

Attn:

 

Global Loans Agency

 

For Payments in Euros

 

Bank:

 

CITIBANK N.A., LONDON

ABA #:

 

 

Account #:

 

 

Account Name:

 

 

Ref:

 

Molson Coors Brewing Company

Attn:

 

GLOBAL LOANS/AGENCY

IBAN:

 

 

 

For Payments in Sterling

 

Bank:

 

CITIBANK N.A., LONDON

ABA #:

 

 

Account #:

 

 

Account Name:

 

 

Ref:

 

Molson Coors Brewing Company

Attn:

 

Global Loans Agency

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.13

 

Subsidiary Guarantors

 

Name of Subsidiary

 

Jurisdiction of
Organization

 

Owner of Equity Interests

Coors Brewing Company

 

Colorado

 

Molson Coors Brewing Company

CBC Holdco 2 LLC

 

Colorado

 

Coors Brewing Company

CBC Holdco LLC

 

Colorado

 

CBC Holdco 2 LLC

CBC Holdco 3, Inc.

 

Colorado

 

Newco3, Inc.

Newco3, Inc.

 

Colorado

 

CBC Holdco LLC

Jacob Leinenkugel Brewing Co., LLC

 

Wisconsin

 

MillerCoors LLC

MillerCoors Holdings LLC

 

Colorado

 

Molson Coors Brewing Company

MillerCoors LLC

 

Delaware

 

MillerCoors Holdings LLC - 9.2%

 

 

 

 

MC Holding Company LLC - 90.8%

Molson Coors International General, ULC

 

Nova Scotia

 

CBC Holdco 3 Inc.

Coors International Holdco 2, ULC

 

Nova Scotia

 

CBC Holdco 3, Inc.

Molson Coors International LP

 

Delaware

 

Coors International Holdco 2, ULC - .001%

 

 

 

 

Molson Coors International General, ULC - 99.999%

Molson Coors Callco ULC

 

Nova Scotia

 

Molson Coors International LP

Molson Coors Canada Holdco, ULC

 

Nova Scotia

 

Molson Coors Callco ULC

Molson Coors Canada Inc.

 

Canada

 

Common Exchangeable Shares — Issued to the public

 

 

 

 

Molson Coors Canada Holdco ULC - 100%

Molson Holdco, ULC

 

Nova Scotia

 

Molson Coors Canada Inc. — 1%
Molson Canada 2 ULC — 99%

Molson Inc.

 

Canada

 

Molson Holdco ULC

Molson Canada 1 ULC

 

British Columbia

 

Molson Coors Canada Inc.

Molson Canada 2 ULC

 

British Columbia

 

Molson Canada 1 ULC

 

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Jurisdiction of
Organization

 

Owner of Equity Interests

Molson Canada 3 ULC

 

British Columbia

 

Molson Coors International General, ULC

Molson Canada 2005

 

Ontario

 

MC Alberta LP - 20.3842%

 

 

 

 

Molson Inc. - 79.515%

 

 

 

 

Molson Canada Company - 0.0963%

3230600 Nova Scotia Company

 

Nova Scotia

 

Molson Canada 2005

Molson Coors (UK) Holdings LLP

 

United Kingdom

 

3230600 Nova Scotia Company - 99.935%
Molson Canada 2005 - 0.065%

Golden Acquisition*

 

United Kingdom

 

Molson Coors Cayman 2 Company

Molson Coors Holdings Limited*

 

United Kingdom

 

Golden Acquisition

Molson Coors Brewing Company
(UK) Limited*

 

United Kingdom

 

Molson Coors Holdings Limited

MC Holding Company LLC

 

Colorado

 

Molson Coors Brewing Company

Molson Coors Holdco Inc.

 

Delaware

 

Molson Coors Brewing Company

 

--------------------------------------------------------------------------------

* UK Guarantor and Elective Guarantor

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

Existing Priority Indebtedness

 

Type

 

Account
Party

 

Amount Available
($mm)

 

Balance as of
03/31/17

 

Guarantees

 

Molson Coors Japan Co. Ltd

 

¥

500.0

 

¥

250.0

 

Guarantees

 

Molson Coors Japan Co. Ltd

 

¥

1,500.0

 

¥

1,275.0

 

Factoring Arrangement

 

Zagrebacka Pivovaradd

 

€

40.0

 

€

2.6

 

Letters of Credit

 

MC Netherlands BV

 

€

30.0

 

€

15.9

 

BMG Overdraft Facility

 

StarBev Netherlands BV

 

 

N/A

 

€

0.0

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF BORROWING REQUEST

 

Citibank, N.A., as
Administrative Agent for the Lenders

 

, 20  

 

Ladies and Gentlemen:

 

The undersigned, [NAME OF BORROWER], a [TYPE OF ENTITY] (the “Borrower”) refers
to the Credit Agreement dated as of July 7, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, and in effect on the date
hereof, the “Credit Agreement”), among Molson Coors Brewing Company, the Initial
Borrowing Subsidiaries and other Borrowing Subsidiaries from time to time party
thereto, the Lenders and Issuing Banks from time to time party thereto and
Citibank, N.A., as Administrative Agent and an Issuing Bank. Capitalized terms
used but not defined herein shall have meanings provided for such terms in the
Credit Agreement.  This notice constitutes a Borrowing Request pursuant to
Section 2.03 of the Credit Agreement. The Borrower hereby requests a Borrowing
under the Credit Agreement, and in connection therewith sets forth below the
terms on which such Borrowing is requested to be made:

 

(A)                               Class of Borrowing: [Global Tranche Loans]
[US/UK Tranche Loans] [Loans made under Commitments established pursuant to
Section 2.08(e) of the Credit Agreement]

 

(B)                               Type of Borrowing: [Adjusted LIBO Rate]
[Alternate Base Rate] [Canadian Base Rate]

 

(C)                               Currency and Aggregate Principal Amount of
Borrowing:

 

(D)                               Date of Borrowing (which shall be a Business
Day):

 

(E)                                Interest Period (with respect to any
Eurocurrency Borrowing): [one] [two] [three] [six] [twelve](1) months

 

(F)                                 Account Number and Location:

 

[The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of the Borrowing Request and on the date of the
related Borrowing, the conditions specified in paragraphs (a) and (b) of
Section 4.02 of the Credit Agreement have been satisfied.]

 

 

[NAME OF BORROWER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  To the extent available from all applicable Lenders.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of         , 20   (this “Agreement”)
among MOLSON COORS BREWING COMPANY, a Delaware corporation (the “Company”),
[NAME OF BORROWING SUBSIDIARY] (the “New Borrowing Subsidiary”), and CITIBANK,
N.A., as Administrative Agent (the “Administrative Agent”).

 

Reference is hereby made to the Credit Agreement dated as of July 7, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Initial Borrowing Subsidiaries and
other Borrowing Subsidiaries from time to time party thereto, the Lenders and
Issuing Banks from time to time party thereto and the Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to, and to accept and
purchase B/As drawn by, the Company and Borrowing Subsidiaries. The Company and
the New Borrowing Subsidiary desire that the New Borrowing Subsidiary become a
Borrowing Subsidiary under the Credit Agreement. The Company represents that the
New Borrowing Subsidiary is a Subsidiary organized under the laws of
            .  The Company agrees that the Guarantee of the Company contained in
the Credit Agreement will apply to the Obligations of the New Borrowing
Subsidiary. Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent, [and the execution and
delivery to the Administrative Agent of a supplement to the Subsidiary Guarantee
Agreement by the New Subsidiary Borrower], the New Borrowing Subsidiary shall be
a party to the Credit Agreement and shall constitute a “Borrowing Subsidiary”
and a “Borrower” for all purposes thereof, and the New Borrowing Subsidiary
hereby agrees to be bound by all provisions of the Credit Agreement that by the
terms of the Credit Agreement are applicable to it.

 

This Agreement shall be governed by and construed in accordance with the law of
the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

 

MOLSON COORS BREWING COMPANY

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-1-2

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF BORROWING SUBSIDIARY TERMINATION

 

Citibank, N.A., as
Administrative Agent
for the Lenders referred to below
1615 Brett Road
New Castle, Delaware 19720
Attention of Bank Loan Syndications
Fax: 646-274-5080
Email: GLAgentOfficeOps@citi.com

 

, 20  

 

Ladies and Gentlemen:

 

The undersigned, Molson Coors Brewing Company (the “Company”), refers to the
Credit Agreement dated as of July 7, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Initial Borrowing Subsidiaries and other Borrowing Subsidiaries
from time to time party thereto, the Lenders and Issuing Banks from time to time
party thereto and Citibank, N.A., as Administrative Agent and an Issuing Bank.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

The Company hereby terminates the status of          (the “Terminated Borrowing
Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement. The Company
represents and warrants that no Loans made to, or B/As drawn by, the Terminated
Borrowing Subsidiary are outstanding as of the date hereof (other than
outstanding B/As for which the Terminated Borrowing Subsidiary, pursuant to
Section 2.10(d) of the Credit Agreement, has made deposits in Prepayment
Accounts for the full amount owed in respect thereof) and that all amounts
payable by the Terminated Borrowing Subsidiary in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.

 

 

 

Very truly yours,

 

 

 

MOLSON COORS BREWING COMPANY

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-2-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and [INSERT NAME OF ASSIGNEE] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including without limitation any letters of credit and any guarantees included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.                                      Assignor:

 

2.                                      Assignee:

 

(a)                                 Assignee is an Affiliate of:

 

(b)                                 Assignee is a Lender Affiliate administered
or managed by:

 

3.                                      Borrower:

 

4.                                      Administrative Agent: Citibank, N.A., as
the Administrative Agent under the Credit Agreement

 

5.                                      Credit Agreement:  Credit Agreement
dated as of July 7, 2017, among MOLSON COORS BREWING COMPANY, the Initial
Borrowing Subsidiaries and other Borrowing Subsidiaries from time to time party
thereto, the Lenders and Issuing Banks from time to time party thereto and
CITIBANK, N.A., as Administrative Agent and an Issuing Bank.

 

C-1

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Tranche
Commitment/Loans or
B/As Assigned

 

Aggregate Amount
of Tranche
Commitments/Loans or
B/As for all Lenders

 

Amount of Tranche
Commitment/Loans or
B/As Assigned

 

Percentage Assigned of
Tranche
Commitments/Loans or
B/As

 

Global Tranche

 

$

 

 

$

 

 

$

 

 

US/UK Tranche

 

$

 

 

$

 

 

$

 

 

 

Effective Date:              , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

 

[Remainder of Page Intentionally Left Blank]

 

C-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR [NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE [NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Consented to and Accepted:

 

 

 

CITIBANK, N.A.,

 

as Administrative Agent and an Issuing Bank

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as an Issuing Bank

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF TOKYO MITSUBISHI UFJ, LTD.,

 

as an Issuing Bank

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

C-3

--------------------------------------------------------------------------------


 

[NAME OF ISSUING BANK],

 

as an Issuing Bank

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:](2)

 

MOLSON COORS BREWING COMPANY

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  To be included to the extent required by Section 10.04(b) of the Credit
Agreement.

 

C-4

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents, (iii) the financial condition of the Company, the Borrowing
Subsidiaries, any other Subsidiaries or Affiliates of the Company or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, the Borrowing Subsidiaries, any other Subsidiaries or
Affiliates of the Company or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.         Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, (v) on the Effective Date, the representation,
warranty, indemnification and covenant in Section 2.16(f) of the Credit
Agreement is true and correct as applied to the Assignee, and each Borrower may
rely on such representation, warranty, indemnification and covenant with respect
to the Assignee as if such Borrower is a party to this Assignment and
Assumption, (vi) it is not a Defaulting Lender or a Disqualified Institution,
(vii) it is a Qualifying Lender and (viii) it is not a Competitor; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.  Furthermore, the Assignee represents and warrants
as of the Effective Date to the Administrative Agent,  the Assignor and the
respective Affiliates of each, and not, for the avoidance of doubt, for the
benefit of the Borrower or any other Loan Party, that the Assignee is not and
will not be (1) an employee benefit plan subject to Title I of ERISA; (2) a plan
or account subject to Section 4975 of the Code; (3) an entity deemed to hold
“plan assets” of any such plans or accounts for purposes of ERISA or the Code;
or (4) a “governmental plan” within the meaning of ERISA.

 

2.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of

 

C-5

--------------------------------------------------------------------------------


 

an executed counterpart of a signature page of this Assignment and Assumption by
telecopy (or other electronic transmission (including by .pdf)) shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

C-6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Reserved]

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SUBSIDIARY GUARANTEE AGREEMENT

 

SUBSIDIARY GUARANTEE AGREEMENT dated as of July 7, 2017 (this “Agreement”) among
MOLSON COORS BREWING COMPANY, a Delaware corporation (the “Company”), MOLSON
COORS BREWING COMPANY (UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC.
and MOLSON COORS INTERNATIONAL LP (the “Initial Borrowing Subsidiaries” and,
together with the Company and other Borrowing Subsidiaries from time to time
party to the Credit Agreement, the “Borrowers”), each subsidiary of the Company
listed on Schedule I hereto and CITIBANK, N.A., as Administrative Agent (the
“Administrative Agent”), on behalf of the Lenders under the Credit Agreement
referred to below.

 

Reference is made to the Credit Agreement dated as of July 7, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Initial Borrowing Subsidiaries and other
Borrowing Subsidiaries from time to time party thereto, the Lenders and Issuing
Banks from time to time party thereto and the Administrative Agent.  The Lenders
have agreed to extend credit to the Borrowers subject to the terms and
conditions set forth in the Credit Agreement.  The obligations of the Lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement.  Each of the Guarantors (as defined below) is a
Subsidiary of the Company and an affiliate of the Borrowers, will derive
substantial benefits from the extension of credit to the Borrowers pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit.  Accordingly, the parties
hereto agree as follows:

 

SECTION 1.         Definitions.

 

(a)           Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement.

 

(b)           The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement.

 

(c)           As used in this Agreement, the following terms have the meanings
specified below:

 

“Canadian Guarantor” means any Guarantor that is a Canadian Subsidiary.

 

“Guarantors” means (a) the Subsidiaries identified on Schedule I hereto and
(b) each other Subsidiary that becomes a party to this Agreement as a Guarantor
after the Closing Date until released pursuant to the terms of this Agreement.

 

“UK Guarantor” means any Guarantor that is a UK Subsidiary.

 

SECTION 2.         Guarantee.

 

(a)           (i) Each Guarantor (other than Canadian Guarantors and UK
Guarantors) hereby irrevocably and unconditionally guarantees, jointly with the
other Guarantors (other than Canadian Guarantors and UK Guarantors) and
severally, as a primary obligor and not merely as a surety, the payment when and
as due of all the Obligations;

 

(ii)           each Canadian Guarantor hereby irrevocably and unconditionally
guarantees, jointly with the other Canadian Guarantors and severally, as a
primary obligor and not merely as a surety, the payment

 

E-1

--------------------------------------------------------------------------------


 

when and as due of the Canadian Obligations of the Canadian Borrowing
Subsidiaries (other than its own Canadian Obligations as a Canadian Borrowing
Subsidiary); and

 

(iii)          each UK Guarantor hereby irrevocably and unconditionally
guarantees, jointly with the other UK Guarantors and severally, as a primary
obligor and not merely as a surety, the payment when and as due of the UK
Obligations of the UK Borrowing Subsidiaries (other than its own UK Obligations
as a UK Borrowing Subsidiary).

 

(b)           Each of the Guarantors further agrees that the due and punctual
payment of the Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Obligation. 
Without prejudice to the Borrowers’ rights to receive demands for payment in
accordance with the terms of the Credit Agreement and to the fullest extent
permitted by law, each of the Guarantors waives presentment to, demand of
payment from and protest to any Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

 

SECTION 3.         Guarantee of Payment.  Each of the Guarantors further agrees
that its applicable guarantee hereunder constitutes a guarantee of payment when
due (whether or not any bankruptcy or similar proceeding shall have stayed the
accrual or collection of any of the Obligations or operated as a discharge
thereof) and not merely of collection, and waives any right to require that any
resort be had by the Administrative Agent or any Lender to any balance of any
deposit account or credit on the books of the Administrative Agent or any Lender
in favor of any Borrower or any other Person.

 

SECTION 4.         No Limitations, Etc.

 

(a)           Except for termination of a Guarantor’s obligations hereunder as
expressly provided in Section 20, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise.  Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be affected by
(i) the failure of the Administrative Agent or any Lender to assert any claim or
demand or to enforce any right or remedy against any Loan Party under the
provisions of any Loan Document or otherwise; (ii) any extension or renewal of
any of the Obligations; (iii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Agreement; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; or (v) any other act, omission or delay to do
any other act that may or might in any manner or to any extent vary the risk of
any Guarantor or otherwise operate as a discharge of any Guarantor as a matter
of law or equity (other than the payment in full in cash of all the Obligations
guaranteed hereunder by such Guarantor) or which would impair or limit the right
of any Guarantor to subrogation.

 

(b)           To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any (i) law or regulation of any
jurisdiction or any other event affecting any term of an Obligation or
(ii) defense of the Borrowers or any other Loan Party or the unenforceability of
the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of the Borrowers or any other Loan Party, other than the
payment in full in cash of all the Obligations guaranteed hereunder by such
Guarantor.  The Administrative Agent and the Lenders may, at their election,
compromise or adjust any part of the Obligations, make any other accommodation
with any of the Borrowers or any other Loan Party or exercise any other right or
remedy available to them against any of the Borrowers or any other Loan Party,
without affecting or impairing in any way the liability of any

 

E-2

--------------------------------------------------------------------------------


 

Guarantor hereunder except to the extent the Obligations guaranteed hereunder by
such Guarantor have been fully paid in full in cash.  To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against any of the Borrowers or any
other Loan Party, as the case may be.

 

SECTION 5.         Reinstatement.  Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation
guaranteed hereunder by such Guarantor is rescinded or must otherwise be
restored by the Administrative Agent or any Lender upon the bankruptcy or
reorganization of any Borrower, any other Loan Party or otherwise.

 

SECTION 6.         Agreement to Pay; Indemnity; Subrogation; Contribution.  In
furtherance of the foregoing and not in limitation of any other right which the
Administrative Agent or any Lender may have at law or in equity against any
Guarantor by virtue hereof, upon the failure of any of the Borrowers or any
other Loan Party to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor that guarantees such Obligation hereby promises to and will, upon
receipt of written demand by the Administrative Agent or any Lender, forthwith
pay, or cause to be paid, to the Administrative Agent or Lender in cash the
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon.  Each Guarantor further
agrees that if payment in respect of any Obligation guaranteed hereunder by such
Guarantor shall be due in a currency other than US Dollars and/or at a place of
payment other than New York and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Obligation in such currency or at such place of payment
shall be impossible or, in the reasonable judgment of the Administrative Agent
or any Lender, not consistent with the protection of its rights or interests,
then, at the election of the Administrative Agent, such Guarantor shall make
payment of such Obligation in US Dollars (based upon the applicable Exchange
Rate in effect on the date of payment) and/or in New York, and shall indemnify
the Administrative Agent and each Lender against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.  Upon payment by any Guarantor of any sums as provided in this
Section 6, all rights of such Guarantor against any of the Borrowers or any
other Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinated and junior in right of payment to the prior payment in full in cash
of all the Obligations owed by such Borrower or Guarantor to the Administrative
Agent and the Lenders.

 

Subject to the subordination provisions contained in the preceding paragraph of
this Section 6, (i) each of the Borrowers agrees to indemnify any Guarantor
making any payment as required under this Section 6 for the full amount of such
payment and, until such indemnification obligation shall have been satisfied,
such Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment, and (ii) each
Guarantor (a “Contributing Guarantor”) agrees that, in the event a payment shall
be made by any other Guarantor under this Agreement, and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the
Borrowers as provided for in clause (i), the Contributing Guarantor shall, to
the extent the Claiming Guarantor shall not have been so indemnified by the
Borrowers, indemnify the Claiming Guarantor in an amount equal to the amount of
such payment, multiplied by a fraction of which the numerator shall be the net
worth of the Contributing Guarantor on the date hereof (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 21, the date of the
Supplement hereto executed and delivered by such Guarantor) and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 21, the
date of the Supplement hereto executed and delivered by such Guarantor).  Any
Contributing Guarantor making any payment to a

 

E-3

--------------------------------------------------------------------------------


 

Claiming Guarantor pursuant to this Section 6 shall be subrogated to the rights
of such Claiming Guarantor under clause (i) to the extent of such payment.

 

SECTION 7.         Information.  Each Guarantor assumes all responsibility for
being and keeping itself informed of each of the Borrowers’ and each other Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Administrative Agent or any Lender will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

 

SECTION 8.         Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.01 of the Credit Agreement.  All communications and
notices hereunder to any Guarantor shall be given to it in care of the Company
as provided in Section 10.01 of the Credit Agreement.

 

SECTION 9.         Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Guarantors herein and in any other
Loan Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and acceptance and purchase of any B/As, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or B/A or any fee or any other amount payable under any Loan Document is
outstanding and so long as the Commitments have not expired or terminated.

 

SECTION 10.       Binding Effect; Several Agreement.  This Agreement shall
become effective as to any Guarantor when a counterpart hereof executed on
behalf of such Guarantor shall have been delivered to the Administrative Agent,
and thereafter shall be binding upon such Guarantor and its permitted successors
and assigns, and shall inure to the benefit of such Guarantor, the
Administrative Agent and the Lenders and their respective successors and
assigns, except that no Guarantor shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement.  This Agreement shall be construed as a separate agreement
with respect to each Guarantor and may be amended, modified, supplemented,
waived or released with respect to any Guarantor without the approval of any
other Guarantor and without affecting the obligations of any other Guarantor
hereunder.

 

SECTION 11.       Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

 

SECTION 12.       Administrative Agent’s Fees and Expenses; Indemnification.

 

(a)           The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its expense incurred hereunder as provided in
Section 10.03 of the Credit Agreement.

 

(b)           Without limitation of its indemnification obligations under the
other Loan Documents, each Guarantor jointly and severally agrees to indemnify
the Administrative Agent and the other Indemnitees (as defined in Section 10.03
of the Credit Agreement) against, and hold each Indemnitee harmless from, any
and all actual out-of-pocket losses, claims, damages, liabilities and related
expenses (other than Taxes which, in all cases, are subject to indemnity only
pursuant to Section 2.16 of the Credit

 

E-4

--------------------------------------------------------------------------------


 

Agreement and the last sentence of this clause (b)), including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Agreement in relation
to such Guarantor or any claim, litigation, investigation or proceeding relating
to the foregoing agreement, whether or not any Indemnitee is a party thereto
(and regardless of whether such matter is instituted by a third party or by any
of the Borrowers or any other Loan Party); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are found by a final non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any of its
Related Parties.  Subject to Section 2.16 of the Credit Agreement, all payments
by each Guarantor under this Agreement shall be made without reduction or
withholding for any Indemnified Taxes or Other Taxes (and the Administrative
Agent and each Guarantor hereby agree to comply with the provisions of
Section 2.16 of the Credit Agreement as if said Section referred to this
Agreement and payments by such Guarantor hereunder).

 

(c)           Any such amounts payable as provided hereunder shall be additional
Obligations.  The provisions of this Section 12 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Obligations, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any Lender. 
All amounts due under this Section 12 shall be payable promptly after written
demand therefor.

 

SECTION 13.      APPLICABLE LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 14.       Waivers; Amendment.

 

(a)           No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 14, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into between the Administrative Agent and the Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.02 of the Credit Agreement.

 

SECTION 15.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

E-5

--------------------------------------------------------------------------------


 

EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 16.       Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 17.       Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 10.  Delivery of an executed signature page to this Agreement by
facsimile transmission (or other electronic transmission (including by .pdf))
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

 

SECTION 18.       Headings.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 19.       Jurisdiction; Consent to Service of Process.

 

(a)           Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Borrower or its properties in the courts of any jurisdiction.

 

(b)           Each of the Guarantors hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (a) of this Section 19. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(c)           Each party to this Agreement other than the Administrative Agent
irrevocably appoints the Company as agent of process and consents to service of
process to the Company in the manner provided for notices in Section 10.01 of
the Credit Agreement.  Nothing in this Agreement or any other

 

E-6

--------------------------------------------------------------------------------


 

Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 20.       Termination or Release.

 

(a)           Subject to the reinstatement provisions of Section 5, the
guarantee of a Guarantor hereunder shall be automatically terminated when all
Obligations guaranteed by such Guarantor have been paid in full (other than
Letters of Credit that have expired, terminated, or are cash collateralized or
otherwise backstopped in a manner reasonably acceptable to the applicable
Issuing Bank) and the Lenders have no further commitment under the Credit
Agreement to lend to, or accept and purchase B/As issued by, any Borrower whose
Obligations are guaranteed by such Guarantor hereunder.  Subject to the
reinstatement provisions of Section 5, this Agreement shall terminate when all
the Obligations have been paid in full and the Lenders have no further
commitment to lend or accept and purchase B/As under the Credit Agreement.

 

(b)           A Guarantor, including any Elective Guarantor, shall automatically
be released from its obligations (or portion of such obligations in the case of
clause (y), if applicable) hereunder (x) upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Guarantor ceases to be a Subsidiary of the Company; provided that the Required
Lenders shall have consented to such transaction (to the extent required by the
Credit Agreement) and the terms of such consent did not provide otherwise and
(y) in accordance with Section 5.09(c) of the Credit Agreement.

 

(c)           In connection with any termination or release pursuant to
paragraphs (a) or (b), the Administrative Agent shall execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section 20 shall be without recourse to
or warranty by the Administrative Agent.

 

SECTION 21.       Additional Subsidiaries.  Pursuant to Section 5.09 of the
Credit Agreement, each Subsidiary that is required to become a Guarantor
hereunder pursuant to the Guarantee Requirement (such a Subsidiary, a “Required
Guarantor Subsidiary”) that was not in existence or not a Required Guarantor
Subsidiary on the date of the Credit Agreement is required to enter into this
Agreement as a Guarantor within 15 days of becoming a Required Guarantor
Subsidiary (or such later date as agreed by the Administrative Agent).  Upon
execution and delivery by the Administrative Agent and a Required Guarantor
Subsidiary of an instrument in the form of Exhibit I hereto, such Required
Guarantor Subsidiary shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein.  The execution and delivery
of any such instrument shall not require the consent of any other Loan Party
hereunder.  The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Loan Party as a
party to this Agreement.

 

SECTION 22.       Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, but excluding escrow, payroll, petty cash, trust, tax and
fiduciary accounts) at any time held and other obligations at any time owing by
such Lender or Affiliate to or for the credit or the account of any Guarantor
against any of and all the obligations of such Guarantor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this
Section 22 are in addition to other rights and remedies (including other rights
of setoff) which such Lender may have.

 

SECTION 23.       Judgment Currency.  The obligations of each Guarantor in
respect of any sum due to any party hereto or any holder of the obligations
owing hereunder (the “Applicable Creditor”)

 

E-7

--------------------------------------------------------------------------------


 

shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum is stated to be due hereunder (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt by the Applicable Creditor of any sum adjudged to be so
due in the Judgment Currency, the Applicable Creditor may in accordance with
normal banking procedures in the relevant jurisdiction purchase the Agreement
Currency with the Judgment Currency; if the amount of the Agreement Currency so
purchased is less than the sum originally due to the Applicable Creditor in the
Agreement Currency, such Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Applicable Creditor against
such loss, and if the amount of the Agreement Currency so purchased exceeds the
sum originally due to the Applicable Creditor in the Agreement Currency, the
Applicable Creditor shall refund the amount of such excess to the applicable
Guarantor.  The obligations of the parties contained in this Section 23 shall
survive the termination of this Agreement and the payment of all other amounts
owing hereunder.

 

SECTION 24.       Limitation on Obligations.  The obligations of each Guarantor
that is a Subsidiary of the Company under its guarantee shall be limited to an
aggregate amount equal to the largest amount that would not render such
guarantee subject to avoidance under Section 548 of the Bankruptcy Code of the
United States or any comparable provisions of applicable law.

 

[Remainder of Page Intentionally Left Blank]

 

E-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

MOLSON COORS BREWING COMPANY, as Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MOLSON COORS INTERNATIONAL LP, as Borrower and as Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

COORS BREWING COMPANY, as Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CBC HOLDCO LLC, as Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CBC HOLDCO 2 LLC, as Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CBC HOLDCO 3 INC., as Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

E-9

--------------------------------------------------------------------------------


 

 

MC HOLDING COMPANY LLC, as Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NEWCO3, INC., as Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MOLSON COORS HOLDCO INC., as Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MILLERCOORS HOLDINGS LLC., as Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-10

--------------------------------------------------------------------------------


 

 

MILLERCOORS LLC., as Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JACOB LEINENKUGEL BREWING CO., LLC, as Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MOLSON COORS INTERNATIONAL GENERAL, ULC, as Canadian Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

COORS INTERNATIONAL HOLDCO 2, ULC, as Canadian Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MOLSON COORS CALLCO ULC, as Canadian Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MOLSON COORS CANADA HOLDCO, ULC, as Canadian Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-11

--------------------------------------------------------------------------------


 

 

MOLSON HOLDCO, ULC, as Canadian Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MOLSON CANADA 1 ULC, as Canadian Guarantor

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

MOLSON CANADA 2 ULC, as Canadian Guarantor

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

MOLSON CANADA 3 ULC, as Canadian Guarantor

 

 

 

 

 

Name:

 

Title:

 

E-12

--------------------------------------------------------------------------------


 

 

3230600 NOVA SCOTIA COMPANY, as Canadian Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MOLSON CANADA 2005, as Borrower and as Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MOLSON COORS CANADA INC., as Borrower and as Canadian Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MOLSON INC., as Canadian Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-13

--------------------------------------------------------------------------------


 

 

MOLSON COORS BREWING COMPANY (UK) LIMITED, as Borrower and as Elective Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MOLSON COORS HOLDINGS LIMITED, as UK Guarantor and Elective Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GOLDEN ACQUISITION, as UK Guarantor and Elective Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MOLSON COORS (UK) HOLDINGS LLP, as UK Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-14

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-15

--------------------------------------------------------------------------------


 

Schedule I to
the Subsidiary Guarantee Agreement

 

GUARANTORS

 

COORS BREWING COMPANY

CBC HOLDCO 3 INC.

CBC HOLDCO 2 LLC

CBC HOLDCO LLC

JACOB LEINENKUGEL BREWING CO., LLC

NEWCO3, INC.

MILLERCOORS HOLDINGS LLC

MILLERCOORS LLC

MOLSON COORS INTERNATIONAL GENERAL, ULC

COORS INTERNATIONAL HOLDCO 2, ULC

MOLSON COORS INTERNATIONAL LP

MOLSON COORS CALLCO ULC

MOLSON COORS CANADA HOLDCO, ULC

MOLSON COORS CANADA INC.

MOLSON HOLDCO, ULC

MOLSON INC.

MOLSON CANADA 2005

MOLSON CANADA 1 ULC

MOLSON CANADA 2 ULC

MOLSON CANADA 3 ULC

3230600 NOVA SCOTIA COMPANY

MOLSON COORS (UK) HOLDINGS LLP

GOLDEN ACQUISITION

MOLSON COORS HOLDINGS LIMITED

MOLSON COORS BREWING COMPANY (UK) LIMITED

MC HOLDING COMPANY LLC

MOLSON COORS HOLDCO INC.

 

E-16

--------------------------------------------------------------------------------


 

Exhibit I to
the Subsidiary Guarantee Agreement

 

SUPPLEMENT NO.    , dated as of          , 20   (this “Supplement”), to the
Subsidiary Guarantee Agreement dated as of July 7, 2017, among MOLSON COORS
BREWING COMPANY, a Delaware corporation (the “Company”), MOLSON COORS BREWING
COMPANY (UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. and MOLSON
COORS INTERNATIONAL LP (the “Initial Borrowing Subsidiaries” and, together with
the Company and other Borrowing Subsidiaries from time to time party to the
Credit Agreement, the “Borrowers”), each subsidiary of the Company listed on
Schedule I hereto (each such subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”) and CITIBANK N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

 

A.            Reference is made to the Credit Agreement dated as of July 7, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Initial Borrowing Subsidiaries and
other Borrowing Subsidiaries from time to time party thereto, the Lenders and
Issuing Banks from time to time party thereto and the Administrative Agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Subsidiary Guarantee Agreement referred to therein.

 

C.            The Guarantors have entered into the Subsidiary Guarantee
Agreement in order to induce the Lenders to make Loans and accept and purchase
B/As upon the terms and subject to the conditions set forth in the Credit
Agreement.  Section 21 of the Subsidiary Guarantee Agreement provides that
additional Subsidiaries of the Company may become Guarantors under the
Subsidiary Guarantee Agreement by execution and delivery of an instrument in the
form of this Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Subsidiary Guarantee Agreement in
order to induce the Lenders to make additional Loans and accept and purchase
additional B/As and as consideration for Loans previously made and B/As
previously accepted and purchased.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.         In accordance with Section 21 of the Subsidiary Guarantee
Agreement, the New Subsidiary by its signature below becomes a Guarantor under
the Subsidiary Guarantee Agreement with the same force and effect as if
originally named therein as a Guarantor and the New Subsidiary hereby agrees to
all the terms and provisions of the Subsidiary Guarantee Agreement applicable to
it as a Guarantor thereunder.  Each reference to a “Guarantor” in the Subsidiary
Guarantee Agreement shall be deemed to include the New Subsidiary.  The
Subsidiary Guarantee Agreement is hereby incorporated herein by reference.

 

SECTION 2.         The New Subsidiary represents and warrants to the
Administrative Agent and the Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.         This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary.

 

E-I-1

--------------------------------------------------------------------------------


 

Delivery of an executed signature page to this Supplement by facsimile
transmission (or other electronic transmission (including by .pdf)) shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.         Except as expressly supplemented hereby, the Subsidiary
Guarantee Agreement shall remain in full force and effect.

 

SECTION 5.         THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.         In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7.         All communications and notices hereunder shall be in writing
and given as provided in Section 8 of the Subsidiary Guarantee Agreement.  All
communications and notices hereunder to the New Subsidiary shall be given to it
at the address set forth under its signature below.

 

SECTION 8.         The New Subsidiary agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and out-of-pocket
disbursements of counsel for the Administrative Agent to the extent payable
pursuant to Section 10.03 of the Credit Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

E-I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Subsidiary Guarantee Agreement as of the day and
year first above written.

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-I-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ISSUING BANK AGREEMENT

 

ISSUING BANK AGREEMENT dated as of          , 20    (this “Agreement”), among
MOLSON COORS BREWING COMPANY (the “Company”),            , as issuing bank (in
such capacity, the “New Issuing Bank”) and CITIBANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders under the
Credit Agreement dated as of July 7, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Initial Borrowing Subsidiaries and other Borrowing Subsidiaries
from time to time party thereto, the Lenders from time to time party thereto,
the Issuing Banks from time to time party thereto and the Administrative Agent.

 

This Agreement constitutes an Issuing Bank Agreement under and as defined in the
Credit Agreement. Each capitalized term used herein and not otherwise defined
herein shall have the meaning ascribed to it in the Credit Agreement.

 

SECTION 1.         Letter of Credit Commitment. The New Issuing Bank hereby
agrees to be an “[US] [Canadian] Issuing Bank” under the Credit Agreement, and
may from time to time agree to issue [Global Tranche Letters of Credit and US/UK
Tranche Letters of Credit] [Global Tranche Letters of Credit] under the Credit
Agreement in amounts to be agreed upon, subject to the terms and conditions
hereof and of the Credit Agreement; provided, however, that Letters of Credit
issued by the New Issuing Bank hereunder  shall be subject to the limitations
set forth on Schedule I hereto and in the Credit Agreement.

 

SECTION 2.         Issuance Procedure. In order to request the issuance of a
Letter of Credit by the New Issuing Bank (except in respect of a deemed issuance
in accordance with Section 2.04(a) of the Credit Agreement), the applicable
Borrower shall hand deliver, fax, telecopy or transmit via electronic means a
notice (in a form reasonably acceptable to the New Issuing Bank and specifying
the information required by Section 2.04(b) of the Credit Agreement) to the New
Issuing Bank, at its address or telecopy number specified on Schedule I hereto
(or such other address or telecopy number as the New Issuing Bank may specify by
notice to the Company), not later than three Business Days prior to the proposed
date of issuance of such Letter of Credit. A copy of such notice shall be sent,
concurrently, by the applicable Borrower to the Administrative Agent in the
manner specified under Section 2.04(b) of the Credit Agreement. Upon receipt of
such notice, the New Issuing Bank shall consult the Administrative Agent by
telephone in order to determine (i) whether the conditions specified in the last
sentence of Section 2.04(b) of the Credit Agreement will be satisfied in
connection with the issuance of such Letter of Credit and (ii) whether the
requested expiration date for such Letter of Credit complies with
Section 2.04(c) of the Credit Agreement.

 

SECTION 3.         Issuing Bank Fees, Interest and Payments. The fronting fees
and standard fees with respect to the issuance, amendment, renewal, transfer or
extension of any letter of credit or processing of drawings thereunder (“Issuing
Bank Fees”) referred to in Section 2.11(b) of the Credit Agreement, which are
payable to the New Issuing Bank in respect of Letters of Credit issued
hereunder, are specified on Schedule I hereto (it being understood that such
fees shall be in addition to the New Issuing Bank’s customary documentary and
processing charges in connection with the issuance, amendment or transfer of any
Letter of Credit issued hereunder which are not included in Issuing Bank Fees).
Each payment of Issuing Bank Fees payable hereunder shall be made not later than
[     ], New York City time, on the date when due, in immediately available
funds, to the account of the New Issuing Bank specified on Schedule I hereto or
to such other Lender specified on Schedule I hereto (or to such other account of
the New Issuing Bank as it may specify by notice to the applicable Borrower).

 

F-1

--------------------------------------------------------------------------------


 

SECTION 4.         Credit Agreement Terms. Notwithstanding any provision hereof
which may be construed to the contrary, it is expressly understood and agreed
that (a) this Agreement is supplemental to the Credit Agreement and is intended
to constitute an Issuing Bank Agreement, as defined therein (and, as such,
constitutes an integral part of the Credit Agreement as though the terms of this
Agreement were set forth in such Credit Agreement), (b) each Letter of Credit
issued hereunder shall constitute a [“Global Tranche Letter of Credit” or “US/UK
Tranche Letter of Credit,” as applicable], and each LC Disbursement made under
any such Letter of Credit shall constitute a “LC Disbursement,” for all purposes
of the Credit Agreement, (c) the New Issuing Bank’s commitment to issue Letters
of Credit hereunder, and each and every Letter of Credit requested or issued
hereunder, shall in each case be subject to the terms and conditions and
entitled to the benefits of the Credit Agreement and (d) the terms and
conditions of the Credit Agreement are hereby incorporated herein as though set
forth herein in full and shall supersede any contrary provisions hereof.

 

SECTION 5.         Notices. All communications and notices hereunder shall be in
writing and shall be delivered by hand or overnight courier service, mailed or
sent by electronic communication or facsimile transmission as provided in
Section 10.01 of the Credit Agreement.

 

SECTION 6.         Binding Agreement: Assignments.

 

(a)           This Agreement and the terms, covenants and conditions hereof
shall bind and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that the Company and the New Issuing
Bank shall not be permitted to assign this Agreement or any interest herein
without the prior written consent of the other parties to this Agreement other
than as set forth in paragraph (b).

 

(b)           The New Issuing Bank may not assign its commitment to issue
Letters of Credit hereunder without the consent of the Company and prior notice
to the Administrative Agent. In the event of an assignment by the New Issuing
Bank of all its other interests, rights and obligations under the Credit
Agreement, then the New Issuing Bank’s commitment to issue Letters of Credit
hereunder in respect of the Credit Agreement shall terminate unless the New
Issuing Bank, the Company and the Administrative Agent otherwise agree.

 

SECTION 7.         Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 8.         Survival of Agreement. All covenants, agreements,
representations and warranties made by the Company herein and in the
certificates or other instruments prepared or delivered in connection with this
Agreement shall be considered to have been relied upon by the New Issuing Bank
and shall survive the issuance by the New Issuing Bank of the Letters of Credit
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any of the other Loan Documents or any Letter of Credit is
outstanding and unpaid and so long as the Commitments have not been terminated.

 

SECTION 9.         Severability. Any provision of this Agreement or the Credit
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

 

SECTION 10.       Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of

 

F-2

--------------------------------------------------------------------------------


 

this Agreement by facsimile transmission or other electronic imaging means
(including by .pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 11.       Interpretation. To the extent that the terms and conditions of
this Agreement conflict with the terms and conditions of the Credit Agreement,
the terms and conditions of the Credit Agreement shall control.

 

[Remainder of Page Intentionally Left Blank]

 

F-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

MOLSON COORS BREWING COMPANY,

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                               ],
as New Issuing Bank,

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Accepted:

 

 

CITIBANK, N.A., as Administrative Agent,

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

New Issuing Bank:

 

 

 

 

New Issuing Bank’s Address and Telecopy Number for Notice:

 

 

 

 

 

 

 

 

 

F-4

--------------------------------------------------------------------------------


 

Schedule I to the Issuing Bank Agreement

 

[                ], as a [US] [Canadian] Issuing Bank under the Credit Agreement

 

Time of Day by Which Notices Must Be Received:

 

Issuing Bank Fees:

 

New Issuing Bank’s Account for Payment of Issuing Bank Fees:

 

In addition, the following fees shall be payable under the terms of
Section 2.11(b) of the Credit Agreement.

 

Opening Fee

 

 

Amendment Fee

 

 

Drawing Fee

 

 

Other fees specific to the Issuing Bank

 

 

Fax: [                     ]

 

A notice requesting the issuance of a Letter of Credit must be received by the
New Issuing Bank by [                 ].

 

The fronting fee set forth in Section 2.11(b) of the Credit Agreement, which fee
shall be equal to [                 ].

 

$[                 ]

$[                 ]

$[                 ]

$[                 ]  (plus cost of cable)

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

EXTENSION AGREEMENT

 

[DATE]

 

CITIBANK, N.A.,
as Administrative Agent
under the Credit Agreement
referred to below

 

Ladies and Gentlemen:

 

The undersigned hereby agrees to extend, effective [Extension Date], the
Maturity Date under the Credit Agreement dated as of July 7, 2017 among Molson
Coors Brewing Company, the Initial Borrowing Subsidiaries and other Borrowing
Subsidiaries from time to time party thereto, the Lenders and Issuing Banks from
time to time party thereto and Citibank, N.A., as Administrative Agent (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), for one year to [date to which the
Maturity Date is extended].  Terms defined in the Credit Agreement are used
herein with the same meaning.

 

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York.

 

 

[LENDERS]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[For Lenders Requiring Two Signature Blocks]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Agreed and accepted:

 

MOLSON COORS BREWING COMPANY

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

G-1

--------------------------------------------------------------------------------


 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------